Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 4 TO REVOLVING CREDIT AND GUARANTY AGREEMENT

 

AMENDMENT NO. 4 TO REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of
October 9, 2018 (this “Amendment No. 4”), is by and among MORGAN STANLEY SENIOR
FUNDING, INC., as administrative agent (in such capacity, the “Administrative
Agent”) and collateral agent (in such capacity, the “Collateral Agent”) on
behalf of the lenders from time to time party to the Credit Agreement
(individually, each a “Lender” and collectively, “Lenders”), the Lenders and
Issuing Banks party hereto, BLUE APRON, LLC (F/K/A BLUE APRON, INC.), a Delaware
limited liability company (the “Company” and, together with each other party
that is an Additional Borrower pursuant to the Credit Agreement, the “Borrower”)
and the other Obligors party hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Administrative Agent, Lenders, Issuing Banks, the Borrower and the
other Obligors have entered into financing arrangements pursuant to which
Lenders (or the Administrative Agent on behalf of Lenders) have made and may
make Loans and provide other financial accommodations to the Borrower as set
forth in the Revolving Credit and Guaranty Agreement, dated as of August 26,
2016 (as the same has been amended by Amendment No. 1, Amendment No. 2 and
Amendment No. 3, the “Existing Credit Agreement”, and as the same is amended by
this Amendment No. 4 and as may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Administrative Agent, Lenders, the Issuing Banks, the Borrower and the other
Obligors, and the other Loan Documents, including, without limitation, this
Amendment No. 4;

 

WHEREAS, the Borrower has requested that (a) the aggregate amount of the
Lenders’ Revolving Commitments be reduced from $200,000,000 to $85,000,000 as of
the Amendment No. 4 Effective Date (as defined below) (such reduction, the
“Amendment No. 4 Commitment Reduction”) and (b) the Maturity Date of the
Revolving Commitments (after giving effect to the Amendment No. 4 Commitment
Reduction) be extended to February 26, 2021 (and if such date is not a Business
Day, then the preceding Business Day) (such date, the “Extended Revolving
Maturity Date”);

 

WHEREAS, each of the Lenders party hereto, constituting all existing Lenders as
of the date hereof, whose name is set forth on Schedule 2.01 to the Credit
Agreement, as amended by this Amendment No. 4 and attached hereto as Exhibit B,
under the heading “Lenders” has consented to the extension of the maturity date
of all of its Revolving Commitments and Loans to the Extended Revolving Maturity
Date and each of the other amendments set forth herein; and

 

WHEREAS, the Administrative Agent, the Lenders party hereto, constituting all
existing Lenders as of the date hereof, the Borrower and the other Obligors have
agreed to amend certain other provisions of the Existing Credit Agreement, such
that, subject to the terms and conditions set forth herein, from and after the
Amendment No. 4 Effective Date, the terms of the Existing Credit Agreement shall
be as set forth in the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1.              Commitment Reduction and Prepayment.  Pursuant to Section 2.11
of the Existing Credit Agreement, the Borrower notified the Administrative Agent
of the Amendment No. 4 Commitment Reduction and that, in connection therewith,
the Borrower will prepay $41,422,000 of Loans (the

 

--------------------------------------------------------------------------------


 

“Amendment No. 4 Prepayment”) on the date hereof, prior to the effectiveness of
this Amendment No. 4.

 

2.              Amendments to the Existing Credit Agreement.

 

(a)              For purposes of this Amendment No. 4, all capitalized terms
used herein that are not otherwise defined herein, including the capitalized
terms used in the preamble and recitals hereto, shall have the respective
meanings assigned thereto in the Credit Agreement.

 

(b)              As of the Amendment No. 4 Effective Date, pursuant to
Section 11.02 of the Existing Credit Agreement and subject to the terms and
conditions herein, the Existing Credit Agreement is hereby amended as set forth
on Exhibit A attached hereto such that all of the newly inserted and underscored
provisions and any formatting changes reflected therein shall be deemed inserted
or made, as applicable, and all of the stricken provisions shall be deemed to be
deleted therefrom, which Credit Agreement shall immediately and automatically
become effective upon the effectiveness of this Amendment No. 4 in accordance
with Section 4.  Schedules and Exhibits to the Credit Agreement shall remain as
in effect under the Existing Credit Agreement, except with respect to Schedules
attached hereto as Exhibit B and Exhibits set forth on Exhibit C attached
hereto, each of which shall replace the respective Schedule or Exhibit to the
Credit Agreement in its entirety.

 

(c)               Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the Lenders hereby (i) waive any right to any amount
otherwise owing pursuant to Section 2.16(c) of the Existing Credit Agreement or
Section 2.16(c) of the Credit Agreement as a result of the transactions on the
Amendment No. 4 Effective Date and (ii) agree that, notwithstanding anything to
the contrary in Section 2.11 of the Credit Agreement, (a) the deadline for the
notices of prepayment and commitment reduction to be delivered with respect to
the transactions to occur on the Amendment No. 4 Effective Date shall be 5:00
p.m. at least two (2) Business Days prior to the Amendment No. 4 Effective Date
and (b) such notices may be conditioned upon the occurrence of the Amendment
No. 4 Effective Date.

 

3.              Representations and Warranties.  Each Obligor, jointly and
severally, represents and warrants to the Administrative Agent and Lenders as
follows, which representations and warranties are continuing and shall survive
the execution and delivery hereof:

 

(a)              This Amendment No. 4 has been duly executed and delivered by
each Obligor that is a party hereto, is in full force and effect, and
constitutes the legal, valid and binding obligation of each Obligor enforceable
against such Obligor in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

(b)              The execution, delivery and performance by each Obligor of this
Amendment No. 4 to which such Person is a party has been duly authorized by all
necessary corporate, partnership, limited liability company or other
organizational action.  The execution, delivery and performance by each Obligor
of this Amendment No. 4 and the consummation of the transactions contemplated by
this Amendment No. 4:  (A) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except (i) such as have been obtained or made and are in full force and effect
and (ii) those approvals, consents, registrations, filings or other actions, the
failure of which to obtain or make would not reasonably be expected to have a
Material Adverse Effect, (B) except as would not reasonably be expected to have
a Material Adverse Effect, will not violate any applicable law or regulation or
any order of any Governmental Authority, (C) will not violate any charter,
by-laws or other organizational document of any Obligor or any of its
Subsidiaries, (D) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any

 

2

--------------------------------------------------------------------------------


 

indenture, agreement or other instrument binding upon any Obligor or any of its
Subsidiaries or its or their respective assets, or give rise to a right
thereunder to require any payment to be made by any Obligor or any of its
Subsidiaries, and (E) will not result in the creation or imposition of any Lien
on any asset of the Obligors or any of their respective Subsidiaries (other than
the Liens granted to the Collateral Agent for the benefit of the Secured Parties
and the Liens permitted under Section 6.02 of the Credit Agreement).

 

(c)               The representations and warranties of the Obligors and their
respective Subsidiaries, set forth in this Amendment No. 4, the Credit Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date hereof; provided that (i) to the extent that such
representations and warranties specifically refer to an earlier date, they are
true and correct in all material respects on and as of such earlier date and
(ii) in each case such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified by materiality in the
text thereof.

 

(d)              As of the Amendment No. 4 Effective Date, and after giving
effect to the transactions contemplated by this Amendment No. 4, no Default or
Event of Default shall exist or have occurred and be continuing.

 

4.              Conditions Precedent.  This Amendment No. 4 shall not become
effective until the date on which each of the following conditions is satisfied
(or waived by the Lenders) (such date, the “Amendment No. 4 Effective Date”):

 

(a)              The Administrative Agent (or its counsel) shall have received
from the Administrative Agent, the Borrower, each other Obligor and each Lender,
a counterpart of this Amendment No. 4 signed on behalf of such party.

 

(b)              The Administrative Agent shall have received a Note executed by
the Borrower in favor of each Lender requesting a Note in advance of the
Amendment No. 4 Effective Date.

 

(c)               The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the date of the date hereof) of Morgan, Lewis & Bockius LLP, in form and
substance reasonably satisfactory to the Administrative Agent.  The Borrower
hereby requests such counsel to deliver such opinion.

 

(d)              The Administrative Agent shall have received (i) certified
copies of the resolutions of the board of directors (or comparable governing
body) of each Obligor approving the transactions contemplated by the Amendment
No. 4 and the execution and delivery of Amendment No. 4 to be delivered by such
Obligor on the Amendment No. 4 Effective Date, and all documents evidencing
other necessary corporate (or other applicable organizational) action and
governmental approvals, if any, with respect to this Amendment No. 4 and
(ii) all other documents reasonably requested by the Administrative Agent
relating to the organization, existence and good standing of such Obligor and
authorization of the transactions contemplated hereby (including, but not
limited to, a copy of the current constitutional documents of each Obligor).

 

(e)               The Administrative Agent shall have received a certificate of
a Responsible Officer of each Obligor certifying the names and true signatures
of the officers of such Obligor authorized to sign this Amendment No. 4 and the
other Loan Documents to which it is a party, to be delivered by such Obligor on
the Amendment No. 4 Effective Date and the other documents to be delivered
hereunder on the Amendment No. 4 Effective Date.

 

3

--------------------------------------------------------------------------------


 

(f)                The Administrative Agent shall have received a certificate,
dated the Amendment No. 4 Effective Date and signed on behalf of the Parent by a
Responsible Officer of the Parent, confirming compliance with the conditions set
forth in paragraphs (c) and (d) of Section 3 as of the Amendment No. 4 Effective
Date.

 

(g)               The Administrative Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

(h)              The Amendment No. 4 Commitment Reduction shall have occurred,
and the Borrower shall have made the Amendment No. 4 Prepayment, in each case,
in accordance with Section 2.11 of the Existing Credit Agreement.

 

(i)                  The Borrower shall have paid to the Administrative Agent,
for the ratable benefit of each Lender executing this Amendment No. 4, an
extension fee equal to 0.75% of the principal amount each such Lender’s
Revolving Commitment as set forth on Schedule 2.01 to the Credit Agreement, as
amended by this Amendment No. 4 and attached hereto as Exhibit B.

 

(j)                 The Borrower shall have paid all fees and expenses payable
pursuant to Section 11.03 of the Credit Agreement which have accrued to the
Amendment No. 4 Effective Date to the extent invoices therefor have been
provided at least one Business Day prior to the Amendment No. 4 Effective Date.

 

The Administrative Agent shall notify the Company and the Lenders of the
Amendment No. 4 Effective Date, and such notice shall be conclusive and binding.
Without limiting the generality of the provisions of Article 10 of the Credit
Agreement, for purposes of determining compliance with the conditions specified
in this Section 4, each Lender that has signed this Amendment No. 4 shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Amendment
No. 4 Effective Date specifying its objection thereto.

 

5.              General.

 

(a)              Effect of this Amendment No. 4.

 

(i)                  This Amendment No. 4 shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.  Except as
expressly set forth herein, no other changes or modifications to the Loan
Documents are intended or implied, and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the Amendment No. 4 Effective Date, and the Obligors shall not be entitled
to any other or further consent, waiver or amendment by virtue of the provisions
of this Amendment No. 4 or with respect to the subject matter of this Amendment
No. 4.  To the extent of conflict between the terms of this Amendment No. 4 and
the other Loan Documents, the terms of this Amendment No. 4 shall control.  The
Credit Agreement and this Amendment No. 4 shall be read and construed as one
agreement.

 

(ii)               Without limiting the generality of the foregoing, each
Obligor hereby confirms, ratifies and reaffirms its payment obligations,
guarantees, pledges, grants of Liens and security interests and other
obligations, as applicable, under and subject to the terms of this Amendment
No. 4 and each other Loan Document to which it is a party, and acknowledges and
agrees that all such payment obligations, guarantees, pledges, grants of Liens
and security interests and other obligations shall be valid and enforceable
(subject to Liens permitted under Section 6.02 of the Credit Agreement) and
shall not be

 

4

--------------------------------------------------------------------------------


 

impaired or limited by the execution or effectiveness of this Amendment No. 4 or
any of the transactions contemplated hereby.

 

(b)              Governing Law.  THIS AMENDMENT NO. 4 AND ANY CLAIM, CONTROVERSY
OR DISPUTE UNDER, ARISING OUT OF OR RELATING TO THIS AMENDMENT NO. 4, WHETHER
BASED IN CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER THEORY, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF
A DIFFERENT GOVERNING LAW.

 

(c)               Miscellaneous.  The provisions of Section 11.07, 11.09(b),
11.09(c) and 11.10 of the Existing Credit Agreement shall apply to this
Amendment No. 4 mutatis mutandis.

 

(d)              Headings.  Section headings used herein are for convenience of
reference only, are not part of this Amendment No. 4 and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment
No. 4.

 

(e)               Binding Effect.  This Amendment No. 4 shall bind and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted by the Credit Agreement.

 

(f)                Counterparts, etc.  This Amendment No. 4 shall become
effective upon the execution of a counterpart hereof by the Administrative
Agent, the Borrower, each other Obligor and each of the Lenders, and receipt by
the Company and the Administrative Agent of written notification of such
execution and authorization of delivery thereof.  This Amendment No. 4 may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.  Delivery of an executed counterpart
of a signature page of this Amendment No. 4 by facsimile or in electronic format
(i.e., “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Amendment No. 4.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

 

 

BLUE APRON, LLC,

 

as the Company

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

 

 

 

 

BLUE APRON HOLDINGS, INC.,

 

as an Obligor

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

 

 

 

 

BAW, INC.,

 

as an Obligor

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

 

 

 

 

BAW HOLDCO I, LLC,

 

as an Obligor

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

 

 

 

 

BAW HOLDCO II, LLC,

 

as an Obligor

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

BAW HOLDCO III, LLC,

 

as an Obligor

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

 

 

 

 

BLUE APRON MARKET, LLC,

 

as an Obligor

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

 

 

 

 

BN RANCH, LLC,

 

as an Obligor

 

 

 

 

 

 

By:

/s/ Timothy Bensley

 

 

Name: Timothy Bensley

 

 

Title: Treasurer

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent, as Collateral Agent, as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Vice Presidnet

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

CITIBANK, NA,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Harry Vlandis

 

 

Name: Harry Vlandis

 

 

Title: Attorney in Fact, Citibank, N.A.

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS LENDING PARTNERS LLC,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

 

Name: Ryan Durkin

 

 

Title: Authorized Signatory

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Anna Kostenko

 

 

Name: Anna Kostenko

 

 

Title: Vice President

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

By:

/s/ Thomas Mangum

 

 

Name: Thomas Mangum

 

 

Title:   Director

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

 

Barclays Bank PLC,

 

 

as a Lender and as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

Name: Craig Malloy

 

 

Title: Director

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

 

BLH MORTGAGE HOLDINGS, LLC,

 

as a Lender and as an Issuing Bank

 

 

 

By: HALCYON CAPITAL MANAGEMENT LP,
as Attorney-in-Fact

 

 

 

 

 

 

By:

/s/ Suzanne McDermott

/s/ John Freese

 

 

Name:

Suzanne McDermott

John Freese

 

 

Title:

Chief Legal Officer
Chief Compliance Officer

Authorized Signatory

 

Amendment No. 4 to Revolving Credit and Guaranty Agreement (Blue Apron)

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Credit Agreement

 

[Attached]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

CUSIP: 09523HAB7

 

 

 

REVOLVING CREDIT AND GUARANTY AGREEMENT

 

dated as of

 

August 26, 2016,

 

as amended by Amendment No. 1, dated as of May 3, 2017,
Amendment No. 2, dated as of May 11, 2017, Amendment No. 3, dated as of June 23,
2017,
and Amendment No. 4, dated as of October 9, 2018,

 

among

 

BLUE APRON, LLC,
as the Company,

 

the other OBLIGORS party hereto,

 

the LENDERS and ISSUING BANKS party hereto

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as the Administrative Agent and the Collateral Agent

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

CITIBANK, NA,

GOLDMAN SACHS LENDING PARTNERS LLC,

JPMORGAN CHASE BANK, N.A.,

and

SUNTRUST ROBINSON HUMPHREY, INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1
DEFINITIONS

 

 

 

Section 1.01.

Defined Terms

1

Section 1.02.

Classification of Loans and Borrowings

39

Section 1.03.

Terms Generally

39

Section 1.04.

Accounting Terms; GAAP

40

Section 1.05.

Borrower Agent

40

Section 1.06.

Obligations Joint and Several

41

 

 

 

ARTICLE 2

LOANS AND LETTERS OF CREDIT

 

 

 

Section 2.01.

Loans

41

Section 2.02.

[Reserved]

42

Section 2.03.

Issuance of Letters of Credit and Purchase of Participations Therein

42

Section 2.04.

Pro Rata Shares; Availability of Funds

48

Section 2.05.

Evidence of Debt; Register; Lenders’ Books and Records; Notes

49

Section 2.06.

Interest on Loans

50

Section 2.07.

[Reserved]

51

Section 2.08.

Default Interest

51

Section 2.09.

Fees

52

Section 2.10.

Prepayment of Loans

53

Section 2.11.

Voluntary Prepayments/Commitment Reductions

53

Section 2.12.

Mandatory Prepayments/Commitment Reductions

54

Section 2.13.

Application of Prepayments/Reductions

55

Section 2.14.

General Provisions Regarding Payments

55

Section 2.15.

Interest Elections

56

Section 2.16.

Making or Maintaining Eurodollar Rate Loans

57

Section 2.17.

Increased Costs

59

Section 2.18.

Taxes

61

Section 2.19.

Pro Rata Treatment; Sharing of Set-offs

64

Section 2.20.

Mitigation Obligations; Replacement of Lenders

65

Section 2.21.

[Reserved]

66

Section 2.22.

Defaulting Lenders

66

Section 2.23.

Incremental Facilities

68

Section 2.24.

Notices

70

Section 2.25.

Additional Borrowers

70

 

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 3.01.

Organization; Powers

70

Section 3.02.

Authorization; Enforceability

71

 

i

--------------------------------------------------------------------------------


 

Section 3.03.

Governmental Approvals; No Conflicts

71

Section 3.04.

Financial Condition; No Material Adverse Change

71

Section 3.05.

Properties

72

Section 3.06.

Litigation and Environmental Matters

72

Section 3.07.

No Defaults

72

Section 3.08.

Compliance with Laws and Agreements

73

Section 3.09.

Investment Company Status

73

Section 3.10.

Taxes

73

Section 3.11.

Disclosure

73

Section 3.12.

Subsidiaries

73

Section 3.13.

ERISA

74

Section 3.14.

Solvency

75

Section 3.15.

Anti-Terrorism Law

75

Section 3.16.

FCPA; Anti-Corruption

76

Section 3.17.

Federal Reserve Regulations

76

Section 3.18.

Collateral Documents

76

 

 

 

ARTICLE 4

CONDITIONS

 

 

 

Section 4.01.

Effective Date

77

Section 4.02.

Each Credit Event

79

Section 4.03.

Initial Credit Event in Respect of Each Additional Borrower

80

 

 

 

ARTICLE 5

AFFIRMATIVE COVENANTS

 

 

 

Section 5.01.

Financial Statements and Other Information

81

Section 5.02.

Notices of Material Events

83

Section 5.03.

Existence; Conduct of Business

84

Section 5.04.

Payment of Taxes and Other Claims

84

Section 5.05.

Maintenance of Properties; Insurance

84

Section 5.06.

Books and Records; Inspection Rights

85

Section 5.07.

Compliance with Laws and Agreements

85

Section 5.08.

ERISA-Related Information

85

Section 5.09.

Use of Proceeds

86

Section 5.10.

Further Assurances

86

Section 5.11.

Guarantors

88

Section 5.12.

Designation of Restricted and Unrestricted Subsidiaries

89

Section 5.13.

Collateral Release

90

Section 5.14.

Deposit Accounts

91

Section 5.15.

Excluded Deposit Accounts

91

 

 

 

ARTICLE 6

NEGATIVE COVENANTS

 

 

 

Section 6.01.

Indebtedness

91

 

ii

--------------------------------------------------------------------------------


 

Section 6.02.

Liens

94

Section 6.03.

Fundamental Changes; Asset Sales; Conduct of Business

97

Section 6.04.

Restricted Payments

98

Section 6.05.

Transactions with Affiliates

99

Section 6.06.

Investments

100

Section 6.07.

Restrictive Agreements

101

Section 6.08.

Use of Proceeds

102

Section 6.09.

Convertible Debt

103

Section 6.10.

Financial Covenants

103

 

 

 

ARTICLE 7

[RESERVED]

 

ARTICLE 8

GUARANTY

 

 

 

Section 8.01.

Guaranty of the Obligations

104

Section 8.02.

Payment by Guarantors

104

Section 8.03.

Liability of Guarantors Absolute

105

Section 8.04.

Waivers by Guarantors

107

Section 8.05.

Guarantors’ Rights of Subrogation, Contribution, Etc.

108

Section 8.06.

Subordination of Other Obligations

108

Section 8.07.

Continual Guaranty

109

Section 8.08.

Authority of Guarantors or the Borrower

109

Section 8.09.

Financial Condition of the Borrower

109

Section 8.10.

Bankruptcy, Etc.

109

 

 

 

ARTICLE 9

EVENTS OF DEFAULT

 

 

 

Section 9.01.

Events of Default

110

Section 9.02.

Application of Funds

113

 

 

 

ARTICLE 10

THE AGENTS

 

ARTICLE 11

MISCELLANEOUS

 

 

 

Section 11.01.

Notices

117

Section 11.02.

Waivers; Amendments

119

Section 11.03.

Expenses; Indemnity; Damage Waiver

120

Section 11.04.

Successors and Assigns

122

Section 11.05.

Survival

128

Section 11.06.

Counterparts; Integration; Effectiveness

128

Section 11.07.

Severability

129

Section 11.08.

Right of Setoff

129

 

iii

--------------------------------------------------------------------------------


 

Section 11.09.

Governing Law; Jurisdiction; Consent to Service of Process

129

Section 11.10.

WAIVER OF JURY TRIAL

130

Section 11.11.

Headings

130

Section 11.12.

Confidentiality

131

Section 11.13.

Interest Rate Limitation

132

Section 11.14.

No Advisory or Fiduciary Responsibility

133

Section 11.15.

Electronic Execution of Assignments and Certain Other Documents

133

Section 11.16.

USA PATRIOT Act

134

Section 11.17.

Release of Guarantors

134

Section 11.18.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

134

 

SCHEDULES

 

 

 

Schedule 2.01

Revolving Commitments and Letter of Credit Issuer Sublimit

 

 

BORROWER DISCLOSURE LETTER

 

 

Section 1.01A

Holdco Transactions

Section 1.01B

Permitted Holders

Section 1.01C

Specified Acquisition

Section 3.12

Subsidiaries

Section 5.10

Material Real Estate Assets

Section 5.11

Guarantors

Section 5.12

Unrestricted Subsidiaries

Section 6.01

Existing Debt

Section 6.02

Existing Liens

Section 6.06

Investments

Section 6.07

Restrictive Agreements

 

 

EXHIBITS

 

 

 

Exhibit A

Form of Assignment and Assumption

Exhibit B

Form of Administrative Questionnaire

Exhibit C

Form of Interest Election Request

Exhibit D

Form of Note

Exhibit E

Form of Solvency Certificate

Exhibit F

Form of Compliance Certificate

Exhibit G

Form of Funding Notice

Exhibit H

Form of Issuance Notice

Exhibit I

Form of Intercompany Note

Exhibit J

Form of Joinder Agreement

Exhibit K

Form of Security Agreement

Exhibit L

Form of Tax Forms

 

iv

--------------------------------------------------------------------------------


 

This REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of August 26, 2016, as
amended by Amendment No. 1, dated as of May 3, 2017, Amendment No. 2, dated as
of May 11, 2017, Amendment No. 3, dated as of June 23, 2017, and Amendment
No. 4, dated as of October 9, 2018, among BLUE APRON, LLC, a Delaware limited
liability company, as the company (the “Company”), the ADDITIONAL BORROWERS from
time to time party hereto, the GUARANTORS from time to time party hereto, the
LENDERS and the ISSUING BANKS from time to time party hereto and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”).

 

The Borrower has requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article 1), to make Loans to the Borrower on a revolving credit basis on and
after the date hereof and at any time and from time to time prior to the
Maturity Date.

 

The proceeds of borrowings hereunder are to be used for the purposes described
in Section 5.09. The Lenders are willing to establish the credit facility
referred to in the preceding paragraph upon the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.                          Defined Terms. As used in this Agreement,
the following terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, is bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition Consideration” means the purchase consideration for any Permitted
Acquisition and all other payments by the Obligors or any of their respective
Restricted Subsidiaries in exchange for, or as part of, or in connection with,
any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of properties or otherwise and whether payable at or prior to the
consummation of such Permitted Acquisition or deferred for payment at any future
time, whether or not any such future payment is subject to the occurrence of any
contingency, and includes any and all payments representing the purchase price
and any assumptions of Indebtedness, “earn-outs” and other agreements to make
any payment the amount of which is, or the terms of payment of which are, in any
respect subject to or contingent upon the revenues, income, cash flow or profits
of any person or business acquired in connection with such Permitted
Acquisition, but excluding therefrom (a) any cash of the seller(s) and its/their
Affiliates used to fund any portion of such consideration and (b) any cash or
Cash Equivalents acquired in connection with such Acquisition; provided that any
such future payment that is subject to a contingency shall be considered
Acquisition Consideration only to the extent of the reserve to be established in
respect thereto or the amount thereof to be recorded as a liability by

 

--------------------------------------------------------------------------------


 

any Obligor or any of its Restricted Subsidiaries, if any, in each case, as
required under GAAP at the time of the consummation of the applicable Permitted
Acquisition.

 

“Acquisition” means any transaction or series of related transactions resulting
in the acquisition by any Obligor or any of its Subsidiaries, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, all
of the Equity Interests of, or a business line or unit or a division of, any
Person.

 

“Additional Borrower” means each Domestic Restricted Subsidiary that becomes a
“Borrower” hereunder pursuant to Section 2.25, in each case, unless and until
such Domestic Restricted Subsidiary ceases to be a “Borrower” hereunder.

 

“Additional Borrower Joinder Agreement” means an agreement pursuant to which a
Domestic Restricted Subsidiary is designated as an Additional Borrower, executed
by the Company and the applicable Additional Borrower in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means Morgan Stanley Senior Funding, Inc., in its
capacity as administrative agent for the Lenders hereunder, or any successor
administrative agent.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit B or a form supplied by the Administrative
Agent.

 

“Affected Lender” has the meaning set forth in Section 2.16(b).

 

“Affected Loans” has the meaning set forth in Section 2.16(b).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning set forth in Section 11.01(c).

 

“Agents” means the Administrative Agent and Collateral Agent or any of their
respective successors or assigns.

 

“Agreed L/C Cash Collateral Amount” means 103% of the total outstanding Letter
of Credit Usage.

 

“Aggregate Total Exposure” means, as at any date of determination, the sum of
(i) the aggregate principal amount of all outstanding Loans and (ii) the Letter
of Credit Usage.

 

2

--------------------------------------------------------------------------------


 

“Agreement” means this Revolving Credit and Guaranty Agreement, as the same may
hereafter be modified, supplemented, extended, amended, restated or amended and
restated from time to time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for an
Interest Period of 1 month commencing on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1.00%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively; provided that, if determined
pursuant to the foregoing, the Alternative Base Rate is below zero, the
Alternate Base Rate will be deemed to be zero.

 

“Amendment No. 1” means Amendment No. 1 to Revolving Credit and Guaranty
Agreement, dated as of May 3, 2017 (the “Amendment No. 1 Effective Date”), by
and among the Borrower, the other Obligors, the Administrative Agent and the
Lenders party thereto.

 

“Amendment No. 1 Effective Date” as defined in the definition of Amendment
No. 1.

 

“Amendment No. 2” means Amendment No. 2 to Revolving Credit and Guaranty
Agreement, dated as of May 11, 2017, by and among the Borrower, the other
Obligors, the Administrative Agent, the New Revolving Lender party thereto and
each Issuing Bank.

 

“Amendment No. 2 Effective Date” means the first date on which the conditions
precedent set forth in Section 3 of Amendment No. 2 are satisfied, which date is
May 11, 2017.

 

“Amendment No. 3” means Amendment No. 3 to Revolving Credit and Guaranty
Agreement, dated as of June 23, 2017, by and among the Borrower, the other
Obligors, the Administrative Agent, the New Revolving Lender party thereto and
each Issuing Bank.

 

“Amendment No. 3 Effective Date” means the first date on which the conditions
precedent set forth in Section 3 of Amendment No. 3 are satisfied, which date is
June 23, 2017.

 

“Amendment No. 4” means Amendment No. 4 to Revolving Credit and Guaranty
Agreement, dated as of October 9, 2018, by and among the Borrower, the other
Obligors, the Administrative Agent, the Collateral Agent, the Lenders party
thereto and each Issuing Bank.

 

“Amendment No. 4 Effective Date” means the first date on which the conditions
precedent set forth in Section 4 of Amendment No. 4 are satisfied, which date is
October 9, 2018.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Obligor or any of its Subsidiaries and
Affiliates, in effect from time to time concerning or relating to bribery or
corruption, including, without limitation the FCPA, the U.K. Bribery Act 2010,
the Bank Secrecy Act, the USA Patriot Act, and the applicable anti-money
laundering statutes of jurisdictions where any Obligor and any of its
Subsidiaries conduct business, and the rules and regulations (if any) thereunder
enforced by any governmental agency.

 

3

--------------------------------------------------------------------------------


 

“Anti-Terrorism Laws” has the meaning set forth in Section 3.15(a).

 

“Applicable Margin” means (i) with respect to any Base Rate Loan, 3.00% per
annum, and (ii) with respect to any Eurodollar Rate Loan, 4.00% per annum.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Commitments represented by such Lender’s Revolving Commitment.
If the Revolving Commitments have terminated or expired, the Applicable
Percentages shall be determined based upon the Revolving Commitments most
recently in effect, giving effect to any assignments.

 

“Application” means the Letter of Credit application in the form as may approved
by the applicable Issuing Bank and executed and delivered by the Borrower to the
Administrative Agent and the applicable Issuing Bank, requesting such Issuing
Bank issue a Letter of Credit.

 

“Applicant Borrower” has the meaning set forth in Section 2.25.

 

“Applicant Borrower Amendments” has the meaning set forth in Section 2.25.

 

“Approved Fund” has the meaning set forth in Section 11.04(b)(ii)(F).

 

“Arrangers” means Morgan Stanley Senior Funding, Inc., Citibank, NA, Goldman
Sachs Lending Partners LLC, JPMorgan Chase Bank, N.A., and SunTrust Robinson
Humphrey, Inc., in their capacities as joint lead arrangers and joint
bookrunners, and any successors thereto.

 

“Asset Sale” means a sale, lease (as lessor or sublessor), sale and leaseback,
license (as licensor or sublicensor), exchange, transfer or other disposition
to, any Person, in one transaction or a series of transactions, of all or any
part of the businesses, assets or properties of any kind, whether real,
personal, or mixed and whether tangible or intangible, whether now owned or
hereafter acquired of any Obligor or any of its Restricted Subsidiaries,
including any Equity Interests (but, for the avoidance of doubt, not including
Equity Interests of the Parent), other than (i) inventory (or other assets,
including intangible assets) sold, leased or licensed out in the ordinary course
of business, (ii) obsolete, surplus or worn-out property, (iii) sales of Cash
Equivalents for the fair market value thereof, (iv) dispositions of property
(including the sale of any Equity Interest owned by such Person) from (A) any
Restricted Subsidiary that is not an Obligor to any other Restricted Subsidiary
that is not an Obligor or to any Obligor or (B) any Obligor to any other
Obligor; (v) dispositions of property resulting from casualty or condemnation
events; (vi) dispositions of past due accounts receivable in connection with the
collection, write down or compromise thereof in the ordinary course of business,
(vii) dispositions of property to the extent that (x) such property is exchanged
for credit against the purchase price of similar replacement property or (y) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement property, (viii) any abandonment, failure to maintain non-renewal or
other disposition of any intellectual property (or rights relating thereto) that
is no longer desirable in the conduct of any Obligor’s or any of the Restricted
Subsidiaries’ business, as determined in good faith by such Obligor or such
Restricted Subsidiary, (ix) any sale of property or series of related sales of
property where the total consideration received by the Obligors and their
respective Restricted Subsidiaries (valued at the

 

4

--------------------------------------------------------------------------------


 

initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at the fair market value thereof in
the case of other non-cash proceeds) does not exceed $500,000 for any single
sale or series of related sales and $5,000,000 for all such sales in the
aggregate since the Effective Date, (x) cancellations of employee notes,
(xi) real property leases in the ordinary course of business, (xii) transfers of
property or assets to an Unrestricted Subsidiary by another Unrestricted
Subsidiary, (xiii) expirations of contracts in accordance with their terms,
(xiv) terminations of leases in the ordinary course of business, and (xv) the
sale or disposition of the Equity Interests in Unrestricted Subsidiaries so long
as the consideration for such Equity Interests is in an amount at least equal to
the fair market value thereof.  The treatment of a transaction as a
sale-leaseback as a result of the application of “build to suit” accounting in
accordance with GAAP shall not, in and of itself, constitute an Asset Sale for
purposes of this Agreement.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.04), and accepted by the Administrative Agent, substantially in
the form of Exhibit A or any other form approved by the Administrative Agent.

 

“Available Excess Cash Flow” means, at any date of determination, an amount, not
less than zero and determined on a cumulative basis, that is equal to 50% of the
aggregate cumulative sum of Excess Cash Flow for each Fiscal Year ending after
the Effective Date and prior to such date, commencing with the Fiscal Year
ending December 31, 2016.

 

“Available Amount” means, at any date of determination, (a) the amount of
Available Excess Cash Flow, plus (b) the proceeds received by any Obligor or any
other Restricted Subsidiary during the period from and including the day
immediately following the Effective Date through and including such date of
determination in connection with cash returns, cash profits, cash distributions
and similar cash amounts, including cash principal repayments of loans, in each
case received in respect of any Investment made after the Effective Date
pursuant to Section 6.06(g) (in an amount not to exceed the original amount of
such Investment made in reliance on the Available Amount), minus (c) the sum of
(i) the aggregate amount of Restricted Payments made pursuant to
Section 6.04(c), plus (ii) the aggregate amount of Investments made pursuant to
Section 6.06(g), in each case, after the Effective Date and on or prior to such
date of determination.

 

“Availability” means, as of any time of determination, an amount equal to
(a) the aggregate amount of Revolving Commitments in effect at such time, minus
(b) the Aggregate Total Exposure at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

5

--------------------------------------------------------------------------------


 

“Bankruptcy Code” means Chapter 11 of Title 11 of the United States Code, as
amended from time to time and any successor statute and all rules and
regulations promulgated thereunder.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or institutes, applies for or consents to any
such proceeding or appointment; provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, so long as, such ownership interest does not result in
or provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Person.

 

“Base Rate Loan” means a Loan that bears interest at the Alternate Base Rate.

 

“Beneficiary” means each Agent, Lender and Issuing Bank and each other Secured
Party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Board of Directors” means the board of directors of the Parent.

 

“Borrower” means the Company and each Additional Borrower.

 

“Borrower Agent” has the meaning set forth in Section 1.05.

 

“Borrower Disclosure Letter” means (i) prior to the Amendment No. 4 Effective
Date, the disclosure letter delivered by the Borrower to the Agents and the
Lenders and Issuing Banks referred to therein, dated as of the Effective Date
and (ii) on the Amendment No. 4 Effective Date and thereafter, the disclosure
letter delivered by the Borrower to the Agents and the Lenders and Issuing Banks
referred to therein, dated as of the Amendment No. 4 Effective Date.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in New York City; provided that, when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in Dollar deposits in the
London interbank market.

 

“Build to Suit Obligations”  means any obligations relating to a lease or other
obligation accounted for using “build to suit” accounting in accordance with
GAAP.

 

6

--------------------------------------------------------------------------------


 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof accounted for as a liability on the
balance sheet as determined in accordance with GAAP; provided that (a) any
obligations relating to a lease that was accounted for by such Person as an
operating lease as of the Effective Date and any lease entered into after the
Effective Date by such Person that would have been accounted for as an operating
lease under GAAP as in effect as of the Effective Date shall be accounted for as
obligations relating to an operating lease and not as Capital Lease Obligations
and (b) Build to Suit Obligations shall not constitute Capital Lease
Obligations.

 

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

 

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the applicable Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means:

 

(a)                                 Dollars;

 

(b)                                 U.S. Government Obligations or certificates
representing an ownership interest in U.S. Government Obligations with
maturities not exceeding one year from the date of acquisition;

 

(c)                                  (i) demand deposits, (ii) time deposits and
certificates of deposit with maturities of one year or less from the date of
acquisition, (iii) bankers’ acceptances with maturities not exceeding one year
from the date of acquisition and (iv) overnight bank deposits, in each case with
any bank or trust company organized or licensed under the laws of the United
States or any State thereof having capital, surplus and undivided profits in
excess of $500,000,000 whose short-term debt is rated “A-2” or higher by S&P or
higher by Moody’s;

 

(d)                                 repurchase obligations with a term of not
more than seven days for underlying securities of the type described in clauses
(b) and (c) above entered into with any financial institution meeting the
qualifications specified in clause (c) above;

 

(e)                                  commercial paper rated at least P-1 by
Moody’s or A-1 by S&P and maturing within one year after the date of
acquisition;

 

(f)                                   securities with maturities of one year or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing

 

7

--------------------------------------------------------------------------------


 

authority or foreign government (as the case may be) are rated at least A by S&P
or A-1 by Moody’s;

 

(g)                                  securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (c) of
this definition;

 

(h)                                 any repurchase agreement having a term of 30
days or less entered into with any Lender or any commercial banking institution
satisfying, at the time of acquisition thereof, the criteria set forth in clause
(c)(i) which (i) is secured by a fully perfected security interest in any
obligation of the type described in clause (a), and (ii) has a market value at
the time such repurchase agreement is entered into of not less than 100% of the
repurchase obligation of such Lender or commercial banking institution
thereunder; and

 

(i)                                     money market funds at least 90% of the
assets of which consist of investments of the type described in clauses
(a) through (h) above.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Control” means (a) prior to an IPO, the failure by the Permitted
Holders to own, beneficially and of record, Equity Interests in the Parent
representing at least 50.1% of the aggregate ordinary voting power represented
by the issued and outstanding Equity Interests in the Parent; (b) after an IPO,
the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act and
the rules of the Securities and Exchange Commission thereunder), other than the
Permitted Holders, of Equity Interests in the Parent representing more than 35%
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Parent; (c) if during any period of 24 months, a
majority of the members of the Board of Directors of the Parent cease to be
composed of individuals (i) who were members of such Board of Directors on the
first day of such period, (ii) whose election or nomination to such Board of
Directors was approved by individuals referred to in clause (c)(i) above
constituting at the time of such election or nomination at least a majority of
such Board of Directors or (iii) whose election or nomination to the Board of
Directors was approved by individuals referred to in clauses (c)(i) and
(c)(ii) above constituting at the time of such election or nomination at least a
majority of the Board of Directors; (d) prior to the consummation of a Holdco
Transaction, the Company shall cease to own and control, beneficially and of
record, directly or indirectly, 100% of the aggregate ordinary voting power of
each Additional Borrower free and clear of all Liens (except Liens securing the
Obligations); (e) on and following the consummation of a Holdco Transaction,
Holdings shall cease to own and control, beneficially and of record, directly or
indirectly, 100% of the aggregate ordinary voting power represented by the
issued and outstanding Equity Interests of the Borrower free and clear of all
Liens (except Liens securing the Obligations); provided that the consummation of
a Holdco Transaction shall not be a Change in Control.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or

 

8

--------------------------------------------------------------------------------


 

application thereof by any Governmental Authority or (c) the making or issuance
of, or compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.17(b), any lending office of such Lender or by such Lender’s or such
Issuing Bank’s holding company, if any) with, any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are granted or purported to be
granted pursuant to the Collateral Documents as security for the Obligations.

 

“Collateral Agent” has the meaning set forth in the Preamble hereto.

 

“Collateral Documents” means the Security Agreement and all other instruments,
documents and agreements delivered by or on behalf of any Obligor pursuant to
this Agreement or any of the other Loan Documents in order to grant to, or
perfect in favor of, the Collateral Agent, for the benefit of the Secured
Parties, a first priority security interest and Lien on the Collateral.

 

“Collateral Release Date” has the meaning set forth in Section 5.13(a).

 

“Collateral Release Period” means the period from and after a Collateral Release
Date until the occurrence of a Collateral Redelivery Trigger.

 

“Collateral Redelivery Trigger” has the meaning set forth in Section 5.13(b).

 

“Commitment Fee Rate” means 0.15%.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).

 

“Communications” has the meaning set forth in Section 11.01(c).

 

“Company” has the meaning set forth in the Preamble hereto.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F.

 

“Compliance Date” means the last day of any Fiscal Quarter, beginning with the
Fiscal Quarter ended September 30, 2018, if Consolidated Total Net Debt
(determined without giving effect to the proviso in the definition of
“Consolidated Total Net Debt”) exceeds $0 as of such date.  For the avoidance of
doubt, on any such date that Consolidated Total Net Debt (determined

 

9

--------------------------------------------------------------------------------


 

without giving effect to the proviso in the definition of “Consolidated Total
Net Debt”) is less than $0 as of such date, no “Compliance Date” shall exist.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period, plus without duplication and to the extent reflected as a
charge in the statement of such Consolidated Net Income for such period, the sum
of (a) income tax expense, (b) interest expense, amortization or write-off of
debt discount and debt issuance costs and commissions, discounts and other fees
and charges associated with Indebtedness (including the Loans), (c) depreciation
and amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary charges or
losses determined in accordance with GAAP, (f) non-cash stock option and other
equity-based compensation expenses, (g) (i) non-cash costs or expenses resulting
from purchase accounting adjustments and (ii) non-cash costs or expenses
resulting from Build to Suit Obligations, (h) proceeds from business
interruption insurance not otherwise included in Consolidated Net Income and to
the extent offsetting lost operating income received during such period, (i) all
customary fees, costs and expenses incurred or paid in connection with
(A) Investments permitted hereunder (including Permitted Acquisitions) whether
or not such Investment is consummated, (B) Asset Sales permitted hereunder and
(C) the issuance, prepayment or amendment or refinancing of Indebtedness
permitted hereunder or the issuance of Equity Interests of the Parent (including
costs and expenses (including exploratory and preparatory costs) in connection
with any IPO), (j) non-recurring signing costs, retention or completion bonuses
and costs related to curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities), (k) the aggregate amount of one-time, non-recurring and
extraordinary settlements of legal proceedings and regulatory matters; provided
that the aggregate amount that may be added back pursuant to this clause (k) may
not exceed $25,000,000 for any period, (l) non-recurring restructuring and
similar charges, severance, relocation costs, integration and facilities opening
costs and other business optimization expenses, transition costs, costs related
to closure and consolidation of facilities; provided that the aggregate amount
that may be added back pursuant to this clause (l) and the following clause
(m) shall not exceed 25% of aggregate Consolidated Adjusted EBITDA for any
period (determined without giving effect to any such adjustment pursuant to this
clause (l) and the following clause (m)), (m) the amount of net cost savings and
synergies projected in good faith to be realized as a result of actions taken
after the Effective Date that are otherwise permitted hereunder (including
pursuant to internal procedures), in each case, no later than the date that is
18 months following the consummation of such action (calculated on a pro forma
basis as though such cost savings, synergies had been realized on the first day
of such period), net of the amount of actual benefits realized during such
period from such actions; provided that (i) a duly completed certificate signed
by a Responsible Officer of the Parent shall be delivered to the Administrative
Agent certifying that such cost savings and synergies are reasonably
identifiable, factually supportable and reasonably expected to have a continuing
impact, (ii) the benefits resulting therefrom are reasonably anticipated to be
realized not later than 18 months of such actions having been taken, (iii) the
aggregate amount that may be added back pursuant to the preceding clause (l) and
this clause (m) shall not exceed 25% of aggregate Consolidated Adjusted EBITDA
for any period (determined without giving

 

10

--------------------------------------------------------------------------------


 

effect to any such adjustment pursuant to the preceding clause (l) and this
clause (m)), and (iv) no cost savings or synergies shall be added pursuant to
this clause (m) to the extent duplicative of any expenses or charges otherwise
added to Consolidated Adjusted EBITDA, whether through a pro forma adjustment or
otherwise, for such period, (n) all costs, charges, fees and expenses related to
the Transactions (including, for the avoidance of doubt, all costs, charges,
fees (including any extension fees) and expenses payable in connection with the
execution, delivery and performance by the Obligors of Amendment No. 4)  and
(o) any other non-cash charges, non-cash expenses or non-cash losses of the
Obligors or any of their respective Subsidiaries for such period, including, for
the avoidance of doubt, non-cash foreign currency translation losses and any
unrealized losses in respect of Swap Agreements (including non-cash losses
related to currency remeasurement of Indebtedness) (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of, or a reserve for, cash charges for any future period); provided,
however, that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of, or a reserve for, cash charges for any future period) shall be
subtracted from Consolidated Net Income in calculating Consolidated Adjusted
EBITDA in the period when such payments are made, and, minus, to the extent
included in the statement of such Consolidated Net Income for such period, the
sum of (a) income tax benefit, (b) interest income, (c) any extraordinary income
or gains determined in accordance with GAAP and (d) any other non-cash income
(excluding any items that represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any prior period that are described in
the parenthetical to clause (g) above), all as determined on a consolidated
basis; provided that, (i) with respect to the period ending June 30, 2016,
actual Consolidated Adjusted EBITDA for the period from January 1, 2016, until
such date, multiplied by 2, and (ii) with respect to the period ending
September 30, 2016, actual Consolidated Adjusted EBITDA for the period from
January 1, 2016, until such date, multiplied by 4/3; provided, further, that
with respect to all assets and Persons acquired or disposed of, the calculation
of Consolidated Adjusted EBITDA will be calculated on a Pro Forma Basis.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Parent and its Restricted Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment”, “development of internal
use software” or similar items, or which should otherwise be capitalized,
reflected in the consolidated statement of cash flows of the Parent and its
Restricted Subsidiaries; provided all expenditures arising from Build to Suit
Obligations shall not constitute Consolidated Capital Expenditures.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Parent and its Restricted Subsidiaries on a consolidated basis
that may properly be classified as current assets in conformity with GAAP,
excluding cash, Cash Equivalents and any assets treated as current assets solely
as a result of being Build to Suit Obligations.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Parent and its Restricted Subsidiaries on a
consolidated basis that may properly be classified as current liabilities in
conformity with GAAP, excluding the current portion of long term debt and Build
to Suit Obligations.

 

11

--------------------------------------------------------------------------------


 

“Consolidated Net Income” means, for any period, the net income or loss of the
Parent and its Subsidiaries for such period, determined on a consolidated basis
in conformity with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Parent) that is not a Subsidiary except to the extent
of the amount of cash dividends or similar cash distributions actually paid by
such Person to the Company or, subject to clauses (b) and (c) below, any
Subsidiary (other than, following the consummation of a Holdco Transaction, the
Company) during such period, (b) the income of, and any amounts referred to in
clause (a) above paid to, any Subsidiary (other than, following the consummation
of a Holdco Transaction, the Company) to the extent that, on the date of
determination, the declaration or payment of cash dividends or similar cash
distributions by such Subsidiary is not permitted without any prior approval of
any Governmental Authority that has not been obtained or is not permitted by the
operation of the terms of the organizational documents of such Subsidiary, any
agreement or other instrument binding upon such Subsidiary or any law applicable
to such Subsidiary, unless such restrictions with respect to the payment of cash
dividends and other similar cash distributions have been legally and effectively
waived, and (c) the income or loss of, and any amounts referred to in clause
(a) above paid to, any Subsidiary that is not a Wholly-Owned Subsidiary of the
Parent to the extent such income or loss or such amounts are attributable to the
noncontrolling interest in such Subsidiary.

 

“Consolidated Total Assets” means, as of any date of determination, the amount
that would, in conformity with GAAP, be set forth opposite the caption “total
assets” (or any like caption) on a consolidated balance sheet of the Parent and
its Restricted Subsidiaries at such date, excluding any assets treated as
current assets solely as a result of a lease being accounted for using “build to
suit” accounting in accordance with GAAP.

 

“Consolidated Total Debt” on any date, means all Indebtedness of the Parent and
its Subsidiaries on such date, as would be required to appear as a liability on
a consolidated balance sheet of the Parent and its Subsidiaries, prepared as of
such date in accordance with GAAP.

 

“Consolidated Total Net Debt” means, at any date of determination,
(a) Consolidated Total Debt, minus (b) the aggregate amount of Unrestricted Cash
and Cash Equivalents of the Parent and its Subsidiaries, each as of such date;
provided that the aggregate amount of Unrestricted Cash and Cash Equivalents
deducted pursuant to clause (b) shall not exceed $50,000,000.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Parent and its Restricted
Subsidiaries over Consolidated Current Liabilities of the Parent and its
Restricted Subsidiaries.

 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Acquisition and the designation of any Unrestricted Subsidiary as a Restricted
Subsidiary or any Restricted Subsidiary as an Unrestricted Subsidiary during
such period; provided that (a) there shall be included with respect

 

12

--------------------------------------------------------------------------------


 

to any Acquisition during such period an amount (which may be a negative number)
equal to the difference between the Consolidated Working Capital acquired in
such Acquisition as at the time of such Acquisition and the Consolidated Working
Capital from such Acquisition at the end of such period, and (b) there shall be
included with respect to any Unrestricted Subsidiary that is designated as a
Restricted Subsidiary during such period an amount (which may be a negative
number) equal to the difference between the Consolidated Working Capital gained
in such designation as at the time of such designation and the Consolidated
Working Capital from such designation at the end of such period.

 

“Contractual Obligations” means, with respect to a Person, the obligations under
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other agreement, contract or instrument that such Person is a party to.

 

“Control” means the possession, directly or indirectly, of the power to
(i) direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise the outstanding voting power, by
contract or otherwise or (ii) vote 10% of more of Equity Interests having
ordinary voting power for the election of directors (or any similar governing
body) of a Person. “Controlling” and “Controlled” have meanings correlative
thereto.

 

“Convertible Debt” means subordinated unsecured convertible Indebtedness of
Holdings owing to one or more purchasers pursuant to the Convertible Debt
Documents.

 

“Convertible Debt Documents” means the Convertible Debt Purchase Agreement, the
Convertible Debt Notes and all other agreements, certificates, instruments or
documents entered into from time to time (including note purchase agreements and
notes) and documenting or relating to the Convertible Debt or any Refinancing
Indebtedness thereof, in each case, as the same may be amended, amended and
restated, supplemented, modified, refinanced or replaced, from time to time as
permitted by this Agreement, including Section 6.09.

 

“Convertible Debt Notes” means the subordinated unsecured convertible promissory
notes issued by Holdings to each Purchaser (as defined therein) pursuant to the
Convertible Debt Purchase Agreement in the form of Exhibit B to the Convertible
Debt Purchase Agreement (the “Initial Convertible Debt Note”) and any other
subordinated unsecured convertible promissory notes issued by Holdings to any
purchaser from time to time pursuant to any other note purchase agreement as
permitted by this Agreement, including Section 6.09.

 

“Convertible Debt Purchase Agreement” means the Note Purchase Agreement, dated
as of May 3, 2017, between Holdings and the Purchasers (as defined therein) (the
“Initial Convertible Debt Purchase Agreement”) and any other subordinated
unsecured convertible note purchase agreement entered into by Holdings and any
purchaser from time to time as permitted by this Agreement, including
Section 6.09.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Event” means each Borrowing, Credit Extension, New Revolving Loan
Commitment or extension of a Letter of Credit.

 

13

--------------------------------------------------------------------------------


 

“Credit Extension” means the making of a Loan, the issuing of a Letter of Credit
or a Letter of Credit Disbursement.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, (ii) fund within two
Business Days any portion of its participation in Letters of Credit or (iii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless, in
each case, such Lender notifies the Administrative Agent and the Borrower in
writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to such funding or payment
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, (b) has
notified the Borrower, any Lender or the Administrative Agent in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s good faith determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after written
request by the Administrative Agent, any Issuing Bank or the Borrower, to
confirm in writing to the Administrative Agent, each Issuing Bank and the
Borrower that it will comply with its prospective funding obligations and
participation in the outstanding Letters of Credit hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent, each Issuing
Bank and the Borrower), (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (e) has become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any of clauses (a) through
(e) above shall be conclusive and binding absent manifest error, and such

 

14

--------------------------------------------------------------------------------


 

Lender shall be deemed to be a Defaulting Lender (subject to Section 2.19(b))
upon delivery of written notice of such determination to the Borrower and each
Lender.

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Deposit Account Control Agreement” means a deposit account control agreement in
a form satisfactory to the Collateral Agent, executed by each applicable
Grantor, the Collateral Agent and the relevant depositary institution.

 

“Disqualified Equity Interest” means any Equity Interest which, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests which are not otherwise Disqualified Equity Interests), (b) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests which are not otherwise Disqualified Equity Interests), in whole or in
part, (c) provides for scheduled payments or scheduled dividends in cash, or
(d) is or becomes convertible into or exchangeable for Indebtedness (but solely
such portion that is so convertible would be deemed to be a Disqualified Equity
Interest) or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 120 days after the
Revolving Commitment Termination Date, except, in the case of clauses (a) and
(b), if as a result of a change of control or asset sale, so long as any rights
of the holders thereof upon the occurrence of such a change of control or asset
sale event are subject to the prior expiration or termination of the
Commitments, the payment in full of the principal of and interest on each Loan
and all fees payable hereunder and the cancellation or expiration or Cash
Collateralization of all Letters of Credit.

 

“Disqualified Institution” means, as of any date, (a) any Person designated by
the Company as a “Disqualified Institution” by written notice delivered to the
Administrative Agent on or prior to the Effective Date and (b) any Person that
is a competitor or potential competitor of any Obligor or any its respective
Subsidiaries (in each case as determined in good faith by the Company) that has
been designated by the Company as a “Disqualified Institution” by written notice
to the Administrative Agent and the Lenders (including by posting such notice to
the Platform) from time to time; provided that any person that becomes a
“Disqualified Institution” after the applicable Trade Date for an assignment or
participation interest shall not apply to retroactively make such person a
“Disqualified Institution” with respect to such assignment or participation
interest or any previously acquired assignment of or participation interest in
the Loans, but such Person shall not be able to increase its Revolving
Commitments under, or participation interests in, the Loans; provided, however,
that, in each case, “Disqualified Institutions” shall exclude any Person that
the Borrower has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

 

“Dollars” or “$” refers to lawful money of the United States.

 

“Domestic Restricted Subsidiary” means any Domestic Subsidiary that is a
Restricted Subsidiary.

 

15

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States, excluding (a) any Subsidiary
substantially all of the assets of which consist of Equity Interests in (or
Equity Interests and debt of) one or more CFCs and (b) any such Subsidiary that
is owned (directly or indirectly) by a Subsidiary that is described in clause
(a) of this definition or a CFC.

 

“DQ List” has the meaning set forth in Section 11.04(h).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 11.02).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of remediation, fines, penalties or
indemnities), of any Obligor or any of its Subsidiaries directly or indirectly
resulting from or based upon (a) noncompliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest; provided that Equity Interests shall not include any debt
securities that are convertible into or exchangeable for any combination of
Equity Interests and/or cash until any such conversion or exchange.

 

16

--------------------------------------------------------------------------------


 

“Equity Issuance Event” means a sale, issuance or other disposition to, any
Person, in any private investment in public equity or other similar transaction
in respect of any Equity Interests of the Parent.

 

“Equity Prepayment Amount” has the meaning set forth in Section 2.12(b).

 

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any person that for purposes of Title IV of ERISA or
Section 412 of the Code would be deemed at any relevant time to be a single
employer or otherwise aggregated with any Obligor or any of its respective
Subsidiaries under Sections 414(b), (c), (m) or (o) of the Code or Section 4001
of ERISA.

 

“ERISA Event” means any one or more of the following: (a) any reportable event,
as defined in Section 4043 of ERISA, with respect to a Plan, as to which the
PBGC has not waived under PBGC Regulation Section 4043 the requirement of
Section 4043 of ERISA that it be notified of such event; (b) the taking of any
action to terminate any Plan under Sections 4041 or 4101A of ERISA; (c) the
institution of proceedings by the PBGC under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (d) the
failure to make a required contribution to any Plan that would result in the
imposition of a lien or other encumbrance or the provision of security under
Section 430 of the Code or Sections 303 or 4068 of ERISA, or the arising of such
a lien or encumbrance; (e) the failure to satisfy the minimum funding standard
under Section 412 of the Code or Section 302 of ERISA, whether or not waived;
(f) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (g) the receipt of a written determination that any Plan is, or is
expected to be, in “at-risk” status within the meaning of Section 430 of the
Code or Section 303 of ERISA; (h) engaging in a non-exempt “prohibited
transaction” within the meaning of Section 4975 of the Code or Section 406 of
ERISA with respect to which the Borrower, any Guarantor, or any of their
respective Subsidiaries is a “disqualified person” within the meaning of
Section 4975 the Code or a “party in interest” within the meaning of Section 406
of ERISA or could otherwise reasonably be expected to be liable; (i) the
incurrence by the Borrower, any Guarantor, any of their respective Subsidiaries
or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Multiemployer Plan or a withdrawal from a Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” within the meaning of Section 4001(a)(2) of ERISA;
(j) the receipt by the Borrower, any Guarantor, any of their respective
Subsidiaries or any ERISA Affiliate from any Multiemployer Plan of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA or in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

17

--------------------------------------------------------------------------------


 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to a Loan,
or the Loans comprising a Borrowing, that bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Eurodollar Borrowing” means a Borrowing made at the Adjusted LIBO Rate.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning set forth in Section 9.01.

 

“Excess Cash Flow” means, for any period, an amount (if positive) equal to:

 

(a)                                 the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus, (ii) to the extent
reducing Consolidated Net Income, the sum, without duplication, of amounts for
non-cash charges reducing Consolidated Net Income, including for depreciation
and amortization (excluding any such non-cash charge to the extent that it
represents an accrual or reserve for potential cash charge in any future period
or amortization of a prepaid cash gain that was paid in a prior period), plus
(iii) the Consolidated Working Capital Adjustment (if positive), minus

 

(b)                                 the sum, without duplication, of (i) the
amounts for such period paid from internally generated cash of (x) repayments of
Indebtedness for borrowed money (excluding repayments of the Loans except to the
extent the Revolving Commitments are permanently reduced in connection with such
repayments) and repayments of Capital Lease Obligations (excluding any interest
expense portion thereof), (y) Consolidated Capital Expenditures and (z) the
purchase price of Acquisitions, except to the extent funded with the Available
Amount, plus (ii) other non-cash gains increasing Consolidated Net Income for
such period (excluding any such non-cash gain to the extent it represents the
reversal of an accrual or reserve for potential cash gain in any prior period),
plus (iii) the absolute amount of the Consolidated Working Capital Adjustment
(if negative).

 

“Excluded Deposit Account” has the meaning set forth in the Security Agreement.

 

“Excluded Subsidiary” means (a) any Unrestricted Subsidiary, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable law, rule or
regulation or by any Contractual Obligation to which such Subsidiary is a party
or by which it or any of its property or assets is bound from guaranteeing the
Obligations; provided that any such Contractual Obligation (i) is in existence
on the Effective Date (or, with respect to a Subsidiary acquired or formed after
the Effective Date, as of the date such acquisition or formation) and (ii) in
the case of a Subsidiary acquired or formed after the Effective Date, was not
entered into in connection with, or in contemplation of, such acquisition or
formation or (d) any Subsidiary with respect to which guaranteeing the
Obligations would require consent, approval, license or authorization from any
Governmental Authority, unless such consent, approval, license or authorization
has been obtained or would, contemporaneous with the Effective Date or, in the
case of a Subsidiary acquired or formed after the Effective Date, the date on
which such Subsidiary is acquired or

 

18

--------------------------------------------------------------------------------


 

formed, be obtained.  For the avoidance of doubt, an Additional Borrower shall
not be an Excluded Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Revolving Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Revolving Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.20) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.18, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.18(g) and
(d) Taxes imposed under FATCA.

 

“Executive Order” has the meaning set forth in Section 3.15(a).

 

“Exposure” means, with respect to any Lender at any time, the aggregate
principal amount at such time of all outstanding Loans of such Lender.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation rules or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, (15 U.S.C. §§ 78dd-1, et
seq.).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“FEMA” means the Federal Emergency Management Agency.

 

19

--------------------------------------------------------------------------------


 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Parent.

 

“Fiscal Quarter” means a Fiscal Quarter of any Fiscal Year.

 

“Fiscal Year” means the Fiscal Year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.

 

“Flood Hazard Property” has the meaning set forth in Section 5.10(b)(iv).

 

“Flood Insurance” has the meaning set forth in Section 5.10(b)(iv).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary other than a Domestic Subsidiary.

 

“Funding Notice” means a notice substantially in the form of Exhibit G.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future Governmental Authority.

 

“Governmental Authority” means the government of the United States any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Grantor” has the meaning set forth in the Security Agreement.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business, or customary indemnification obligations entered
into in connection with any acquisition or disposition of assets or of other
entities, in each case, that is permitted hereunder (other than to the extent
that the primary obligations that are the subject of such indemnification
obligation would be considered Indebtedness hereunder).

 

20

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” has the meaning set forth in Section 8.01.

 

“Guarantors” means, collectively, (a)  the Subsidiary Guarantors, (b) with
respect to the Obligations of any Additional Borrower, the Company, and (c) on
and after the consummation of a Holdco Transaction, Holdings.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to Section 8.01 of this Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedging Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar or floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted) and (b) any currency exchange-rate transaction,
including any cross-currency interest-rate swap, any forward foreign-exchange
contract, any currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks.

 

“Holdings” has the meaning set forth in the defined term Holdco Transaction.

 

“Holdco Transaction” means a transaction (or series of transactions) which will,
among other things,  cause (x) the Company to convert to a limited liability
company and (y) 100% of the Equity Interests in the Company and its other
existing Subsidiaries to be held by a newly-formed entity organized under the
laws of any political subdivision of the United States (“Holdings”), which
transactions will be substantially in accordance with the steps described on
Section 1.01A of the Borrower Disclosure Letter; provided that (a) the owners of
100% of the Equity Interests in Holdings immediately after giving effect to such
transaction (and the amount of such Equity Interests owned by each such person)
are identical to the owners of 100% of the Equity Interests in the Company
immediately prior to giving effect to such transaction (and the amount of such
Equity Interests owned by each such person; provided that, such Equity Interests
of such owners may be held in different classes (including common and preferred
Equity Interests) of Equity Interests of Holdings with different voting rights),
(b) Holdings shall have entered into Collateral Documents, in form and substance
reasonably satisfactory to the Administrative Agent, pursuant to which Holdings
shall pledge its interest in the Collateral, including without limitation, the
Equity Interests in the Borrower, to the Collateral Agent for the benefit of the
Secured Parties, and (c) Holdings shall have entered into a joinder to this
Agreement, in form and substance reasonably satisfactory to the Administrative
Agent and shall have provided such other documentation as would be required in
connection with a joinder of a Guarantor pursuant to Section 5.11. The Holdco
Transaction was consummated on January 24, 2017.

 

21

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary” means, at any date of determination, any Subsidiary of
the Parent and that has been designated by the Company by written notice to the
Administrative Agent as an “Immaterial Subsidiary” from time to time and in
relation to which the fair market value of its Consolidated Total Assets as of
the last day of the most recently ended Test Period, as the case may be, do not
exceed 7.5% of the fair market value of the Consolidated Total Assets of the
Parent and its Restricted Subsidiaries at such date and (b) whose revenues for
the most recently ended Test Period, as the case may be, are available do not
exceed 7.5% of the consolidated revenues of the Parent and its Restricted
Subsidiaries for such Test Period, in each case determined in accordance with
GAAP; provided that (i) the Consolidated Total Assets of all such Immaterial
Subsidiaries as of the last day of the most recently ended Test Period shall not
exceed 15% of the Consolidated Total Assets of the Parent and its Restricted
Subsidiaries at such date and (ii) the revenues of all such Immaterial
Subsidiaries for the most recently ended Test Period shall not exceed 15% of the
consolidated revenues of the Parent and its Restricted Subsidiaries for such
period, in each case determined in accordance with GAAP.  For any determination
made as of or prior to the time any Person becomes an indirect or direct
Subsidiary of the Borrower, such determination and designation shall be made
based on financial statements provided by or on behalf of such Person in
connection with the Acquisition of such Person or such Person’s assets to the
extent reasonably available. If such financial statements are not reasonably
available, the Parent shall make such determination in reasonable good faith.
The Company may change the designation of any Subsidiary as an Immaterial
Subsidiary by providing notice to the Administrative Agent.

 

“Increased Amount Date” has the meaning set forth in Section 2.23(a).

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of bankers’ acceptances, letters
of credit to the extent drawn, surety bonds or similar arrangements, (g) all
Guarantees of such Person in respect of obligations of the kind referred to in
clauses (a) through (f) above, (h) all obligations of the kind referred to in
clauses (a) through (g) above secured by (or for which the holder of such
obligation has an existing right, contingent or otherwise, to be secured by) any
Lien on property (including accounts and contract rights) owned or acquired by
such Person, whether or not such Person has assumed or become liable for the
payment of such obligation and (i) all Disqualified Equity Interests in such
Person, valued, as of the date of determination, at the greater of (i) the
maximum aggregate amount that would be payable upon maturity, redemption,
repayment or repurchase thereof (or of Disqualified Equity Interests or
Indebtedness into which such Disqualified Equity Interests are convertible or
exchangeable) and (ii) the maximum liquidation preference of such Disqualified
Equity Interests. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest

 

22

--------------------------------------------------------------------------------


 

in or other relationship with such entity, except to the extent the terms of
such Indebtedness expressly provide that such Person is not liable therefor. For
purposes of this definition, (i) the amount of any Indebtedness described in
clause (g) above shall be deemed to be an amount equal to the lesser of (A) the
principal amount of the obligations guaranteed and outstanding and (B) the
maximum amount for which the guaranteeing Person may be liable in respect of
such obligations, and (ii)  the amount of any Indebtedness described in clause
(h) above shall be the lower of the amount of the obligation and the fair market
value of the assets of such Person securing such obligation. For the avoidance
of doubt, Build to Suit Obligations shall not constitute Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Obligor under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 11.03(b).

 

“Information” has the meaning set forth in Section 11.12.

 

“Initial Convertible Debt Note” as defined in the definition of “Convertible
Debt Notes.”

 

“Initial Convertible Debt Purchase Agreement’ as defined in the definition of
“Convertible Debt Purchase Agreement.”

 

“Intellectual Property Rights” has the meaning set forth in Section 3.05(b).

 

“Intercompany Note” means an intercompany note substantially in the form of
Exhibit I.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.15(b) and in substantially the
form of Exhibit C attached hereto.

 

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Rate Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months or less than one month)
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period

 

23

--------------------------------------------------------------------------------


 

pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

 

“Investment” means any loan, advance (other than advances to employees for
moving, entertainment and travel expenses, drawing accounts and similar
expenditures in the ordinary course of business and Consolidated Capital
Expenditures), extension of credit (by way of Guarantee or otherwise) or capital
contributions by the Parent or any of its Restricted Subsidiaries to any other
Person (other than an Obligor or any other Restricted Subsidiary).

 

“IPO” means a bona fide underwritten sale to the public of common stock of the
Parent on a nationally recognized securities exchange.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP 98” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be reasonably acceptable to
the applicable Issuing Bank and in effect at the time of issuance of such Letter
of Credit).

 

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit H.

 

“Issuing Bank” means each Lender (or affiliate thereof) with a Letter of Credit
Issuer Sublimit on Schedule 2.01 hereof, as Issuing Bank hereunder, and any
other Lender (or affiliate thereof) that shall agree in writing, at the request
of the Borrower and with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed), to become an “Issuing Bank”, in
each case together with its permitted successors and assigns in such capacity.
Any Issuing Bank may issue Letters of Credit through any of its branch offices
or through any of its affiliates or any of the branch offices of its affiliates.

 

“Joinder Agreement” has the meaning set forth in Section 5.11.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement
whether in corporate, partnership or other legal form; provided in no event
shall any Subsidiary of any Person be considered to be a Joint Venture.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to a transaction contemplated by Section 2.23, in each case, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

24

--------------------------------------------------------------------------------


 

“Letter of Credit” means a standby letter of credit issued or to be issued by an
Issuing Bank pursuant to this Agreement in such form as may be approved from
time to time by the applicable Issuing Bank. Letters of Credit shall be issued
in Dollars.

 

“Letter of Credit Disbursement” means a payment made by an Issuing Bank pursuant
to a Letter of Credit.

 

“Letter of Credit Issuer Sublimit” means (a) with respect to each Issuing Bank
as of the Effective Date, as set forth on Schedule 2.01, and (b) with respect to
any other Issuing Bank, an amount as shall be agreed to by the Administrative
Agent, such Issuing Bank and the Borrower.

 

“Letter of Credit Sublimit” means the lesser of (a) $20,000,000 and (b) the
aggregate unused amount of the Revolving Commitments then in effect.

 

“Letter of Credit Usage” means, as at any date of determination, the sum of
(a) the maximum aggregate amount which is, or at any time thereafter may become,
available for drawing under all Letters of Credit then outstanding and (b) the
aggregate amount of all drawings under Letters of Credit honored by any Issuing
Bank and not theretofore reimbursed by or on behalf of the Borrower or with the
proceeds of a Loan.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired without being drawn by its terms
but any amount may still be drawn thereunder by reason of the operation of
Rule 3.13 or 3.14 of the ISP 98 or because a drawing was presented under such
Letter of Credit on or prior to the last date permitted for presentation
thereunder but has not yet been honored or dishonored, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

 

“LIBO Rate” means:

 

(a)                                 with respect to any Eurodollar Borrowings
for any Interest Period, the rate appearing on Bloomberg screen LIBOR01 (or any
successor to or substitute for such service, as determined by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for deposits in Dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that
in the event such rate is not available at such time for any reason, then the
“LIBO Rate” with respect to such Eurodollar Borrowing for such Interest Period
shall be the interest rate per annum determined by the Administrative Agent to
be the average of the rates per annum at which deposits in Dollars are offered
for such relevant Interest Period to major banks in the London interbank market
by the Administrative Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period;
and

 

(b)                                 for any rate calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to the LIBO Rate described
in paragraph (a) above, at or about 11:00 a.m., London time determined two
Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

 

25

--------------------------------------------------------------------------------


 

provided that to the extent that any such rate is below zero, the LIBO Rate
described in paragraph (a) above will be deemed to be zero; provided, further
that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Conditions Acquisition” means any Acquisition permitted by this
Agreement whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Liquidity” means the amount of Unrestricted Cash and Cash Equivalents of
Holdings and its Subsidiaries.

 

“Liquidity Grace Period” has the meaning set forth in Section 9.01(d).

 

“Liquidity Test Date” means (a) the last day of each calendar month following
the Amendment No. 4 Effective Date and (b) the fifteenth day of each calendar
month following the Amendment No. 4 Effective Date.

 

“Loan Documents” means this Agreement (including any amendment hereto or waiver
hereunder), the Notes (if any), any Joinder Agreement, the Collateral Documents,
and any documents or certificates executed by the Borrower in favor of an
Issuing Bank relating to Letters of Credit.

 

“Loans” means the loans (including any Base Rate Loan or Eurodollar Rate Loan)
made by the Lenders to the Borrower pursuant to this Agreement, including any
New Revolving Loans.

 

“Margin Stock” has the meaning set forth in Regulation U of the Board of
Governors as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or results of operations of the Obligors and their
respective Subsidiaries, taken as a whole, (b) the ability of the Obligors and
their respective Subsidiaries, taken as a whole, to perform their payment
obligations hereunder, or (c) the rights of or remedies, taken as a whole,
available to the Agents or the Lenders under the Loan Documents.

 

“Material Indebtedness” means Indebtedness (other than any Indebtedness under
the Loan Documents), or obligations in respect of one or more Swap Agreements,
of any one or

 

26

--------------------------------------------------------------------------------


 

more of the Parent or any Restricted Subsidiary thereof in a principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Parent or any Restricted Subsidiary
in respect of any Swap Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Parent or such
Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

 

“Material Real Estate Asset” means any domestic fee owned Real Estate Asset
having a fair market value in excess of $2,000,000; provided that the New
Fulfillment Center shall not constitute a Material Real Estate Asset for so long
as the fair market value of the owned real estate associated with such New
Fulfillment Center and improvements thereon is less than or equal to
$50,000,000.

 

“Maturity Date” means February 26, 2021 (and if such date is not a Business Day,
then the preceding Business Day).

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage, deed of trust or other similar instrument
reasonably satisfactory to the Collateral Agent.

 

“Mortgaged Property” means any Material Real Estate Asset acquired by the
Borrower or any Obligor after the Effective Date or any Real Estate Asset that
becomes a Material Real Estate Asset (whether by renovation to, addition to or
otherwise).

 

“Multiemployer Plan” any multiemployer plan as defined in Section 4001(a)(3) of
ERISA, which is or has been contributed to by (or to which there is an
obligation to contribute by) any Obligor, any of its Subsidiaries or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which any Obligor, any of its Subsidiaries or any ERISA Affiliate
that contributed to or had an obligation to contribute to such plan.

 

“Net Asset Sale Cash Proceeds” means, with respect to any Asset Sale, an amount
equal to: (a) Cash payments (including any Cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by the Parent or its Restricted
Subsidiaries from such Asset Sale, minus (b) any bona fide direct costs, fees
and expenses incurred in connection with such Asset Sale, including (i) taxes
paid or reasonably estimated to be payable by the seller as a result of or in
connection with such Asset Sale, (ii) payment of the outstanding principal
amount of, premium or penalty on, if any, and interest on any Indebtedness
(other than the Loans) that is secured by a Lien on the stock or assets in
question and that is required to be repaid under the terms thereof as a result
of such Asset Sale, and (iii) the Company’s good faith estimate of payments
required to be made with respect to unassumed liabilities or indemnities or
other contingent obligations relating to the assets sold (provided that, to the
extent such cash proceeds are not so used within 180 days of such Asset Sale,
such cash proceeds shall constitute Net Asset Sale Cash Proceeds).

 

“Net Equity Issuance Event Cash Proceeds” means, with respect to any Equity
Issuance Event, an amount equal to: (a) Cash payments received by the Parent or
its Restricted

 

27

--------------------------------------------------------------------------------


 

Subsidiaries from such Equity Issuance Event, minus (b) all bona fide costs,
fees, expenses and taxes, including, without limitation, underwriting discounts
and commissions and legal, investment banking, brokerage, accounting and other
professional fees, sales commissions and disbursements incurred or due and
payable in connection with such Equity Issuance Event.

 

“New Fulfillment Center” means the fulfillment center to be acquired and/or
constructed by Parent or one of its Subsidiaries after the Effective Date.

 

“New Revolving Loan Commitments” has the meaning set forth in Section 2.23(a).

 

“New Revolving Loan” has the meaning set forth in Section 2.23(a).

 

“New Revolving Loan Lender” has the meaning set forth in Section 2.23(a).

 

“NFIP” has the meaning set forth in Section 5.10(b)(iv).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.02 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Obligor or any of
its Restricted Subsidiaries primarily for the benefit of employees, or
beneficiaries thereof, of any Obligor or any of its Restricted Subsidiaries
residing outside the United States, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Non-U.S. Plan Event” means with respect to any Non-U.S. Plan: (a) the existence
of unfunded liabilities in excess of the amount permitted under any applicable
law, or in excess of the amount that would be permitted absent a waiver from a
Governmental Authority; (b) the failure to make the required contributions or
payments, under any applicable law, on or before the due date for such
contributions or payments; (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Non-U.S. Plan or to
appoint a trustee or similar official to administer any such Non-U.S. Plan, or
alleging the insolvency of any such Non-U.S. Plan; (d) the incurrence of any
liability by any Obligor or any of its Restricted Subsidiaries under applicable
law on account of the complete or partial termination of such Non-U.S. Plan or
the complete or partial withdrawal of any participating employer therein; or
(e) the occurrence of any transaction that is prohibited under any applicable
law and that would reasonably be expected to result in the incurrence of any
liability by any Obligor or any of its Restricted Subsidiaries, or the
imposition on any Obligor or any of its Restricted Subsidiaries of any fine,
excise tax or penalty resulting from any noncompliance with any applicable law.

 

“Note” has the meaning set forth in Section 2.05(c).

 

28

--------------------------------------------------------------------------------


 

“Notice” means a Funding Notice, Issuance Notice or Interest Election Request.

 

“Obligations” means all amounts owing by any Obligor to the Agents (including
former Agents), Arrangers, any Issuing Bank or any Lender pursuant to the terms
of this Agreement or any other Loan Document, in each case whether for
principal, interest (including, in each case, all interest which accrues after
the commencement of any case or proceeding in bankruptcy after the insolvency
of, or for the reorganization of any Obligor or any of its Subsidiaries, whether
or not allowed in such case or proceeding), reimbursement of amounts drawn on
Letters of Credit, fees, expenses, indemnification or otherwise.

 

“Obligors” means, collectively, the Borrower and the Guarantors.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.20).

 

“Parent” means, prior to the consummation of a Holdco Transaction, the Company,
and as of and following the consummation of a Holdco Transaction, Holdings.

 

“Participant” has the meaning set forth in Section 11.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 11.04(c)(iii).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Pension Plan” means any “employee pension benefit plan” as defined in
Section 3(2) of ERISA, other than a Multiemployer Plan, that is subject to Title
IV of ERISA, Section 412 of the Code or Section 302 of ERISA and is maintained
in whole or in part by any Obligor, any of its Subsidiaries or any ERISA
Affiliate or with respect to which any of any Obligor, any of its Subsidiaries
or any ERISA Affiliate has an obligation to contribute, and each such plan for
the five-year period immediately following the latest date on which the any
Obligor, any of its Subsidiaries or any ERISA Affiliate maintained or made
contributions (or had an obligation to make contributions).

 

“Perfection Certificate” has the meaning assigned to that term in the Security
Agreement.

 

29

--------------------------------------------------------------------------------


 

“Permitted Acquisition” means any transaction or series of related transactions
resulting in the acquisition by any Obligor or any of its Restricted
Subsidiaries that are Wholly-Owned Subsidiaries, whether by purchase, merger or
otherwise, of all or substantially all of the assets or Equity Interests of, or
a business line or unit or a division of, any Person; provided the following are
satisfied or waived in accordance with Section 11.02:

 

(i)                                     immediately prior to, and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing or would result therefrom; provided, in the in the case of any
Limited Conditions Acquisition being funded, in whole or in part, with the
proceeds of New Revolving Loan Commitments substantially concurrently with the
effectiveness of such New Revolving Loan Commitments, this clause (i) shall be
limited to the absence of an Event of Default under Sections 9.01(a), (b), (g),
(h) and (i);

 

(ii)                                  all transactions in connection therewith
shall be consummated, in all material respects, in accordance with all
applicable laws and in conformity with all applicable government approvals;

 

(iii)                               the Company shall take, or shall cause to be
taken, promptly after the date such Permitted is consummated, each of the
actions set forth in Section 5.10 or Section 5.11, if and as applicable;

 

(iv)                              the Company shall have delivered to the
Administrative Agent (x) with respect to any transaction or series of related
transactions involving Acquisition Consideration of more than $30,000,000, at
least three Business Days prior to such proposed acquisition, notice of the
aggregate Acquisition Consideration for such acquisition and (y) with respect to
any transaction or series of related transactions involving Acquisition
Consideration of more than $30,000,000, promptly upon request by the
Administrative Agent, (1) a copy of the acquisition agreement related to the
proposed Permitted Acquisition (and any related documents reasonably requested
by the Administrative Agent) and (2) to the extent reasonably available,
quarterly and annual financial statements of the Person whose Equity Interests
or assets are being acquired for the twelve month period immediately prior to
such proposed Permitted Acquisition, including any audited financial statements
that are available;

 

(v)                                 any Person or assets or division as acquired
in accordance herewith shall be engaged in or related to a business permitted
under Section 6.03(c); and

 

(vi)                              the total Acquisition Consideration paid in
connection with all Permitted Acquisitions occurring on or after the Effective
Date pursuant to which the Person whose Equity Interests are acquired does not
become an Obligor or, in the case of an asset acquisition, the assets that are
acquired are not held by an Obligor, shall not exceed, from the date of this
Agreement, plus the aggregate amount of Investments pursuant to
Section 6.06(c) and the aggregate amount of the sales, transfers, leases and
other dispositions made pursuant to Section 6.03(a)(ii), an amount equal to
$40,000,000.

 

“Permitted Encumbrances” means:

 

30

--------------------------------------------------------------------------------


 

(a)                                 Liens imposed by law for taxes, assessments
or governmental charges or levies that are not yet due or are being contested in
compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, landlord’s, supplier’s, repairmen’s and other like Liens imposed
by law, arising in the ordinary course of business and securing obligations that
are not overdue by more than 60 days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case incurred
in the ordinary course of business;

 

(e)                                  Uniform Commercial Code financing
statements filed (or similar filings under applicable law) solely as a
precautionary measure in connection with operating leases;

 

(f)                                   judgment liens and deposits to secure
obligations under appeal bonds or letters of credit in respect of judgments that
do not constitute an Event of Default under clause (j) of Section 9.01;

 

(g)                                  easements, zoning restrictions,
rights-of-way, encroachments and similar encumbrances on real property imposed
by law or arising in the ordinary course of business that do not secure any
monetary obligations and do not materially detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary; and

 

(h)                                 Liens representing any interest or title of
a licensor, lessor or sublicensor or sublessor, or a licensee, lessee or
sublicensee or sublessee, in the property subject to any lease (including
Capital Lease Obligations subject to Section 6.01(c)), license or sublicense or
concession agreement, in each case to the extent permitted by this Agreement.

 

“Permitted Holders” means the Persons listed on Section 1.01B of the Borrower
Disclosure Letter.

 

“Person” or “person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

 

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
maintained by any Obligor or any of its Subsidiaries or with respect to which
any Obligor or any of its Subsidiaries could have any liability.

 

“Platform” has the meaning assigned to that term in Section 11.01(c).

 

“Pledged Collateral” has the meaning assigned to that term in the Security
Agreement.

 

31

--------------------------------------------------------------------------------


 

“Prime Rate” means the rate of interest per annum from time to time published in
the “Money Rates” or successor section of The Wall Street Journal as being the
“Prime Lending Rate” or, if more than one rate is published as the “Prime
Lending Rate”, then the highest of such rates (each change in the Prime Rate to
be effective as of the date of publication in The Wall Street Journal of a
“Prime Lending Rate” that is different from that published on the preceding
Business Day); provided that in the event that The Wall Street Journal shall,
for any reason, fail or cease to publish the “Prime Lending Rate”, the
Administrative Agent shall choose a reasonably comparable index or source to use
as the basis for the “Prime Lending Rate”.

 

“Principal Office” for each of the Administrative Agent and Issuing Bank, means
such Person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to the Borrower, the Administrative
Agent and each Lender.

 

“Pro Forma Basis” means, with respect to any determination of the Total Net
Leverage Ratio, (i) that such determination of Consolidated Adjusted EBITDA is
made for the relevant Test Period, but that (x) any material acquisitions or
material dispositions, mergers, amalgamations, consolidations or discontinuances
of operations during such Test Period or subsequent thereto and on or prior to
the date of determination or with the proceeds of or in connection with the
incurrence of Indebtedness for which the Total Net Leverage Ratio is being
determined (each, a “Pro Forma Event”) shall be deemed for this purpose to have
occurred on the first day of such Test Period and to have given effect to the
designation as a Restricted Subsidiary or an Unrestricted Subsidiary as if such
designation had occurred on the first day of each such period, and (y) if since
the beginning of such Test Period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Borrower or any of its
Restricted Subsidiaries since the beginning of such Test Period shall have
undertaken any Pro Forma Event that would have required adjustment pursuant to
clause (x) above if taken by a Restricted Subsidiary, then such ratio or amount
shall be calculated giving pro forma effect thereto for such Test Period as if
such Pro Forma Event had occurred at the beginning of such Test Period and
(ii) that such determination of Consolidated Total Debt is determined after
giving effect to the incurrence of the Indebtedness (and all simultaneous
incurrences of Indebtedness) for which such ratio is being tested, and the
application of proceeds thereof.  For purposes of this definition, “material”
shall mean one or a series of related transactions with an aggregate value in
excess of $500,000. “Pro Forma Event” has the meaning assigned to that term in
the definition of “Pro Forma Basis”.

 

“Pro Rata Share” means with respect to all payments, computations and other
matters relating to the Revolving Commitment or Loans of any Lender or any
Letters of Credit issued or participations purchased therein by any Lender, the
percentage obtained by dividing (a) the Revolving Exposure of that Lender by
(b) the aggregate Revolving Exposure of all Lenders.

 

“Projections” means the projections of the Company and its Subsidiaries for the
period of Fiscal Year 2016 through and including Fiscal Year 2019, prepared on a
quarterly basis for the 2016 Fiscal Year and the 2017 Fiscal Year and annually
thereafter.

 

“Qualified Equity Interest” of any person shall mean any Equity Interests of
such person that are not Disqualified Equity Interests.

 

32

--------------------------------------------------------------------------------


 

“Quarterly Consolidated Adjusted EBITDA” means Consolidated Adjusted EBITDA for
the applicable Fiscal Quarter ended on or prior to such time in respect of which
Quarterly Consolidated Adjusted EBITDA is required to be reported in respect of
the financial covenant in Section 6.10(b).

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by the Borrower or any Obligor in any real
property.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Refinanced Indebtedness” has the meaning given thereto in the definition of
“Refinancing Indebtedness”.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness (and the continuation or renewal of any Permitted Liens related
thereto) so long as:

 

(a)                                 such refinancing, renewal, or extension does
not result in an increase in the principal amount (or accreted value, if
applicable) (other than any accrued or capitalized amounts) of the Indebtedness
so refinanced, renewed, or extended (the “Refinanced Indebtedness”), other than
by the amount equal to the premiums paid thereon in connection with such
refinancing, renewal or extension and fees and expenses incurred in connection
therewith and by the amount of existing unfunded commitments thereunder,

 

(b)                                 such refinancing, renewal, or extension has
a final maturity date equal to or later than the Refinanced Indebtedness and,
except in the case of revolving credit Indebtedness, does not have a shorter
Weighted Average Life to Maturity,

 

(c)                                  to the extent the terms or conditions of
such refinancing, renewal or extension differ from the terms and conditions of
the Refinanced Indebtedness, such term and conditions, taken as a whole, are not
and would reasonably be expected to be materially adverse to the interests of
the Lenders,

 

(d)                                 if the Refinanced Indebtedness was
subordinated in right of payment to the Obligations, such refinancing, renewal,
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders (as determined in good faith by the Board of
Directors) as those that were applicable to the Refinanced Indebtedness, and

 

(e)                                  no person is an obligor with respect to
such refinancing, renewal or replacement that was not an obligor with respect to
such Refinanced Indebtedness.

 

“Register” has the meaning set forth in Section 2.05(b).

 

“Reimbursement Date” has the meaning set forth in Section 2.03(d).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

33

--------------------------------------------------------------------------------


 

“Required Lenders” means, at any time, Lenders having more than 50% of the
aggregate amount of the Revolving Commitments or, if the Revolving Commitments
shall have been terminated, holding more than 50% of the aggregate outstanding
principal amount of the Loans at such time. The Revolving Commitment and Loans
of any Defaulting Lender and Disqualified Lender shall be disregarded in
determining Required Lenders at any time.

 

“Responsible Officer” means any of the President, Chief Executive Officer,
Treasurer, director, General Counsel and Chief Financial Officer of the
applicable Obligor, or any person designated by any such Obligor in writing to
the Administrative Agent from time to time, acting singly.

 

“Restricted Payment” means any dividend, repurchase, redemption or other
distribution (whether in cash, securities or other property other than Qualified
Equity Interests of such Person) with respect to any Equity Interests in the
Parent or any of its Subsidiaries, or any payment (whether in cash, securities
or other property other than Qualified Equity Interests of such Person),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests of such Person or any option, warrant or other right to acquire
any such Equity Interests of such Person.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary; provided that upon the occurrence of any Unrestricted Subsidiary
ceasing to be an Unrestricted Subsidiary, such Subsidiary shall be included in
the definition of “Restricted Subsidiary”.  Unless otherwise stated, any
reference to the Parent and its Restricted Subsidiaries herein or in any other
Loan Document shall, prior to the consummation of a Holdco Transaction, include
any Additional Borrower and, on and after the consummation of a Holdco
Transaction, shall include the Company and each Additional Borrower.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.11 or Section 2.12,
(b) increased from time to time pursuant to Section 2.23 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 2.20 or Section 11.04. The amount of each Lender’s Revolving
Commitment as of the Amendment No. 4 Effective Date is set forth on Schedule
2.01.  The aggregate amount of the Lenders’ Revolving Commitments as of the
Amendment No. 4 Effective Date is $85,000,000.

 

“Revolving Commitment Period” means the period from the Effective Date to but
excluding the Revolving Commitment Termination Date.

 

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
Maturity Date, (ii) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.11 or 2.12, and (iii) the date of the termination
of the Revolving Commitments pursuant to Section 9.01.

 

34

--------------------------------------------------------------------------------


 

“Revolving Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Commitments, that
Lender’s Revolving Commitment; and (ii) after the termination of the Revolving
Commitments, the sum of (a) the aggregate outstanding principal amount of the
Loans of that Lender, (b) in the case of Issuing Banks, the aggregate Letter of
Credit Usage in respect of all Letters of Credit issued by that Lender (net of
any participations by the Lenders in such Letters of Credit) and (c) the
aggregate amount of all participations by that Lender in any outstanding Letters
of Credit or any unreimbursed drawing under any Letter of Credit.

 

“S&P” means Standard and Poor’s, a Division of the McGraw Hill Financial, Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions
(including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and the
Crimea Region of the Ukraine).

 

“Sanctioned Entity” means, at any time, (a) a Sanctioned Country or (b) an
agency of the government of a country, an organization directly or indirectly
controlled by a country or its government or a person or entity resident in or
determined to be resident in a country or territory, in each case, that is
subject to or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, by the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country, or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Secured Parties” means the Agents, the Issuing Banks, any Lender or any
Indemnitee (or any of their respective successors or assigns).

 

“Security Agreement” means the Pledge and Security Agreement, dated as of
August 26, 2016,  between the Obligors and the Collateral Agent (as amended,
amended and restated, supplemented or otherwise modified from time to time).

 

“Security Supplement” has the meaning assigned to that term in the Security
Agreement.

 

“Series” means a series of Loans.

 

“Solvency Certificate” means a Solvency Certificate of a Financial Officer of
the Parent substantially in the form of Exhibit E.

 

35

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to the Parent and its Subsidiaries on a particular
date, that on such date (a) the fair value of the present assets of the Parent
and its Subsidiaries, taken as a whole, is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of the
Parent and its Subsidiaries, taken as a whole, (b) the present fair saleable
value of the assets of the Parent and its Subsidiaries, taken as a whole, is not
less than the amount that will be required to pay the probable liability of the
Parent and its Subsidiaries, taken as a whole, on their debts as they become
absolute and matured, (c) the Parent and its Subsidiaries, taken as a whole, do
not intend to, and do not believe that they will, incur debts or liabilities
(including current obligations and contingent liabilities) beyond their ability
to pay such debts and liabilities as they mature in the ordinary course of
business and (d) the Parent and its Subsidiaries, taken as a whole, are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, in relation to which their property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

 

“Specified Acquisition” means the acquisition to be effected after the Effective
Date and described in Section 1.01C of the Borrower Disclosure Letter.

 

“Specified Acquisition Agreement Representations” means, with respect to a
Limited Conditions Acquisition, the representations and warranties contained in
the acquisition agreement in respect to such Limited Conditions Acquisition as
are material to the interests of the Lenders providing such New Revolving Loan
Commitments, but only to the extent that the Company or any of its Affiliates
has the right (taking into account applicable cure provisions) to terminate its
respective obligations under such acquisition agreement (or the right not to
consummate such Limited Conditions Acquisition pursuant to such acquisition
agreement) (in each case, in accordance with the terms thereof) as a result of a
failure of such representation or warranty to be true and correct.

 

“Specified Representations” means, in respect of any Limited Conditions
Acquisition, each representation and warranty set forth in Sections 3.01, 3.02,
3.03(c), 3.09, 3.14, 3.15, 3.16, and 3.17.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one, minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurodollar funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

36

--------------------------------------------------------------------------------


 

“Subsidiary” means any subsidiary of any Obligor, as applicable. Unless
otherwise qualified, all references to a “Subsidiary” of or to the
“Subsidiaries” of the Parent herein or in any other Loan Document shall include
the Borrower (other than prior to the consummation of a Holdco Transaction, the
Company).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent and which is required by GAAP
to be consolidated in the consolidated financial statements of the parent.

 

“Subsidiary Guarantors” means those Subsidiaries listed on Section 5.11 of the
Borrower Disclosure Letter and party hereto and any future Domestic Subsidiary
of the Borrower that has delivered a joinder agreement pursuant to Section 5.11
hereof.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent and its
Subsidiaries shall be a Swap Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholdings), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

A “Test Period” in effect at any time means, subject to the proviso in the
definition of Consolidated Adjusted EBITDA, the period of four consecutive
Fiscal Quarters ended on or prior to such time (taken as one accounting period)
in respect of which financial statements for each such Fiscal Quarter have been
or were required to be delivered pursuant to Section 5.01.

 

“Title Insurance Company” has the meaning set forth in Section 5.10(b)(iii).

 

“Title Policy” has the meaning set forth in Section 5.10(b)(iii).

 

“Total Exposure” means, for any Lender at any time, the sum of (i) the aggregate
principal amount of all outstanding Loans of such Lender plus (ii) such Lender’s
Applicable Percentage of the Letter of Credit Usage.

 

“Total Net Leverage Ratio” means, at any date, the ratio of (i) Consolidated
Total Net Debt as of such date to (ii) Consolidated Adjusted EBITDA for the
prior four Fiscal Quarter period ending on or most recently prior to such date
(determined, with respect to periods ending

 

37

--------------------------------------------------------------------------------


 

prior to December 31, 2016, in accordance with the proviso contained in the
definition of Consolidated Adjusted EBITDA).

 

“Trade Date” has the meaning set forth in Section 11.04(e).

 

“Transactions” means the execution, delivery and performance by the Obligors of
each Loan Document to which it is a party, the borrowing of Loans, the payment
of related fees and expenses and the use of the proceeds thereof.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unreimbursed Amount” has the meaning set forth in Section 2.03(d).

 

“Unrestricted Cash and Cash Equivalents” means, as of any date of determination,
such Cash or Cash Equivalents that (a) do not appear (and are not required to
appear) as “restricted” on the consolidated balance sheet of the Parent (unless
such appearance is related to the Liens granted to the Collateral Agent to
secure the Obligations), (b) are subject to a valid, perfected first priority
Lien in favor of the Collateral Agent for the benefit of the Secured Parties and
are not subject to any Lien in favor of any other Person other than the
Collateral Agent for the benefit of the Secured Parties and (c) are otherwise
generally available for use by the Parent or any other Obligor; provided, that,
funds in transit to a Deposit Account from a payment processor as of any date of
determination shall be included in the calculation of Unrestricted Cash and Cash
Equivalents solely to the extent received in a Deposit Account prior to such
calculation and otherwise satisfying the requirements of clauses (a), (b) and
(c) hereof at the time of such calculation.

 

“Unrestricted Subsidiary” means any Subsidiary of the Parent and that at the
time of determination has previously been designated, and continues to be, an
Unrestricted Subsidiary in accordance with Section 5.12. The Subsidiaries of the
Parent that are Unrestricted Subsidiaries as of the Amendment No. 4 Effective
Date are set forth on Section 5.12 of the Borrower Disclosure Letter.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

 

“U.S.” or “United States” means the United States of America.

 

“U.S. Government Obligations” means obligations issued or directly and fully
guaranteed or insured by the U.S. or by any agent or instrumentality thereof,
provided that the full faith and credit of the U.S. is pledged in support
thereof.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

38

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (ii) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned Subsidiary” means, any as to any Person, any Subsidiary of such
Person of which such Person owns, directly or indirectly through one or more
Wholly-Owned Subsidiaries, all of the Equity Interests of such Subsidiary other
than directors qualifying shares or shares held by nominees.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

 

“Withholding Agent” means any Obligor and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.                          Classification of Loans and Borrowings.
For purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Rate Loan”). Borrowings also may be classified and referred
to by Type (e.g., a “Eurodollar Borrowing”).

 

Section 1.03.                          Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, amended and restated, supplemented or
otherwise modified (subject to any restrictions on such amendments, amendments
and restatements, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (f) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall,

 

39

--------------------------------------------------------------------------------


 

unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.  Unless the context indicates otherwise and
except as set forth in Section 1.05, reference herein to “the Borrower” shall be
deemed to refer to the Company and any Additional Borrower, as applicable. Any
reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, Restricted
Subsidiary, Unrestricted Subsidiary, joint venture or any other like term shall
also constitute such a Person or entity).

 

Section 1.04.                          Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time, except with respect to the delivery of a Compliance Certificate pursuant
to Section 5.01(c)(y)(i) with respect to each Liquidity Test Date under clause
(b) of the definition thereof; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding anything to the contrary herein, with
respect to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that requires compliance with a
financial ratio or test, at all times prior to the first delivery of financial
statements pursuant to Section 5.01(a) or (b), compliance shall be determined
based on the consolidated financial statements of the Company with respect to
the Fiscal Quarter ended June 30, 2016, and delivered pursuant to
Section 3.04(a) hereof. Notwithstanding anything to the contrary herein, at any
time Consolidated Adjusted EBITDA is less than $0, there shall be no
availability under any Total Net Leverage Ratio test when determining if any
Obligor may take any action permitted hereunder (including any incurrence of
Indebtedness).

 

Section 1.05.                          Borrower Agent. Each Additional Borrower
hereby appoints the Company as its representative and agent for all purposes
under the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications,
preparation and delivery of financial reports, receipt and payment of
Obligations, requests for waivers, amendments or other accommodations, actions
under the Loan Documents (including in respect of compliance with covenants),
and all other dealings with the Administrative Agent, the Issuing Banks or any
Lender, and each Additional Borrower releases the Company from any restrictions
on representing several Persons and self-dealing under any applicable laws or
regulations (the Company, acting on its behalf and on behalf of any Additional
Borrower pursuant to such agency, the “Borrower Agent”).  The Company hereby
accepts such

 

40

--------------------------------------------------------------------------------


 

appointment as representative and agent of each Additional Borrower. 
Notwithstanding any other provision of this Agreement:

 

i.                                          each of the Administrative Agent,
the Issuing Banks and the Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, any notice or communication (including any
Funding Notice or any Interest Election Request) delivered on behalf of an
Additional Borrower by the Borrower Agent;

 

ii.                                       the Administrative Agent, the Issuing
Banks and the Lenders may give any notice to or make any other communication
with any Additional Borrower hereunder to or with the Borrower Agent (and shall
not be required to give any notice to or make any other communication to any
other Borrower);

 

iii.                                    in the case of any provision requiring
the consent of, or consultation with, the Borrower, the Administrative Agent,
the Issuing Banks and the Lenders may seek the consent of, or consult with any
Additional Borrower or the Borrower Agent (and shall not be required to seek the
consent of, or consult with, any other Borrower);

 

iv.                                   the Administrative Agent, the Issuing
Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Borrower Agent for any or all purposes under the Loan
Documents; and

 

v.                                      each Additional Borrower agrees that any
notice, election, communication, representation, agreement or undertaking made
on its behalf by the Borrower Agent shall be binding upon and enforceable
against it.

 

Section 1.06.                          Obligations Joint and Several.  Each
agreement in any Loan Document by the Company or any other Borrower to make any
payment, to take any action or otherwise to be bound by the terms thereof is a
joint and several agreement of the Borrower (including the Company and any
Additional Borrower), and each obligation the Company or any other Borrower
under any Loan Document shall be a joint and several obligation of the Borrower
(including the Company and any Additional Borrower).

 

ARTICLE 2
LOANS AND LETTERS OF CREDIT

 

Section 2.01.                          Loans. (a) Revolving Commitments. During
the Revolving Commitment Period, subject to the terms and conditions hereof,
each Lender severally agrees to make Loans to the Borrower in Dollars from time
to time, in an aggregate amount such that, after giving effect thereto, the
Total Exposure of such Lender does not exceed such Lender’s Revolving
Commitment; provided, that after giving effect to the making of any Loans, in no
event shall the Aggregate Total Exposure exceed the Revolving Commitments then
in effect. Amounts borrowed pursuant to this Section 2.01(a) may be repaid and
reborrowed during the Revolving Commitment Period. Each Lender’s Revolving
Commitment shall expire on the Revolving Commitment Termination Date, and all
Loans and all other amounts owed hereunder with respect to the Loans and the
Revolving Commitments shall be paid in full no later than such date.

 

41

--------------------------------------------------------------------------------


 

(b)                                 Borrowing Mechanics for Loans.

 

(i)                                     Except pursuant to Section 2.03(d),
Loans that are Base Rate Loans shall be made in an aggregate minimum amount of
$500,000 and integral multiples of $500,000 in excess of that amount, and Loans
that are Eurodollar Rate Loans shall be in an aggregate minimum amount of
$500,000 and integral multiples of $500,000 in excess of that amount.

 

(ii)                                  Subject to Section 2.24, whenever the
Borrower desires that Lenders make Loans, Borrower shall deliver to the
Administrative Agent a fully executed and delivered Funding Notice no later than
(x) in the case of a Eurodollar Rate Loan, 10:00 a.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date and (y) in the
case of a Base Rate Loan, either (1) not later than 10:00 a.m. (New York City
time) at least one Business Day in advance of the proposed Credit Date or
(2) not later than 10:00 a.m. (New York City time) on the proposed Credit Date;
provided that the aggregate principal amount of Loans requested pursuant to this
Section 2.01(b)(ii)(y)(2) on any one day shall not exceed $20,000,000. Except as
otherwise provided herein, a Funding Notice for a Loan that is a Eurodollar Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and the Borrower shall be bound to make a Borrowing in accordance
therewith. Notwithstanding the foregoing, the Administrative Agent may agree to
shorter time periods with respect to the requirements set forth above.

 

(iii)                               Notice of receipt of each Funding Notice in
respect of Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender with reasonable
promptness.

 

(iv)                              Each Lender shall make the amount of its Loan
available to the Administrative Agent not later than 12:00 p.m. (New York City
time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Principal Office of the Administrative Agent. Except as provided
herein, upon satisfaction or waiver of the conditions precedent specified
herein, the Administrative Agent shall make the proceeds of such Loans available
to the Borrower on the applicable Credit Date by causing an amount of same day
funds in Dollars equal to the proceeds of all such Loans received by the
Administrative Agent from Lenders to be credited to the account of the Borrower
at the Principal Office designated by the Administrative Agent or such other
account as may be designated in writing to the Administrative Agent by the
Borrower.

 

Section 2.02.                          [Reserved].

 

Section 2.03.                          Issuance of Letters of Credit and
Purchase of Participations Therein.

 

(a)                                 Letters of Credit. During the Revolving
Commitment Period, subject to the terms and conditions hereof, each Issuing Bank
agrees to issue Letters of Credit (or amend, renew, increase or extend an
outstanding Letter of Credit) at the request and for the account of the Borrower
in the aggregate amount up to but not exceeding the Letter of Credit Sublimit;

 

42

--------------------------------------------------------------------------------


 

provided that (i) each Letter of Credit shall be denominated in Dollars;
(ii) the stated amount of each Letter of Credit shall not be less than $100,000
or such lesser amount as is acceptable to such Issuing Bank; (iii) after giving
effect to such issuance or increase, in no event shall (x) the Aggregate Total
Exposure exceed the Revolving Commitments then in effect or (y) any Lender’s
Total Exposure exceed such Lender’s Revolving Commitment; (iv) after giving
effect to such issuance or increase, in no event shall the Letter of Credit
Usage exceed the Letter of Credit Sublimit then in effect, (v) after giving
effect to such issuance or increase, unless otherwise agreed to by the
applicable Issuing Bank in writing, in no event shall the Letter of Credit Usage
with respect to the Letters of Credit issued by such Issuing Bank exceed the
Letter of Credit Issuer Sublimit of such Issuing Bank then in effect and (vi) in
no event shall any Letter of Credit have an expiration date later than the
earlier of (A) the fifth Business Day prior to the Maturity Date and (B) the
date which is twelve months from the original date of issuance of such Letter of
Credit. Subject to the foregoing, an Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year each, unless such Issuing Bank elects not to
extend for any such additional period and provides notice to that effect to the
Borrower; provided that such Issuing Bank is not required to extend any such
Letter of Credit if it has received written notice that an Event of Default has
occurred and is continuing at the time such Issuing Bank must elect to allow
such extension; provided, further, that if any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, amend, extend or increase any Letter of
Credit unless the applicable Issuing Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Bank’s risk with
respect to the participation in Letters of Credit of the Defaulting Lender,
including by Cash Collateralizing such Defaulting Lender’s Applicable Percentage
of the Letter of Credit Usage (in an amount equal to the Agreed L/C Cash
Collateral Amount with respect thereto) at such time on terms reasonably
satisfactory to the applicable Issuing Bank. Unless otherwise expressly agreed
by the applicable Issuing Bank and the Borrower when a Letter of Credit is
issued, the rules of the ISP 98 shall apply to each Letter of Credit. 
Notwithstanding anything to the contrary set forth herein, an Issuing Bank shall
not be required to issue a Letter of Credit if the issuance of such Letter of
Credit would violate any laws binding upon such Issuing Bank and/or the issuance
of such Letters of Credit would violate any policies of the Issuing Bank
applicable to Letters of Credit generally.

 

(b)                                 Notice of Issuance. Subject to Section 2.24,
whenever the Borrower desires the issuance of a Letter of Credit, it shall
deliver to each of the Administrative Agent and an Issuing Bank an Issuance
Notice and Application no later than 12:00 p.m. (New York City time) at least
five Business Days in advance of the proposed date of issuance or such shorter
period as may be agreed to by such Issuing Bank in any particular instance. Such
Application shall be accompanied by documentary and other evidence of the
proposed beneficiary’s identity as may reasonably be requested by such Issuing
Bank to enable such Issuing Bank to verify the beneficiary’s identity or to
comply with any applicable laws or regulations, including, without limitation,
the USA Patriot Act or as otherwise customarily requested by such Issuing Bank.
Upon satisfaction or waiver of the conditions set forth in Section 4.02, such
Issuing Bank shall issue the requested Letter of Credit only in accordance with
such Issuing Bank’s standard operating procedures. Upon the issuance of any
Letter of Credit or amendment or modification to a Letter of Credit, the
applicable Issuing Bank shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Lender of such issuance, which
notice shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a

 

43

--------------------------------------------------------------------------------


 

Letter of Credit and the amount of such Lender’s respective participation in
such Letter of Credit pursuant to Section 2.03(e).

 

(c)                                  Responsibility of Issuing Bank With Respect
to Requests for Drawings and Payments. In determining whether to honor any
drawing under any Letter of Credit by the beneficiary thereof, an Issuing Bank
shall be responsible only to accept the documents delivered under such Letter of
Credit that appear on their face to be in accordance with the terms and
conditions of such Letter of Credit without responsibility for further
investigation, regardless of any notice or information to the contrary. As
between the Borrower and each Issuing Bank, the Borrower assumes all risks of
the acts and omissions of, or misuse of the Letters of Credit issued by each
Issuing Bank, by the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Banks shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Banks, including any Governmental
Acts; none of the above shall affect or impair, or prevent the vesting of, any
of the Issuing Banks’ rights or powers hereunder. Without limiting the foregoing
and in furtherance thereof, any action taken or omitted by an Issuing Bank under
or in connection with the Letters of Credit or any documents and certificates
delivered thereunder, if taken or omitted in good faith, shall not give rise to
any liability on the part of such Issuing Bank to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.03(c), the Borrower shall
retain any and all rights it may have against any Issuing Bank for any liability
solely resulting from the gross negligence, bad faith or willful misconduct of
such Issuing Bank as determined by a final, non-appealable judgment of a court
of competent jurisdiction.

 

(d)                                 Reimbursement by the Borrower of Amounts
Drawn or Paid Under Letters of Credit. In the event an Issuing Bank has
determined to honor a drawing under a Letter of Credit, it shall promptly notify
the Borrower and the Administrative Agent, and the Borrower shall reimburse such
Issuing Bank on or before the Business Day immediately following the date on
which such drawing is honored (the “Reimbursement Date”) in an amount in Dollars
and in same day funds equal to the amount of such honored drawing. If the
Borrower fails to timely reimburse an Issuing Bank on the Reimbursement Date,
the Administrative Agent shall promptly notify each Lender of the Reimbursement
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Lender’s Applicable Percentage thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Base Rate Loans to be
disbursed on the Reimbursement Date in an amount equal to the Unreimbursed
Amount,

 

44

--------------------------------------------------------------------------------


 

without regard to the minimum and multiples specified in Section 2.01 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an Issuing Bank or the Administrative Agent pursuant to this
Section 2.03(d) may be given by telephone if promptly confirmed in writing;
provided that the lack of such a prompt confirmation shall not affect the
conclusiveness or binding effect of such notice. Anything contained herein to
the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and such Issuing Bank prior to 1:00 p.m. (New York City
time) on the date such drawing is honored that the Borrower intends to reimburse
the applicable Issuing Bank for the amount of such honored drawing with funds
other than the proceeds of Loans, the Borrower shall be deemed to have given a
timely Funding Notice to the Administrative Agent requesting the Lenders to make
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 4.02, the Lenders shall, on the
Reimbursement Date, make Loans that are Base Rate Loans in the amount of such
honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Issuing Bank for the amount of
such honored drawing; and provided, further, if for any reason proceeds of Loans
are not received by such Issuing Bank on the Reimbursement Date in an amount
equal to the amount of such honored drawing, the Borrower shall reimburse the
applicable Issuing Bank, on demand, in an amount in same day funds equal to the
excess of the amount of such honored drawing over the aggregate amount of such
Loans, if any, which are so received. Nothing in this Section 2.03(d) shall be
deemed to relieve any Lender from its obligation to make Loans on the terms and
conditions set forth herein, and the Borrower shall retain any and all rights it
may have against any such Lender resulting from the failure of such Lender to
make such Loans under this Section 2.03(d).

 

(e)                                  Lenders’ Purchase of Participations in
Letters of Credit. Immediately upon the issuance of each Letter of Credit, each
Lender having a Revolving Commitment shall be deemed to have purchased, and
hereby agrees to irrevocably purchase, from the applicable Issuing Bank a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share of the maximum amount which is or
at any time may become available to be drawn thereunder. In the event that the
Borrower shall fail for any reason to reimburse the applicable Issuing Bank as
provided in Section 2.03(d), such Issuing Bank shall promptly notify the
Administrative Agent (who, in turn, will promptly notify each Lender) of the
unreimbursed amount of such honored drawing and of such Lender’s respective
participation therein based on such Lender’s Pro Rata Share. Each Lender shall
make available to the Administrative Agent, for the account of such Issuing
Bank, an amount equal to its respective participation, in Dollars and in same
day funds, no later than 12:00 p.m. (New York City time) on the first Business
Day (under the laws of the jurisdiction in which the Principal Office of the
Administrative Agent is located) after the date notified by such Issuing Bank.
In the event that any Lender fails to make available to the Administrative Agent
on such Business Day the amount of such Lender’s participation in such Letter of
Credit as provided in this Section 2.03(e), an Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three Business Days at the rate customarily used by the applicable Issuing
Bank for the correction of errors among banks and thereafter at the Alternate
Base Rate. Nothing in this Section 2.03(e) shall be deemed to prejudice the
right of any Lender to recover from an Issuing Bank any amounts made available
by such Lender to such Issuing

 

45

--------------------------------------------------------------------------------


 

Bank pursuant to this Section 2.03 in the event that the payment with respect to
a Letter of Credit in respect of which payment was made by such Lender
constituted gross negligence, bad faith or willful misconduct (as determined by
a final, non-appealable judgment of a court of competent jurisdiction) on the
part of such Issuing Bank. In the event an Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.03(e) for all or any
portion of any drawing honored by such Issuing Bank under a Letter of Credit,
such Issuing Bank shall distribute to the Administrative Agent (who, in turn,
will distribute to each Lender which has paid all amounts payable by it under
this Section 2.03(e) with respect to such honored drawing such Lender’s Pro Rata
Share thereof) all payments subsequently received by such Issuing Bank from the
Borrower in reimbursement of such honored drawing when such payments are
received. Any such distribution shall be made to a Lender at its primary address
set forth below its name on its Administrative Questionnaire or at such other
address as such Lender may request.

 

(f)                                   Obligations Absolute. The obligation of
the Borrower to reimburse each Issuing Bank for drawings honored under the
Letters of Credit issued by it and to repay any Loans made by the Lenders
pursuant to Section 2.03(d) and the obligations of the Lenders under
Section 2.03(e) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms hereof under all circumstances including
any of the following circumstances: (i) any lack of validity or enforceability
of any Letter of Credit; (ii) the existence of any claim, set off, defense or
other right which the Borrower or any Lender may have at any time against an
actual or purported beneficiary or any actual or purported transferee of any
Letter of Credit (or any Persons for whom any such actual or purported
transferee may be acting), any Issuing Bank, any Lender or any other Person or,
in the case of a Lender, against the Borrower or any of its Subsidiaries,
whether in connection herewith, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between the Borrower
or one of its Subsidiaries and the actual or purported beneficiary for which any
Letter of Credit was procured); (iii) any draft or other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect; (iv) payment by an Issuing Bank under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit; (v) any adverse change in the
business, operations, properties, assets, condition (financial or otherwise) or
prospects of the Borrower or any Subsidiaries; (vi) any breach hereof or any
other Loan Document by any party thereto; (vii) the occurrence or continuance of
an Event of Default or a Default or (viii) any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing.

 

(g)                                  Indemnification. Without duplication of any
obligation of the Borrower under Section 11.03, in addition to amounts payable
as provided herein, the Borrower hereby agrees to protect, indemnify, pay and
save harmless each Issuing Bank from and against any and all claims, demands,
liabilities, damages and losses, and all reasonable and documented costs,
charges and out-of-pocket expenses (including reasonable and documented fees,
out-of-pocket expenses and disbursements of outside counsel (limited to one
outside counsel per applicable jurisdiction and, in the case of a conflict of
interest where the person affected by such conflict informs the Borrower of such
conflict and thereafter retains its own counsel, of another outside counsel per
applicable jurisdiction for such affected person)), which such Issuing Bank may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any Letter of Credit by an Issuing Bank, other than as a result of the gross
negligence, bad faith or willful

 

46

--------------------------------------------------------------------------------


 

misconduct of Issuing Bank as determined by a final, non-appealable judgment of
a court of competent jurisdiction, (B) the wrongful dishonor by an Issuing Bank
of a proper demand for payment made under any Letter of Credit issued by it, or
(C) the failure of Issuing Bank to honor a drawing under any such Letter of
Credit as a result of any Governmental Act.

 

(h)                                 Resignation and Removal of Issuing Bank. An
Issuing Bank may resign as an Issuing Bank upon 60 days prior written notice to
the Administrative Agent, the Lenders and the Borrower. An Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank (provided that no consent will be required if
the replaced Issuing Bank has no Letters of Credit or reimbursement obligations
with respect thereto outstanding) and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of such
Issuing Bank. At the time any such replacement or resignation shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank. From and after the effective date of any such replacement
or resignation, any successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter.  After the replacement or resignation of an
Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto to
the extent that Letters of Credit issued by it remain outstanding and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
replacement or resignation, but shall not be required to issue additional
Letters of Credit.

 

(i)                                     Cash Collateral. If any Event of Default
shall occur and be continuing, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of Cash Collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the Agreed L/C Cash Collateral Amount plus any accrued and unpaid interest
thereon on or before the Business Day following the day of such demand (or if
such demand is given to the Borrower prior to 4:00 p.m. on a Business Day, on
such Business Day); provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in
Section 9.01(g), (h) or (i) or, if the maturity of the Loans has been
accelerated. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse an Issuing
Bank for any disbursements under Letters of Credit made by it and for which it
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the Letter of
Credit Usage at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Issuing Banks with Letter of Credit Usage
representing greater than 50% of the total Letter of Credit Usage), be applied
to satisfy the other Obligations.  If the Borrower is required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of

 

47

--------------------------------------------------------------------------------


 

Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Company within seven Business Days after all Events of Default have been
cured or waived, so long as no other Event of Default occurs prior to the return
of such Cash Collateral to the Company.  Notwithstanding anything to the
contrary herein, if as of the expiration date of any Letter of Credit any
obligation thereunder remains outstanding, the Borrower shall, at the request of
the applicable Issuing Bank, deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the Agreed L/C Cash Collateral Amount plus
any accrued and unpaid interest thereon on or before the Business Day following
the day of such request (or if such request is given to the Borrower prior to
4:00 p.m. on a Business Day, on such Business Day).

 

(j)                                    Application. To the extent that any
provision of any Application related to any Letter of Credit is inconsistent
with the provisions of this Section 2.03, the provisions of this Section 2.03
shall apply.

 

Section 2.04.                          Pro Rata Shares; Availability of Funds.

 

(a)                                 Pro Rata Shares. All Loans shall be made,
and all participations purchased, by the Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any default by any other Lender in such other
Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Revolving Commitment of any Lender
be increased or decreased as a result of a default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

 

(b)                                 Availability of Funds. Unless the
Administrative Agent shall have been notified by any Lender prior to the
applicable Credit Date that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Loan requested on such Credit
Date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such Credit Date and the Administrative
Agent may, in its sole discretion, but shall not be obligated to, make available
to the Borrower a corresponding amount on such Credit Date. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Alternate Base Rate. In the event that (i) the Administrative Agent declines
to make a requested amount available to the Borrower until such time as all
applicable Lenders have made payment to the Administrative Agent, (ii) a Lender
fails to fund to the Administrative Agent all or any portion of the Loans
required to be funded by such Lender hereunder prior to the time specified in
this Agreement and (iii) such Lender’s failure results in the Administrative
Agent failing to make a corresponding amount available to the Borrower on the
Credit Date, at the Administrative Agent’s option, such Lender shall not receive
interest hereunder with respect to the requested amount of such Lender’s Loans
for the period commencing with the time specified in this Agreement for receipt
of payment by the Borrower through and including the time of the Borrower’s
receipt of the requested amount. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s

 

48

--------------------------------------------------------------------------------


 

demand therefor, and the Administrative Agent has already made such
corresponding amount available to the Borrower, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest thereon,
for each day from such Credit Date until the date such amount is paid to the
Administrative Agent, at the rate payable hereunder for Base Rate Loans for such
Type of Loans. Nothing in this Section 2.04(b) shall be deemed to relieve any
Lender from its obligation to fulfill its Revolving Commitments hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

 

Section 2.05.                          Evidence of Debt; Register; Lenders’
Books and Records; Notes.

 

(a)                                 Lenders’ Evidence of Debt. Each Lender shall
maintain on its internal records an account or accounts evidencing the
Obligations of the Borrower to such Lender, including the amounts of the Loans
made by it and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the Borrower, absent manifest
error; provided that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Revolving Commitments or the
Borrower’s Obligations in respect of any applicable Loans; provided, further, in
the event of any inconsistency between the Register and any Lender’s records,
the recordations in the Register shall govern.

 

(b)                                 Register. The Administrative Agent (or its
agent or sub-agent appointed by it) shall maintain at its Principal Office a
register for the recordation of the names and addresses of Lenders and the
Revolving Commitments and Loans of, and principal amount of and interest on the
Loans owing to, and drawings under Letters of Credit owing to, each Lender from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Administrative Agent, the Issuing
Banks and the Lenders shall treat each person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
or any Lender at any reasonable time and from time to time upon reasonable prior
notice; provided that the information contained in the Register which is shared
with each Lender (other than the Administrative Agent and its Affiliates) shall
be limited to the entries with respect to such Lender including the Revolving
Commitment of, or principal amount of and stated interested on the Loans owing
to such Lender. The Administrative Agent shall record, or shall cause to be
recorded, in the Register the Revolving Commitments and the Loans in accordance
with the provisions of Section 11.04, and each repayment or prepayment in
respect of the principal amount of the Loans, and any such recordation shall be
conclusive and binding on the Borrower and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Revolving Commitments or the
Borrower’s Obligations in respect of any Loan. The Borrower hereby designates
the Administrative Agent to serve as the Borrower’s agent solely for purposes of
maintaining the Register as provided in this Section 2.05, and the Borrower
hereby agrees that, to the extent the Administrative Agent serves in such
capacity, the Administrative Agent and its officers, directors, employees,
agents, sub-agents and Affiliates shall constitute “Indemnitees” entitled to the
benefits of Section 11.03.

 

(c)                                  Notes. If so reasonably requested by any
Lender by written notice to the Borrower (with a copy to the Administrative
Agent) at least two Business Days prior to the Effective Date,

 

49

--------------------------------------------------------------------------------


 

or at any time thereafter, the Borrower shall execute and deliver to such Lender
(and/or, if applicable and if so specified in such notice, to any Person who is
an assignee of such Lender pursuant to Section 11.04) on the Effective Date (or,
if such notice is delivered after the Effective Date, promptly after the
Borrower’s receipt of such notice) a note or notes in substantially the form of
Exhibit D to evidence such Lender’s Loan (each, a “Note”).

 

Section 2.06.                          Interest on Loans.

 

(a)                                 Except as otherwise set forth herein, each
Type of Loan shall bear interest on the unpaid principal amount thereof from the
date made through repayment (whether by acceleration or otherwise) thereof as
follows:

 

(i)                                     if a Base Rate Loan, at the Alternate
Base Rate plus the Applicable Margin; and

 

(ii)                                  if a Eurodollar Rate Loan, at the LIBO
Rate plus the Applicable Margin.

 

(b)                                 The basis for determining the rate of
interest with respect to any Loan, and the Interest Period with respect to any
Eurodollar Rate Loan shall be selected by the Borrower and notified to the
Administrative Agent and Lenders pursuant to the applicable Funding Notice or
Interest Election Request, as the case may be.

 

(c)                                  In connection with Eurodollar Rate Loans
there shall be no more than seven Interest Periods outstanding at any time.  In
the event the Borrower fails to specify between a Base Rate Loan or a Eurodollar
Rate Loan in the applicable Funding Notice or Interest Election Request, such
Loan (if outstanding as a Eurodollar Rate Loan) will be automatically converted
into a Base Rate Loan on the last day of the then current Interest Period for
such Loan (or if outstanding as a Base Rate Loan will remain as), or (if not
then outstanding) will be made as, a Base Rate Loan. In the event the Borrower
fails to specify an Interest Period for any Eurodollar Rate Loan in the
applicable Funding Notice or Interest Election Request, the Borrower shall be
deemed to have selected an Interest Period of one month. As soon as practicable
after 10:00 a.m. (New York City time) on each Interest Rate Determination Date,
the Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to the Eurodollar Rate Loans for which an interest rate is
then being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing) to the Borrower and each Lender.

 

(d)                                 Interest payable pursuant to
Section 2.06(a) shall be computed (i) in the case of Base Rate Loans on the
basis of a 365 day or 366 day year, as the case may be, and (ii) in the case of
Eurodollar Rate Loans, on the basis of a 360 day year, in each case for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Rate Loan, the date of conversion of
such Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar

 

50

--------------------------------------------------------------------------------


 

Rate Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided, if a Loan is repaid on
the same day on which it is made, one day’s interest shall be paid on that Loan.

 

(e)                                  Except as otherwise set forth herein,
interest on each Loan (i) shall accrue on a daily basis and shall be payable in
arrears on each Interest Payment Date with respect to interest accrued on and to
each such payment date; (ii) shall accrue on a daily basis and shall be payable
in arrears upon any prepayment of that Loan, whether voluntary or mandatory, to
the extent accrued on the amount being prepaid; and (iii) shall accrue on a
daily basis and shall be payable in arrears at maturity of the Loans, including
final maturity of the Loans.

 

(f)                                   The Borrower agrees to pay to the
applicable Issuing Bank, with respect to drawings honored under any Letter of
Credit, interest on the amount paid by such Issuing Bank in respect of each such
honored drawing from the date such drawing is honored to but excluding the date
such amount is reimbursed by or on behalf of the Borrower at a rate equal to
(i) for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to Base Rate Loans, and (ii) thereafter, a rate which is 2% per
annum in excess of the rate of interest otherwise payable hereunder with respect
Base Rate Loans.

 

(g)                                  Interest payable pursuant to
Section 2.06(f) shall be computed on the basis of a 365/366 day year for the
actual number of days elapsed in the period during which it accrues, and shall
be payable on demand or, if no demand is made, on the date on which the related
drawing under a Letter of Credit is reimbursed in full. Promptly upon receipt by
the applicable Issuing Bank of any payment of interest pursuant to
Section 2.06(f), such Issuing Bank shall distribute to the Administrative Agent,
for the account of each Lender, out of the interest received by such Issuing
Bank in respect of the period from the date such drawing is honored to but
excluding the date on which such Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Loans), the amount that such Lender would have been entitled to receive in
respect of the letter of credit fee that would have been payable in respect of
such Letter of Credit for such period if no drawing had been honored under such
Letter of Credit. In the event an Issuing Bank shall have been reimbursed by the
Lenders for all or any portion of such honored drawing, such Issuing Bank shall
distribute to the Administrative Agent, for the account of each Lender which has
paid all amounts payable by it under Section 2.03(e) with respect to such
honored drawing such Lender’s Pro Rata Share of any interest received by such
Issuing Bank in respect of that portion of such honored drawing so reimbursed by
the Lenders for the period from the date on which such Issuing Bank was so
reimbursed by the Lenders to but excluding the date on which such portion of
such honored drawing is reimbursed by the Borrower.

 

Section 2.07.                          [Reserved].

 

Section 2.08.                          Default Interest. Upon the occurrence and
during the continuance of an Event of Default under Section 9.01(a), (b), (g),
(h) or (i) hereunder, to the then-outstanding overdue principal amount of the
Loans and, to the extent permitted by law, any interest payments or draws
thereunder or any other fees overdue hereunder and such fees shall thereafter
bear interest (including post-petition interest in any proceeding under Debtor
Relief Laws) payable on

 

51

--------------------------------------------------------------------------------


 

demand at a rate that is 2% per annum in excess of the interest rate otherwise
payable hereunder with respect to the applicable Loans (or, in the case of any
such interest and fees, at a rate which is 2% per annum in excess of the
interest rate otherwise payable hereunder for Base Rate Loans); provided, in the
case of Eurodollar Rate Loans, upon the expiration of the Interest Period in
effect at the time any such increase in interest rate is effective, such
Eurodollar Rate Loans shall be automatically converted into Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.08 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.

 

Section 2.09.                          Fees.

 

(a)                                 The Borrower agrees to pay to Lenders (other
than Defaulting Lenders):

 

(i)                                     unused commitment fees equal to (A) the
average of the daily difference between (1) the Revolving Commitments and
(2) the aggregate principal amount of (x) all outstanding Loans plus (y) the
Letter of Credit Usage, multiplied by (B) the Commitment Fee Rate; and

 

(ii)                                  a Letter of Credit participation fee equal
to the Commitment Fee Rate, multiplied by the aggregate undrawn amount of the
Letters of Credit (regardless of whether any conditions for drawing could then
be met and determined as of the close of business on any date of determination).

 

All fees referred to in this Section 2.09(a) shall be paid to the Administrative
Agent at its Principal Office and upon receipt, the Administrative Agent shall
promptly distribute to each Lender its Pro Rata Share thereof.

 

(b)                                 The Borrower agrees to pay directly to the
applicable Issuing Bank, for its own account, the following fees:

 

(i)                                     a fronting fee equal to 0.125%, per
annum, multiplied by the face amount of such Letters of Credit issued during
such year without regard to whether any such Letter of Credit remains
outstanding; and

 

(ii)                                  such documentary and processing charges
for any issuance, amendment, transfer or payment of a Letter of Credit as are in
accordance with the applicable Issuing Bank’s standard schedule for such charges
and as in effect at the time of such issuance, amendment, transfer or payment,
as the case may be.

 

(c)                                  All fees referred to in Section 2.09(a) and
Section 2.09(b)(i) shall be calculated on the basis of a 360 day year and the
actual number of days elapsed (including the first day but excluding the last
day) and shall be payable quarterly in arrears on March 31, June 30,
September 30 and December 31 of each year during the Revolving Commitment
Period, commencing on the first such date to occur after the Effective Date, and
on the Revolving Commitment Termination Date.

 

52

--------------------------------------------------------------------------------


 

(d)                                 In addition to any of the foregoing fees,
the Borrower agrees to pay to Agents such other fees in the amounts and at the
times separately agreed upon.

 

Section 2.10.                          Prepayment of Loans. Except as otherwise
provided herein, the Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, without premium or penalty
(subject to the requirements of Section 2.11), subject to prior notice as
provided for herein.

 

Section 2.11.                          Voluntary Prepayments/Commitment
Reductions.

 

(a)                                 Voluntary Prepayments.

 

(i)                                     Any time and from time to time:

 

(1)                                 with respect to Base Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part, in
an aggregate minimum amount of $500,000 and integral multiples of $500,000 in
excess of that amount (or if less, the remaining outstanding principal amount of
such Loans); and

 

(2)                                 with respect to Eurodollar Rate Loans, the
Borrower may prepay any such Loans on any Business Day in whole or in part in an
aggregate minimum amount of $500,000 and integral multiples of $500,000 in
excess of that amount (or if less, the remaining outstanding principal amount of
such Loans).

 

(ii)                                  All such prepayments shall be made:

 

(1)                                 upon written notice on the date of such
prepayment in the case of Base Rate Loans; and

 

(2)                                 upon not less than three Business Days’
prior written notice in the case of Eurodollar Rate Loans.

 

in each case given to the Administrative Agent by 12:00 p.m. (New York City
time) on the date required (and the Administrative Agent will promptly transmit
such original notice by telefacsimile or other electronic image scan
transmission (e.g., pdf via email) to each Lender). Upon the giving of any such
notice, the principal amount of the Loans specified in such notice shall become
due and payable on the prepayment date specified therein; provided, however, if
a notice of prepayment is given in connection with a conditional notice of
termination, such notice may be revoked by written notice to the Administrative
Agent on or prior to the date of prepayment, subject to Section 2.16(c). Any
such voluntary prepayment shall be applied as specified in Section 2.13(a).

 

(b)                                 Voluntary Commitment Reductions.

 

(i)                                     The Borrower may, upon not less than
three Business Days’ prior written notice to the Administrative Agent (which
original written notice the Administrative Agent will promptly transmit by
telefacsimile or other electronic image scan transmission (e.g., pdf via email)
to each applicable Lender), at any time and from

 

53

--------------------------------------------------------------------------------


 

time to time terminate in whole or permanently reduce in part, without premium
or penalty, the Revolving Commitments in an amount up to the amount by which the
Revolving Commitments exceed the Aggregate Total Exposure at the time of such
proposed termination or reduction; provided, any partial reduction of the
Revolving Commitments shall be in an aggregate minimum amount of $5,000,000 and
integral multiples of $1,000,000 in excess of that amount.

 

(ii)                                  The Borrower’s notice to the
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and if the Revolving Commitments are not being
terminated, the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in the Borrower’s notice and shall reduce the Revolving Commitment of each
Lender proportionately to its Pro Rata Share thereof; provided, however, if a
notice of commitment termination or reduction is given in connection with a
conditional transaction or financing, such notice may be revoked by written
notice to the Administrative Agent given on or prior to the date of such
termination or reduction, subject to Section 2.16(c).

 

(iii)                               If, after giving effect to any reduction of
the Revolving Commitments, the Letter of Credit Sublimit exceeds the amount of
the Revolving Commitments, such sublimit shall be automatically reduced by the
amount of such excess (including a corresponding reduction to each Issuing
Bank’s Letter of Credit Issuer Sublimit (ratably) unless otherwise agreed by the
Borrower and each applicable Issuing Bank).

 

Section 2.12.                          Mandatory Prepayments/Commitment
Reductions.

 

(a)                                 No later than the tenth calendar day
following the date of receipt by any Obligor or any of its Restricted
Subsidiaries of any Net Asset Sale Cash Proceeds from any Asset Sale, the
Company shall apply all such Net Asset Sale Cash Proceeds to repay any
outstanding Loans as set forth in Section 2.13(a); provided that, if the
Borrower provides written notice to the Administrative Agent within seven
calendar days of the date any such Net Asset Sale Cash Proceeds are so received
of its intention to undertake such an investment, then so long as no Event of
Default shall have occurred and be continuing, the Company shall have the
option, directly or indirectly or through one or more of its Restricted
Subsidiaries, to invest such Net Asset Sale Cash Proceeds within twelve months
of receipt thereof in assets of the general type used in the business of the
Parent and its Restricted Subsidiaries; provided, further, that, if any portion
of such Net Asset Sale Cash Proceeds have not been so reinvested at the end of
such twelve-month period, the Borrower shall apply an amount equal to the amount
of Net Asset Sale Cash Proceeds that have not been so reinvested as set forth in
Section 2.13(a).

 

(b)                                 No later than the tenth Business Day
following the date of receipt by any Obligor or any of its Restricted
Subsidiaries of any Net Equity Issuance Event Cash Proceeds from any Equity
Issuance Event, the Company shall apply 33% of all such Net Equity Issuance
Event Cash Proceeds (such amount, the “Equity Prepayment Amount”) to repay any
outstanding Loans as set forth in Section 2.13(a), and each such prepayment
shall be accompanied by a

 

54

--------------------------------------------------------------------------------


 

permanent reduction of the Revolving Commitments in an amount equal to such
Equity Prepayment Amount.

 

(c)                                  If at any time, the Aggregate Total
Exposure exceeds the aggregate Revolving Commitments then in effect, the
Borrower shall forthwith prepay first, Loans, and second Cash Collateralize the
outstanding amount of Letter of Credit Usage at the Agreed L/C Cash Collateral
Amount, to the extent necessary so that the Aggregate Total Exposure shall not
exceed the Revolving Commitments then in effect (or, in the case of Letter of
Credit Usage, such amounts are fully Cash Collateralized in compliance with the
Agreed Cash Collateral Amount).

 

(d)                                 If, after giving effect to any termination
of or reduction of the Revolving Commitments, the Letter of Credit Sublimit
exceeds the amount of the Revolving Commitments, such sublimit shall be
automatically reduced by the amount of such excess (including a corresponding
reduction to each Issuing Bank’s Letter of Credit Issuer Sublimit (ratably)
unless otherwise agreed by the Borrower and each applicable Issuing Bank).

 

Section 2.13.                          Application of Prepayments/Reductions.

 

(a)                                 Any prepayment of any Loan pursuant to
Section 2.11 shall be applied as specified by the Borrower in the applicable
notice of prepayment; provided, in the event the Borrower fails to specify the
Loans to which any such prepayment shall be applied, such prepayment shall be
applied as follows:

 

first, to repay outstanding Base Rate Loans to the full extent thereof; and

 

second, to repay outstanding Eurodollar Rate Loans to the full extent thereof,
as the Administrative Agent may determine.

 

(b)                                 Considering each Type of Loans being prepaid
separately, any prepayment thereof shall be applied first to Base Rate Loans to
the full extent thereof before application to Eurodollar Rate Loans, in each
case in a manner which minimizes the amount of any payments required to be made
by the Borrower pursuant to Section 2.16(c).

 

Section 2.14.                          General Provisions Regarding Payments.

 

(a)                                 All payments by the Borrower of principal,
interest, fees and other Obligations shall be made in Dollars in immediately
available funds, without defense, recoupment, setoff or counterclaim, free of
any restriction or condition, and delivered to the Administrative Agent not
later than 11:00 a.m. (New York City time) on the date due at the Principal
Office of the Administrative Agent for the account of Lenders; for purposes of
computing interest and fees, funds received by the Administrative Agent after
that time on such due date may, in the sole discretion of the Administrative
Agent, be deemed to have been paid by the Borrower on the next succeeding
Business Day.

 

(b)                                 All payments in respect of the principal
amount of any Loan shall be accompanied by payment of accrued interest and any
other related amounts owed, including pursuant to Section 2.16(c), on the
principal amount being repaid or prepaid, and all such payments (and, in any
event, any payments in respect of any Loan on a date when interest is due

 

55

--------------------------------------------------------------------------------


 

and payable with respect to such Loan) shall be applied to the payment of
interest then due and payable before application to principal.

 

(c)                                  The Administrative Agent (or its agent or
sub-agent appointed by it) shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender’s applicable Pro
Rata Share of all payments and prepayments of principal and interest due
hereunder, together with all other amounts due thereto, including all fees
payable with respect thereto, to the extent received by the Administrative
Agent.

 

(d)                                 Notwithstanding the foregoing provisions
hereof, if any Interest Election Request is withdrawn as to any Affected Lender
or if any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of
any Eurodollar Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

 

(e)                                  Subject to the provisos set forth in the
definition of “Interest Period” as they may apply to Loans, whenever any payment
to be made hereunder with respect to any Loan shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Revolving Commitment fees hereunder.

 

(f)                                   The Borrower hereby authorizes the
Administrative Agent to charge the Borrower’s accounts with the Administrative
Agent in order to cause timely payment to be made to the Administrative Agent of
all principal, interest, fees and expenses due hereunder (subject to sufficient
funds being available in its accounts for that purpose).

 

(g)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the interest rate
applicable to Base Rate Loans.

 

Section 2.15.                          Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the Funding Notice and, in the case of a Eurodollar Borrowing,
shall have an initial Interest Period as specified in such Funding Notice.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section 2.15. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated among the
Lenders holding the Loans comprising such Borrowing in accordance with their
respective Applicable Percentages, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

56

--------------------------------------------------------------------------------


 

(b)                                 To make an election pursuant to this
Section 2.15(b), the Borrower shall notify the Administrative Agent of such
election by email or telephone by the time that a Funding Notice would be
required under Section 2.01(b) if the Borrower were requesting a Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or other electronic image scan
transmission (e.g., pdf via email) of an Interest Election Request to the
Administrative Agent.

 

(c)                                  Each Interest Election Request shall
specify the following information in compliance with Section 2.01(b):

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing with an Interest Period of one
month’s duration. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

 

(f)                                   Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to elect to convert or
continue to any Borrowing of Loans if the Interest Period requested with respect
thereto would end after the Revolving Commitment Termination Date.

 

Section 2.16.                          Making or Maintaining Eurodollar Rate
Loans.

 

(a)                                 Inability to Determine Applicable Interest
Rate. In the event that the Administrative Agent shall have determined (which
determination shall be final and conclusive

 

57

--------------------------------------------------------------------------------


 

and binding upon all parties hereto, absent manifest error), on any Interest
Rate Determination Date with respect to any Eurodollar Rate Loans, that by
reason of circumstances affecting the London interbank market adequate and fair
means do not exist for ascertaining the interest rate applicable to such Loans
on the basis provided for in the definition of Adjusted LIBO Rate, the
Administrative Agent shall on such date give notice (by telefacsimile, other
electronic image scan transmission (e.g., pdf via email) or by telephone
confirmed in writing) to the Borrower and each Lender of such determination,
whereupon (i) no Loans may be made as, or converted to, Eurodollar Rate Loans
until such time as the Administrative Agent notifies the Borrower and Lenders
that the circumstances giving rise to such notice no longer exist, and (ii) any
Funding Notice or Interest Election Request given by the Borrower with respect
to the Loans in respect of which such determination was made shall be deemed to
be rescinded by the Borrower or, at the Borrower’s request, made as a Base Rate
Loan.

 

(b)                                 Illegality or Impracticability of Eurodollar
Rate Loans. In the event that on any date any Lender shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto) that the making, maintaining or continuation of its Eurodollar Rate
Loans (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful), or (ii) has become impracticable, as a result
of contingencies occurring after the date hereof which materially and adversely
affect the London interbank market or the position of such Lender in that
market, then, and in any such event, such Lender shall be an “Affected Lender”
and it shall on that day give notice (by telefacsimile, other electronic image
scan transmission (e.g., pdf via email) or by telephone confirmed in writing) to
the Borrower and the Administrative Agent of such determination (which notice
the Administrative Agent shall promptly transmit to each other Lender). If the
Administrative Agent receives a notice from (x) any Lender pursuant to clause
(i) of the preceding sentence or (y) a notice from Lenders constituting the
Required Lenders pursuant to clause (ii) of the preceding sentence, then (w) the
obligation of the Lenders (or, in the case of any notice pursuant to clause
(i) of the preceding sentence, such Lender) to make Loans as, or to convert
Loans to, Eurodollar Rate Loans shall be suspended until such notice shall be
withdrawn by each Affected Lender, (x) to the extent such determination by the
Affected Lender relates to a Eurodollar Rate Loan then being requested by the
Borrower pursuant to a Funding Notice or an Interest Election Request, the
Lenders (or in the case of any notice pursuant to clause (i) of the preceding
sentence, such Lender) shall make such Loan as (or continue such Loan as or
convert such Loan to, as the case may be) a Base Rate Loan, (y) the Lenders’ (or
in the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender’s) obligations to maintain their respective outstanding Eurodollar Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (z) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by the Borrower
pursuant to a Funding Notice or an Interest Election Request, the Borrower shall
have the option, subject to the provisions of Section 2.16(c), to rescind such
Funding Notice or Interest Election Request as to all Lenders by giving written
or telephonic notice (promptly confirmed by delivery of written notice thereof)
to the Administrative Agent of such rescission on the date on which the Affected
Lender gives notice

 

58

--------------------------------------------------------------------------------


 

of its determination as described above or at any time thereafter prior to the
date of the applicable Borrowing, continuation or conversion, as applicable
(which notice of rescission the Administrative Agent shall promptly transmit to
each other Lender).

 

(c)                                  Compensation for Breakage or Non
Commencement of Interest Periods. The Borrower shall compensate each Lender,
upon written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amounts), for all reasonable losses,
expenses and liabilities (including any interest paid or payable by such Lender
to Lenders of funds borrowed by it to make or carry its Eurodollar Rate Loans
and any loss, expense or liability sustained by such Lender in connection with
the liquidation or re-employment of such funds but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in an Interest Election Request or a
telephonic request for conversion or continuation; (ii) if any prepayment or
other principal payment of, or any conversion of, any of its Eurodollar Rate
Loans (including in connection with the replacement of a Lender pursuant to
Section 2.20) occurs on a date prior to the last day of an Interest Period
applicable to that Loan; or (iii) if any prepayment of any of its Eurodollar
Rate Loans is not made on any date specified in a notice of prepayment given by
the Borrower. The Borrower shall not be required to compensate a Lender pursuant
to this Section 2.16(c) for any losses, expenses and liabilities incurred more
than 180 days prior to the date that such Lender delivers written request for
compensation to the Borrower.

 

(d)                                 Booking of Eurodollar Rate Loans. Any Lender
may make, carry or transfer Eurodollar Rate Loans at, to, or for the account of
any of its branch offices or the office of an Affiliate of such Lender.

 

Section 2.17.                          Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement (including any compulsory loan
requirement, insurance charge or other assessment) against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or any Issuing Bank or
the applicable interbank market any other condition, cost or expense (other than
Taxes) affecting this

 

59

--------------------------------------------------------------------------------


 

Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurodollar Rate Loan
(or, in the case of a Change in Law with respect to Taxes, any Loan) or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender, such Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender, such Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender, such Issuing Bank or such other Recipient, as the case may
be, such additional amount or amounts as will compensate such Lender, such
Issuing Bank or such other Recipient, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Revolving Commitments
hereunder or the Loans made by, or participations in Letters of Credit held by,
such Lender to a level below that which such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such Issuing Bank’s
bona fide policies and the bona fide policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy or liquidity
requirements), then from time to time the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or such Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender or such Issuing Bank, as the case may be, the amount shown
as due on any such certificate within fifteen days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section 2.17 for any increased costs
or reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefore; provided,
further, that, if the Change in Law giving rise to such increased costs or
reductions is retroactive (or has retroactive effect), then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

60

--------------------------------------------------------------------------------


 

Section 2.18.                          Taxes.

 

(a)                                 For purposes of this Section 2.18, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.

 

(b)                                 Any and all payments by or on account of any
obligation of any Obligor under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Obligor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                                  The Obligors shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(d)                                 The Obligors shall jointly and severally
indemnify each Recipient, within 10 days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by
such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Obligor has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Obligors to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

61

--------------------------------------------------------------------------------


 

(f)                                   As soon as practicable after any payment
of Taxes by any Obligor to a Governmental Authority pursuant to this
Section 2.18, such Obligor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                                  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.18(g)(ii)(A), (ii)(B), (ii)(D) and (iii) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(1)                                 any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(2)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(A)                               in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, if applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN-E (or W-8BEN, if applicable) establishing

 

62

--------------------------------------------------------------------------------


 

an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(B)                               executed copies of IRS Form W-8ECI;

 

(C)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit L- 1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or
W-8BEN, if applicable); or

 

(D)                               to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN, if applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-2 or Exhibit L-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit L-4 on behalf of each such
direct and indirect partner;

 

(3)                                 any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), executed copies of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(4)                                 if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations

 

63

--------------------------------------------------------------------------------


 

under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

(iii)                               Each Lender agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.

 

(h)                                 If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including by
the payment of additional amounts pursuant to this Section), it shall pay to the
applicable indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section 2.18(h) with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)                                     Each party’s obligations under this
Section 2.18 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Revolving Commitments, or the requirement to Cash
Collateralize Letters of Credit and the repayment, satisfaction or discharge of
all obligations under any Loan Document.

 

Section 2.19.                          Pro Rata Treatment; Sharing of Set-offs.

 

(a)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

 

64

--------------------------------------------------------------------------------


 

(b)                                 If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement (including the application of funds arising from the existence of a
Defaulting Lender or a Disqualified Institution) or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant. The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(c)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.23(b) or this paragraph
(c) or paragraph (b) of this Section 2.19, then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.20.                          Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.16 or Section 2.17, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.18, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.16, Section 2.17 or Section 2.18, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be materially disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.17, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.18, (iii) any Lender is an Affected Lender (and Lenders
constituting Required Lenders are not Affected Lenders) or (iv) any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and

 

65

--------------------------------------------------------------------------------


 

effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 11.04), all its interests, rights and
obligations under this Agreement and the other Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation pursuant to Section 2.17 or payments required to be made
pursuant to Section 2.18, such assignment will result in a reduction in such
compensation or payments, (iv) in the case of any assignment resulting from a
Lender becoming an Affected Lender, the applicable assignee shall not be an
Affected Lender, (v) such assignment does not conflict with applicable law and
(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, (x) the applicable assignee shall have consented to, or
shall consent to, the applicable amendment, waiver or consent and (y) the
Borrower exercises its rights pursuant to this clause (b) with respect to all
Non-Consenting Lenders relating to the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.21.                          [Reserved].

 

Section 2.22.                          Defaulting Lenders. Notwithstanding any
provision of this Agreement to the contrary, if any Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender, to the extent permitted by applicable law:

 

(a)                                 (i) fees shall cease to accrue on the
unfunded portion of the Revolving Commitment of a Defaulting Lender, and (ii) no
Defaulting Lender shall be entitled to receive any Revolving Commitment fees
pursuant to Section 2.09(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender);

 

(b)                                 the Revolving Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 11.02); provided that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of each Lender or
each Lender affected thereby;

 

(c)                                  if any Letter of Credit Usage exists at the
time such Lender becomes a Defaulting Lender then:

 

66

--------------------------------------------------------------------------------


 

(i)                                     all or any part of the Letter of Credit
Usage of such Defaulting Lender shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only to
the extent that (x) the sum of all Non-Defaulting Lenders’ Revolving Exposures
plus such Defaulting Lender’s Letter of Credit Usage does not exceed the total
of all Non-Defaulting Lenders’ Revolving Commitments, and (y) the sum of any
Non-Defaulting Lender’s Revolving Exposure plus its Pro Rata Share of such
Defaulting Lender’s Letter of Credit Usage does not exceed such Non-Defaulting
Lender’s Revolving Commitment; provided that no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall,
without prejudice to any right or remedy available to it hereunder or under law,
within one Business Day following notice by Administrative Agent, Cash
Collateralize for the benefit of each applicable Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s Letter of
Credit Usage (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.03(i) for so
long as such Letter of Credit Usage is outstanding;

 

(iii)                               if the Borrower Cash Collateralizes any
portion of such Defaulting Lender’s Letter of Credit Usage pursuant to clause
(i) above, the Borrower shall not be required to pay any fees to such Defaulting
Lender pursuant to Section 2.09(a)(ii) with respect to such Defaulting Lender’s
Letter of Credit Usage during the period such Defaulting Lender’s Letter of
Credit Usage is Cash Collateralized;

 

(iv)                              if all or any portion of such Defaulting
Lender’s Letter of Credit Usage is reallocated pursuant to clause (i) above,
then the fees payable to the Lenders pursuant to Section 2.09(a)(i) and
Section 2.09(a)(ii) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s Letter of Credit Usage is neither reallocated nor Cash Collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 2.09(a)(ii) with respect to such Defaulting Lender’s
Letter of Credit Usage that is not so reallocated or Cash Collateralized shall
be payable to the applicable Issuing Bank until and to the extent that such
Letter of Credit Usage is reallocated and/or Cash Collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, no Issuing Bank shall be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Usage will be 100% covered by the
Revolving Commitments of the Non-Defaulting Lenders and/or Cash Collateral will
be provided by the Borrower in accordance with Section 2.22(c)(ii), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among Non-Defaulting Lenders

 

67

--------------------------------------------------------------------------------


 

in a manner consistent with Section 2.22(c)(i) (and such Defaulting Lender shall
not participate therein).

 

If (i) a Bankruptcy Event with respect to a holding company of any Lender shall
occur following the date hereof and for so long as such event shall continue or
(ii) an Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the applicable Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless such Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
reasonably satisfactory to such Issuing Bank to defease any risk to it in
respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower and each of the Issuing
Banks each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Letter of Credit
Usage of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Revolving Commitment and on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

 

Section 2.23.                          Incremental Facilities.

 

(a)                                 The Borrower may by written notice to the
Administrative Agent elect to request prior to the Revolving Commitment
Termination Date, an increase to the existing Revolving Commitments (any such
increase, the “New Revolving Loan Commitments”) by an amount not in excess of
$50,000,000 in the aggregate and not less than $10,000,000 individually in the
case of the first such New Revolving Loan Commitment and not less than
$5,000,000 individually in the case of each subsequent New Revolving Loan
Commitment (or, in each case, such lesser amount which shall be approved by the
Administrative Agent). Each such notice shall specify (i) the date (each, an
“Increased Amount Date”) on which the Borrower proposes that the New Revolving
Loan Commitments shall be effective, which shall be a date not less than seven
Business Days after the date on which such notice is delivered to the
Administrative Agent (or such shorter period as the Administrative Agent may
agree) and (ii) the identity of each Lender or other Person that is an eligible
assignee under Section 11.04(b) (which, if not a Lender, an Approved Fund or an
Affiliate of a Lender), shall be reasonably satisfactory to the Administrative
Agent and the Issuing Banks (in each case, not to be unreasonably withheld or
delayed) (each, a “New Revolving Loan Lender”) to whom the Borrower proposes any
portion of such New Revolving Loan Commitments be allocated and the amounts of
such allocations; provided that any Person approached to provide all or a
portion of any New Revolving Loan Commitments may elect or decline to
participate in its sole discretion.  Such New Revolving Loan Commitments shall
become effective, as of such Increased Amount Date; provided that (1) both
before and after giving effect to such New Revolving Loan Commitments, as
applicable, each of the conditions set forth in Section 4.02 (with the exception
of Section 4.02(a)) shall be satisfied, including, for the avoidance of doubt,
the making of the representations and warranties contained in
Section 3.04(b) hereof (provided that, in the case of any New Revolving Loan
Commitments the proceeds of which are to be used primarily to consummate a
Limited Conditions Acquisition substantially concurrently with the effectiveness
of such New Revolving Loan Commitments, to the extent agreed to by the Borrower
and the Lenders providing such New Revolving Loan

 

68

--------------------------------------------------------------------------------


 

Commitments, (x) the only representations and warranties the accuracy of which
shall be a condition to the effectiveness of such New Revolving Loan Commitments
shall be the Specified Representations and the Specified Acquisition Agreement
Representations, and (y) the condition set forth in Section 4.02(c) shall be
tested on the date the acquisition agreement with respect to such Limited
Conditions Acquisition is signed (provided that, on the date such New Revolving
Loan Commitments are effective, no Event of Default under Section 9.01(a), (b),
(g), (h) or (i) shall exist or result therefrom)); (2) any New Revolving Loan
Commitments and New Revolving Loans made pursuant hereto shall be on the same
terms as the existing Revolving Commitments and Loans made pursuant thereto
(including, for the avoidance of doubt, with respect to maturity date and
pricing), as set forth in and pursuant to the Loan Documents, with such
additional amendments thereto as may be necessary or appropriate in the judgment
of the Administrative Agent to effect such New Revolving Loan Commitments, and
(3) as a condition to the effectiveness of such New Revolving Loan Commitments,
the Borrower shall deliver or cause to be delivered any customary legal opinions
or other certificates reasonably requested by the Administrative Agent in
connection with any such transaction. Each joinder agreement with a New
Revolving Loan Lender not previously a Lender shall be subject to the consent
(not to be unreasonably withheld or delayed) of the Issuing Banks.

 

(b)                                 On any Increased Amount Date on which New
Revolving Loan Commitments are effected, subject to the satisfaction of the
foregoing terms and conditions, (i) each of the Lenders with Revolving Exposure
shall assign to each of the New Revolving Loan Lenders, and each of the New
Revolving Loan Lenders shall purchase from each of the Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Loans
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Loans will be
held by existing Loan Lenders and New Revolving Loan Lenders ratably in
accordance with their Revolving Commitments after giving effect to the addition
of such New Revolving Loan Commitments to the Revolving Commitments, (ii) each
New Revolving Loan Commitment shall be deemed for all purposes a Revolving
Commitment and each loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Loan, (iii) each New Revolving Loan Lender shall
become a Lender with respect to the New Revolving Loan Commitment and all
matters relating thereto, and (iv) each existing Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each New Revolving Loan Lender, and each New Revolving Loan Lender
will automatically and without further act be deemed to have assumed, a portion
of such Lender’s participations hereunder in outstanding Letters of Credit such
that, after giving effect to each deemed Assignment and Assumption of
participations, all of the Lenders’ (including each New Revolving Loan Lender)
participations hereunder in Letters of Credit shall be held on a pro rata basis
on the basis of their respective Loan Commitments (after giving effect to any
increase in the Loan Commitment pursuant to this Section 2.23). Notwithstanding
anything to the contrary herein, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to this paragraph (b).

 

(c)                                  The Administrative Agent shall notify the
Lenders promptly upon receipt of the Borrower’s notice of each Increased Amount
Date and in respect thereof (i) the New Revolving Loan Commitments and the New
Revolving Loan Lenders and (ii) each Lender’s Revolving

 

69

--------------------------------------------------------------------------------


 

Commitment Loans and participation interests in Letters of Credit after giving
effect to the assignments contemplated by this Section 2.23.

 

Section 2.24.                          Notices. Any Notice shall be executed by
a Responsible Officer in a writing delivered to the Administrative Agent. In
lieu of delivering a Notice, the Borrower may give the Administrative Agent
telephonic or email notice by the required time of any proposed borrowing,
conversion/continuation or issuance of a Letter of Credit, as the case may be;
provided each such telephonic notice shall be promptly confirmed in writing by
delivery of the applicable Notice to the Administrative Agent on or before the
close of business on the date that such telephonic notice is given. In the event
of a discrepancy between a telephone notice and the written Notice, the written
Notice shall govern. Neither the Administrative Agent nor any Lender shall incur
any liability to the Borrower in acting upon any notice (telephonic or written)
referred to above that the Administrative Agent believes in good faith to have
been given by a Responsible Officer or other person authorized on behalf of the
Borrower or for otherwise acting in good faith.

 

Section 2.25.                          Additional Borrowers.  The Company may,
upon not less than ten (10) Business Days’ written notice (or such shorter
period as may be agreed by the Administrative Agent) to the Administrative Agent
and the Lenders, request that the Administrative Agent approve the designation
of any Domestic Restricted Subsidiary (an “Applicant Borrower”) that is a
Wholly-Owned Subsidiary of the Parent as an Additional Borrower hereunder by
delivery to the Administrative Agent of an Additional Borrower Joinder Agreement
executed by such Domestic Restricted Subsidiary and the Company.  An Applicant
Borrower shall become an Additional Borrower upon (i) the approval of the
Administrative Agent on behalf of the Lenders, and (ii) the receipt by the
Administrative Agent of the Company’s written approval of such amendments or
other modifications to this Agreement and the other Loan Documents, if any, as
may reasonably be requested by the Administrative Agent to effect the addition
of such Applicant Borrower as an Additional Borrower (collectively, the
“Applicant Borrower Amendments”), it being understood, notwithstanding anything
to the contrary in Section 11.02, that any Applicant Borrower Amendments shall
be effective when executed and delivered by the Company and the Administrative
Agent.  The Administrative Agent shall send a notice to the Lenders specifying
the effective date upon which the requested Applicant Borrower shall constitute
an Additional Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Additional Borrower to receive Loans hereunder, on the terms and
conditions set forth herein (as amended by the Applicant Borrower Amendments),
and each of the parties hereto agrees that such Applicant Borrower shall for all
purposes of this Agreement be a party hereto and an Additional Borrower under
this Agreement.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

The Borrower and each other Obligor represents and warrants to the Lenders and
the Issuing Banks that:

 

Section 3.01.                          Organization; Powers. Each of the
Obligors and its respective Subsidiaries is duly organized, validly existing and
in good standing (to the extent the concept is applicable in such jurisdiction)
under the laws of the jurisdiction of its organization, has all

 

70

--------------------------------------------------------------------------------


 

requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

 

Section 3.02.                          Authorization; Enforceability. The
Transactions are within the Borrower’s and each Guarantor’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, equity holder action. Each of the
Borrower and the Guarantors has duly executed and delivered each of the Loan
Documents to which it is party, and each of such Loan Documents constitute its
legal, valid and binding obligations, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03.                          Governmental Approvals; No Conflicts. The
Transactions  (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except (i) such
as have been obtained or made and are in full force and effect and (ii) those
approvals, consents, registrations, filings or other actions, the failure of
which to obtain or make would not reasonably be expected to have a Material
Adverse Effect, (b) except as would not reasonably be expected to have a
Material Adverse Effect, will not violate any applicable law or regulation or
any order of any Governmental Authority, (c) will not violate any charter,
by-laws or other organizational document of any Obligor or any of its
Subsidiaries, (d) except as would not reasonably be expected to have a Material
Adverse Effect, will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Obligor or any of its
Subsidiaries or its or their respective assets, or give rise to a right
thereunder to require any payment to be made by any Obligor or any of its
Subsidiaries, and (e) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries (other than the Liens
granted to the Collateral Agent for the benefit of the Secured Parties and,
after the Effective Date, the Liens permitted under Section 6.02).

 

Section 3.04.                          Financial Condition; No Material Adverse
Change.

 

(a)                                 The Company has heretofore furnished to the
Administrative Agent its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the Fiscal Years ended
December 31, 2015 and December 31, 2014, reported on by Ernst & Young and
(ii) as of and for the Fiscal Quarters ended March 31, 2016 and June 30, 2016.
As of the Effective Date, such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

 

(b)                                 Since December 31, 2015, no event,
development or circumstance exists or has occurred that has had or would
reasonably be expected to have a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

Section 3.05.                          Properties.

 

(a)                                 Each of the Obligors and its Subsidiaries
has good and marketable title to, or valid leasehold interests in or rights to
use, all its real and tangible personal property material to its business,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties for
their intended purposes and except where the failure to have such title would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Such properties and assets are free and clear of Liens (other
than Liens permitted by Section 6.02).

 

(b)                                 Each of the Obligors and its Subsidiaries
owns or is licensed to use or otherwise has the rights to use, all trademarks,
trade names, service marks. copyrights, patents, designs, software, internet
domain names, trade secrets, know-how and other intellectual property rights,
including any registrations and applications for registration of, and all
goodwill associated with, the foregoing (“Intellectual Property Rights”),
reasonably necessary for the conduct of their respective businesses as currently
conducted, except to the extent such failure to own or be licensed or otherwise
have the rights to use any such Intellectual Property Rights, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. Except as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect: (i) to the knowledge of the
Obligors, the use of such Intellectual Property as described in the first
sentence of this clause (b) by the Obligors and their respective Subsidiaries
and the operation of the respective businesses of the Obligors and their
respective Subsidiaries as currently conducted does not infringe upon,
misappropriate or otherwise violate the Intellectual Property Rights of any
other Person and (ii) no such claims or litigations are pending or, to the
knowledge of the Obligors, threatened in writing.

 

(c)                                  As of the Amendment No. 4 Effective Date,
Section 5.10 of the Borrower Disclosure Letter contains a true, accurate and
complete list of all Material Real Estate Assets.

 

Section 3.06.                          Litigation and Environmental Matters.

 

(a)                                 There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Obligors, affecting any Obligor or any of its Subsidiaries or
threatened in writing against any Obligor or any of its Subsidiaries (i) that
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, none of the Obligors or their respective Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) has knowledge of any fact that would subject the Borrower or
any of its Subsidiaries to any Environmental Liability.

 

Section 3.07.                          No Defaults. None of the Obligors or
their respective Subsidiaries is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
of its material Contractual Obligations, and no condition exists

 

72

--------------------------------------------------------------------------------


 

which, with the giving of notice or the lapse of time or both, would constitute
such a default, except in each case or in the aggregate, where the consequences,
direct or indirect, of such default or defaults, if any, would not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.08.                          Compliance with Laws and Agreements. Each
of the Obligors and its Subsidiaries is in compliance with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 3.09.                          Investment Company Status. None of the
Obligors or their respective Subsidiaries is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

Section 3.10.                          Taxes. Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) each of the Obligors and
its Subsidiaries has timely filed or caused to be filed all Tax returns and
reports required to have been filed with respect to income, properties or
operations of the Obligors and their respective Subsidiaries, (ii) such returns
accurately reflect in all material respects all liability for Taxes of the
Obligors and their respective Subsidiaries as a whole for the periods covered
thereby and (iii) each of the Obligors and its Subsidiaries has paid or caused
to be paid all Taxes required to have been paid by it, except Taxes that are
being contested in good faith by appropriate proceedings and, to the extent
required by GAAP, for which such Obligor or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP.

 

Section 3.11.                          Disclosure. All written information
(other than any financial projections, budgets, estimates, forecasts and other
forward looking information and other than information of a general economic or
industry nature) that has been or will be made available by or on behalf of the
Obligors to the Administrative Agent or any Lender or potential Lender in
connection with the negotiation of this Agreement, in connection with the
Transactions or delivered hereunder or under any Loan Document is, and will be
at the time it is delivered, when taken as a whole, accurate in all material
respects and does not and will not at the time it is delivered, when taken as a
whole, contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
misleading in light of the circumstances under which such statements were or are
made (giving effect to all supplements and updates thereto); provided that, with
respect to any projected financial information or other forward looking
information, each of the Obligors represents only that such information has been
or will be prepared in good faith based upon assumptions believed to be
reasonable at the time delivered (it being understood that such projected
financial information is subject to significant uncertainties and contingencies,
are based on information reasonably available at the time of preparation, that
no assurance can be given that any particular projections will be realized and
that actual results may differ and such differences may be material).

 

Section 3.12.                          Subsidiaries. Section 3.12 of the
Borrower Disclosure Letter sets forth, as of the Amendment No. 4 Effective Date,
a list of all Subsidiaries and the percentage ownership (directly or indirectly)
of the Parent therein. The Equity Interests or other ownership interests of all
Subsidiaries of the Parent are fully paid and non-assessable and are owned by
the Parent,

 

73

--------------------------------------------------------------------------------


 

directly or indirectly, free and clear of all Liens other than Liens permitted
under Section 6.02.  The Equity Interests or other ownership interests of the
Borrower (other than, prior to the consummation of a Holdco Transaction, the
Equity Interests or other ownership interests of the Company) are fully paid and
non-assessable and are owned by the Parent and, on and after the consummation of
a Holdco Transaction, will be and will remain owned by the Parent, directly or
indirectly, free and clear of all Liens.

 

Section 3.13.                          ERISA.

 

(a)                                 Each Plan is in compliance in form and
operation with its terms and with ERISA and the Code (including without
limitation the Code provisions compliance with which is necessary for any
intended favorable tax treatment) and all other applicable laws and regulations,
except where any failure to comply would not reasonably be expected to result in
a Material Adverse Effect. Except as would not reasonably be expected to result
in a Material Adverse Effect, each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of the Code has received a
favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code, as applicable, covering
all applicable tax law changes or is comprised of a master or prototype plan
that has received a favorable opinion letter from the IRS, and, nothing has
occurred since the date of such determination that would adversely affect such
determination (or, in the case of a Plan with no determination, nothing has
occurred that would materially adversely affect the issuance of a favorable
determination letter or otherwise materially adversely affect such
qualification). No ERISA Event or Non-U.S. Plan Event has occurred other than as
would not, individually or in the aggregate, have a Material Adverse Effect.

 

(b)                                 Except as would not have a Material Adverse
Effect, the excess of each Pension Plan’s benefit liabilities under
Section 4001(a)(16) of ERISA did not exceed the current value of such Pension
Plan’s assets, determined in accordance with the assumptions for funding by the
Plan pursuant to Section 412 of the Code for the most recently computed plan
year.

 

(c)                                  If each of the Obligors and its
Subsidiaries and the ERISA Affiliates were to withdraw in a complete withdrawal
as of the date this assurance is given, the Withdrawal Liability that would be
incurred to Multiemployer Plans would not reasonably be expected to have a
Material Adverse Effect.

 

(d)                                 There are no actions, suits or claims
pending against or involving a Plan (other than routine claims for benefits) or,
to the knowledge of the Obligors, threatened, which would reasonably be expected
to be asserted successfully against any Plan and, if so asserted successfully,
would reasonably be expected either singly or in the aggregate to result in a
Material Adverse Effect.

 

(e)                                  Each Non-U.S. Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities, except as
would not reasonably be expected to result in a Material Adverse Effect.

 

74

--------------------------------------------------------------------------------


 

Section 3.14.                          Solvency. As of the Effective Date, the
Obligors and their respective Subsidiaries on a consolidated basis are, and
after giving effect to the Transactions and the incurrence of all Indebtedness
and other Obligations being incurred in connection herewith will be, Solvent.

 

Section 3.15.                          Anti-Terrorism Law.

 

(a)                                 None of the Obligors or their respective
Subsidiaries is in violation of any legal requirement relating to U.S. economic
sanctions or any laws with respect to terrorism or money laundering, including
Executive Order No. 13224 on Terrorist Financing effective September 24, 2001
(the “Executive Order”), the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act to the extent applicable and the laws
administered by the United States Treasury Department’s Office of Foreign Asset
Control (each as from time to time in effect) (collectively, “Anti-Terrorism
Laws”).

 

(b)                                 None of (x) the Obligors or their respective
Subsidiaries, or any of their respective directors or officers or (y) to the
knowledge of the Obligors, any of the employees of the Obligors or their
respective Subsidiaries, is any of the following:

 

(i)                                     a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order;

 

(ii)                                  a Person owned or controlled by, or acting
for or on behalf of, any Person that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;

 

(iii)                               a Person with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(iv)                              a Person that commits, threatens or conspires
to commit or supports “terrorism” as defined in the Executive Order; or

 

(v)                                 a Sanctioned Entity or a Sanctioned Person.

 

(c)                                  None of the Obligors or their respective
Subsidiaries (i) conducts any business with, or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of, a Person
described in Section 3.15(b)(i)-(v) above, except as permitted under U.S. law,
(ii) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any applicable Anti-Terrorism Law.

 

(d)                                 No part of the proceeds of the Loans or any
Letter of Credit will be used or otherwise made available, directly or
indirectly, to any Person described in Section 3.15(b)(i)-(v) above, for the
purpose of financing the activities of any Person described in
Section 3.15(b)(i)-(v) above or in any other manner that would violate any
Anti-Terrorism Laws or applicable Sanctions.

 

75

--------------------------------------------------------------------------------


 

(e)                                  The Company has implemented and maintains
in effect policies and procedures designed to promote compliance by the
Obligors, their respective Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions, and the Obligors, their respective
Subsidiaries and the officers and directors of the Obligors and their respective
Subsidiaries, and, to the knowledge of the Obligors, the employees of the
Obligors or their respective Subsidiaries, are in compliance in all material
respects with applicable Anti-Terrorism Laws, Anti-Corruption Laws and
Sanctions.

 

Section 3.16.                          FCPA; Anti-Corruption.

 

(a)                                 None of the Obligors or their respective
Subsidiaries, any of the directors or officers of the Obligors or their
respective Subsidiaries or, to the knowledge of the Obligors, any of the
employees of the Obligors or their respective Subsidiaries, has taken or will
take any action, with respect to the business of the Obligors or their
respective Subsidiaries, in furtherance of an offer, payment, promise to pay, or
authorization or approval of the payment or giving of money, property, gifts or
anything else of value, directly or indirectly, to any person while knowing that
all or some portion of the money or value will be offered, given, or promised to
anyone to improperly influence official action, to obtain or retain business or
otherwise to secure any improper advantage, in each case in violation of any
applicable Anti-Corruption Law.

 

(b)                                 No part of the proceeds of the Loans or any
Letter of Credit will be used or otherwise made available, directly or
indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any applicable Anti-Corruption Laws.

 

(c)                                  No action, suit or proceeding is pending
or, to the knowledge of the Obligors, threatened, by or before any court or
governmental or regulatory authorities or any arbitrator against any Obligor or
any of their respective Subsidiaries for its or their violation of applicable
Anti- Corruption Laws.

 

Section 3.17.                          Federal Reserve Regulations. None of the
Obligors or their respective Subsidiaries is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock. No part of the proceeds of any Loan or any
Letter of Credit will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board of Governors, including Regulation T, U or X.

 

Section 3.18.                          Collateral Documents.

 

(a)                                 The Security Agreement, upon execution and
delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Security Agreement) and the proceeds thereof and (i) when the Pledged Collateral
is delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), the Lien created under the Security
Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the Obligors in such

 

76

--------------------------------------------------------------------------------


 

Pledged Collateral to the extent security interests in such Pledged Collateral
can be perfected by such delivery, prior and superior in right to any other
Person, and (ii) when financing statements in appropriate form are filed in the
offices specified in the Perfection Certificate, the Lien created under the
Security Agreement will constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Obligors in such Collateral to
the extent security interests in such Collateral can be perfected by the filing
of financing statements, prior and superior in right to any other Person, other
than with respect to Liens expressly permitted by Section 6.02.

 

(b)                                 Upon the recordation of the Security
Agreement (or a short-form security agreement in form and substance reasonably
satisfactory to the Company and the Administrative Agent) with the United States
Patent and Trademark Office and the United States Copyright Office, together
with the financing statements in appropriate form filed in the offices specified
in the Perfection Certificate, the Lien created under the Security Agreement
shall constitute a fully perfected Lien on, and security interest in, all right,
title and interest of the Obligors in the United States registered and applied
for Intellectual Property (as defined in the Security Agreement) in which a
security interest may be perfected by such filing in the United States and its
territories and possessions, in each case prior and superior in right to any
other Person, other than with respect to Liens expressly permitted by
Section 6.02 (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights filed, issued or acquired by the
Obligors after the date hereof).

 

(c)                                  Each of the Mortgages (if any) is effective
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a valid Lien on the Mortgaged Properties described therein and proceeds
thereof, and when the Mortgages are filed in the offices specified therein, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Obligors in the Mortgaged Properties
and the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(except Liens permitted by Section 6.02).

 

ARTICLE 4
CONDITIONS

 

Section 4.01.                          Effective Date. This Agreement shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 11.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto a counterpart of this Agreement and
each other Loan Document to which any Obligor is a party, signed on behalf of
such party.

 

(b)                                 The Administrative Agent shall have received
a Note executed by the Borrower in favor of each Lender requesting a Note in
advance of the Effective Date.

 

(c)                                  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent, the
Issuing Banks and the Lenders and dated the date of

 

77

--------------------------------------------------------------------------------


 

the date hereof) of Morgan, Lewis & Bockius LLP, in form and substance
reasonably satisfactory to the Administrative Agent. The Borrower hereby
requests such counsel to deliver such opinion.

 

(d)                                 The Administrative Agent shall have received
(i) certified copies of the resolutions of the board of directors (or comparable
governing body) of each Obligor approving the transactions contemplated by the
Loan Documents to which such Obligor is a party and the execution and delivery
of such Loan Documents to be delivered by such Obligor on the Effective Date,
and all documents evidencing other necessary corporate (or other applicable
organizational) action and governmental approvals, if any, with respect to the
Loan Documents and (ii) all other documents reasonably requested by the
Administrative Agent relating to the organization, existence and good standing
of such Obligor and authorization of the transactions contemplated hereby
(including, but not limited to, a copy of the current constitutional documents
of each Obligor).

 

(e)                                  The Administrative Agent shall have
received a certificate of a Responsible Officer of each Obligor certifying the
names and true signatures of the officers of such Obligor authorized to sign the
Loan Documents to which it is a party, to be delivered by such Obligor on the
Effective Date and the other documents to be delivered hereunder on the
Effective Date.

 

(f)                                   The Administrative Agent shall have
received a certificate, dated the Effective Date and signed on behalf of the
Parent by a Responsible Officer of the Parent, confirming compliance with the
conditions set forth in paragraphs (b) and (c) of Section 4.02 as of the
Effective Date.

 

(g)                                  In order to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid, perfected
first priority security interest in the Collateral (subject to Liens permitted
by Section 6.02), each Obligor shall have delivered to the Collateral Agent:

 

(i)                                     a completed Perfection Certificate dated
the Effective Date and executed by a Responsible Officer of each Obligor,
together with all attachments contemplated thereby;

 

(ii)                                  all Uniform Commercial Code financing
statements and filings with the United States Patent and Trademark Office and
United States Copyright Office required to be filed in order to create in favor
of the Collateral Agent, for the benefit of the Secured Parties, a perfected
Lien on the Collateral described in the Collateral Documents in proper form for
filing; and

 

(iii)                               (x) originals of certificated securities
pledged pursuant to the Collateral Documents, together with an undated stock
power or other appropriate instrument of transfer (if any) for each such
certificated security executed in blank by a Responsible Officer of the pledgor
thereof and (y) originals of each promissory note (if any) required to be
pledged to the Collateral Agent pursuant to the Collateral Documents endorsed in
blank (or accompanied by an executed instrument of transfer form in blank) by a
Responsible Officer of the pledger thereof.

 

78

--------------------------------------------------------------------------------


 

(h)                                 The Lenders, the Administrative Agent and
the Arrangers shall have received all fees required to be paid by the Borrower
on or prior to the Effective Date, and all expenses required to be reimbursed by
the Borrower for which invoices have been presented at least three Business Days
prior to the Effective Date, on or before the Effective Date.

 

(i)                                     The Administrative Agent shall have
received, at least five Business Days prior to the Effective Date (or such
shorter period as may be agreed to by the Administrative Agent), to the extent
reasonably requested by the Administrative Agent or any of the Lenders at least
ten Business Days prior to the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA Patriot Act.

 

(j)                                    The Administrative Agent shall have
received an executed Solvency Certificate in form, scope and substance
reasonably satisfactory to the Administrative Agent and demonstrating that the
Parent and its Subsidiaries on a consolidated basis are, and after giving effect
to the Transactions and incurrence of all Indebtedness and Obligations being
incurred in connection herewith will be, Solvent.

 

(k)                                 The Administrative Agent shall have received
the financial statements described in Section 3.04(a) and the Projections.

 

The Administrative Agent shall notify the Parent and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Without
limiting the generality of the provisions of Article 10, for purposes of
determining compliance with the conditions specified in this Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Effective Date specifying
its objection thereto.

 

Section 4.02.                          Each Credit Event. The obligation of each
Lender to make a Loan on the occasion of any Borrowing (other than a Borrowing
consisting solely of a conversion of Loans of one Type to another Type) and of
the Issuing Banks to issue Letters of Credit, and the effectiveness of any New
Revolving Loan Commitment pursuant to Section 2.23, is subject to the
satisfaction, or waiver in accordance with Section 11.02, of the following
conditions:

 

(a)                                 except in the case of the effectiveness of
any New Revolving Loan Commitment pursuant to Section 2.23, the Administrative
Agent (and in the case of an issuance of a Letter of Credit, the applicable
Issuing Bank) shall have received a fully executed and delivered Funding Notice
or Issuance Notice, as the case may be;

 

(b)                                 the representations and warranties of the
Obligors and their respective Subsidiaries, set forth in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the date of such Credit Event; provided that (i) to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects on and as of such earlier date and
(ii) in each case such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified

 

79

--------------------------------------------------------------------------------


 

by materiality in the text thereof; provided, further, that, if such Credit
Event consists of a Borrowing of Loans the proceeds of which shall be used
primarily to fund a Limited Conditions Acquisition to be consummated on the date
of such Borrowing, the condition set forth in this clause (b) shall be limited
to the accuracy of the Specified Representations and the Specified Acquisition
Agreement Representations;

 

(c)                                  at the time of and immediately after giving
effect to such Credit Event, no Default or Event of Default shall have occurred
and be continuing; provided that, if such Credit Event consists of a Borrowing
of Loans the proceeds of which shall be used primarily to fund a Limited
Conditions Acquisition to be consummated on the date of such Borrowing, the
condition set forth in this clause (c) shall be limited to the absence of an
Event of Default under Sections 9.01(a), (b), (g), (h) and (i);

 

(d)                                 on or before the date of issuance of any
Letter of Credit, the Administrative Agent and the applicable Issuing Banks
shall have received all other information required by the applicable Issuance
Notice and Application; and

 

(e)                                  at the time of and immediately after giving
effect to such Credit Event, the Borrower would be in compliance with the
financial covenant set forth in Section 6.10(a) whether or not such covenant
would otherwise be tested on and as of the date of such Credit Event.

 

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower that the conditions specified in paragraphs (b) and (c) of this
Section 4.02 have been satisfied as of the date thereof.

 

Section 4.03.                          Initial Credit Event in Respect of Each
Additional Borrower. The obligations of the Lenders to make Loans to and of the
Issuing Banks to issue Letters of Credit for the account of each Additional
Borrower not a party hereto on the date hereof shall be subject to the
satisfaction of the following additional conditions precedent on the date of the
initial Borrowing by or Letter of Credit issuance for such Additional Borrower:

 

(a)              the Administrative Agent shall have received such documents,
legal opinions and certificates as the Administrative Agent or its counsel may
reasonably request relating to the formation, existence and good standing (to
the extent the concept is applicable in such jurisdiction) of such Additional
Borrower, the authorization of the Transactions insofar as they relate to such
Additional Borrower and any other legal matters relating to such Additional
Borrower, its Additional Borrower Joinder Agreement or such Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent; and

 

(b)              the Administrative Agent and the Lenders, to the extent
requested by the Administrative Agent or any Lender, shall have received all
documentation and other information with respect to such Additional Borrower
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

 

80

--------------------------------------------------------------------------------


 

ARTICLE 5
AFFIRMATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated, the principal
of and interest on each Loan and all fees and expenses and other amounts payable
hereunder shall have been paid in full and the cancellation or expiration or
Cash Collateralization of all Letters of Credit on terms reasonably satisfactory
to the applicable Issuing Bank in an amount equal to the Agreed L/C Cash
Collateral Amount (or other credit support satisfactory to the applicable
Issuing Bank has been provided), the Borrower and each other Obligor covenants
and agrees with the Lenders and the Issuing Banks that:

 

Section 5.01.                          Financial Statements and Other
Information. The Parent will furnish to the Administrative Agent (for
distribution to each Lender):

 

(a)                                 (i) prior to an IPO, within 120 days after
the end of each Fiscal Year, and (ii) on and after an IPO, within 90 days after
the end of each Fiscal Year, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Year, setting forth in each case in comparative form the
figures for the previous Fiscal Year, all reported on by Ernst & Young, or other
independent public accountants of recognized international standing (without a
“going concern” or like qualification or exception (other than a qualification
related to the maturity of the Revolving Commitments and the Loans at the
Maturity Date) and, except in the case of any Subsidiary or business acquired by
the Borrower or the Subsidiaries, in respect of events prior to the acquisition
thereof, without any qualification or exception as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Parent and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

 

(b)                                 within 45 days after the end of each of the
first three Fiscal Quarters of each Fiscal Year, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Parent and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

 

(c)                                  a certificate of a Financial Officer of the
Parent in substantially the form of Exhibit F attached hereto (x) concurrently
with any delivery of financial statements under clause (a) or (b) above,
(i) certifying as to whether a Default or Event of Default has occurred and is
continuing as of the date thereof and, if a Default or Event of Default has
occurred and is continuing as of the date thereof, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) if and to the extent that any change in GAAP that has occurred since the
date of the audited financial statements referred to in Section 3.04(a) (or the
most recent financial statements delivered under clause (a) or (b) above) had an
impact on such financial statements, specifying the effect of such change on the
financial statements

 

81

--------------------------------------------------------------------------------


 

accompanying such certificate, (iii) if a Compliance Date has occurred with
respect to the most recently ended Fiscal Quarter, setting forth the Quarterly
Consolidated Adjusted EBITDA calculation with respect to such Fiscal Quarter and
(iv) certifying as to the current list of Unrestricted Subsidiaries
appropriately designated as such pursuant to Section 5.12(a) and (y) no later
(x) than five (5) Business Days following each Liquidity Test Date under clause
(a) of the definition thereof or (y) than three (3) Business Days following each
Liquidity Test Date under clause (b) of the definition thereof, certifying as to
(i) the aggregate amount of Liquidity as of the most recent Liquidity Test Date
and (ii) whether a Default or Event of Default has occurred and is continuing as
of the date thereof and, if a Default or Event of Default has occurred and is
continuing as of the date thereof, specifying the details thereof and any action
taken or proposed to be taken with respect thereto;

 

(d)                                 prior to an IPO, concurrently with any
delivery of financial statements under clause (a) above, an annual plan for the
Parent and its Subsidiaries to include balance sheets, statements of income and
cash flows for each Fiscal Quarter of such Fiscal Year prepared in detail and,
in summary form and accompanied by a certificate of a Financial Officer of the
Parent stating that such plan is based on estimates, information and assumptions
believed to be reasonable at the time prepared;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Obligor or any of its Subsidiaries with any national
securities exchange or regulator, including without limitation the Securities
and Exchange Commission, or any Governmental Authority succeeding to any or all
of its functions in each case that is not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

 

(f)                                   promptly following any request in writing
(including any electronic message) therefor, such other information regarding
the operations, business affairs and financial condition of the Obligors or any
of their respective Subsidiaries, or compliance with the terms of this Agreement
or any other Loan Document, as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request, subject to the restrictions in
the last section of Section 5.06;

 

(g)                                  except during a Collateral Release Period,
upon the annual renewal of the applicable insurance policy, a certificate from
the Borrower’s insurance broker(s) in form and substance reasonably satisfactory
to the Administrative Agent outlining all material insurance coverage under such
policy maintained as of the date of such certificate by the Parent and its
Restricted Subsidiaries;

 

(h)                                 each year, except during any Collateral
Release Period, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.01(a), the Parent
shall deliver to the Collateral Agent a certificate of its Responsible Officer
(i) either confirming that there has been no change in the information contained
in the Perfection Certificate since the Effective Date or the date of the most
recent certificate delivered pursuant to this Section and/or identifying such
changes in the form of a Security Supplement delivered pursuant to Section 4.2
of the Security Agreement and (ii) certifying that, to the knowledge of the
Parent, all Uniform Commercial Code financing statements (including fixtures
filings, as

 

82

--------------------------------------------------------------------------------


 

applicable) or other appropriate filings, recordings or registrations have been
filed of record in each governmental, municipal or other appropriate office in
each jurisdiction identified in the documents delivered pursuant to clause
(i) above to the extent necessary to effect, protect and perfect the security
interests under the Collateral Documents (except as noted therein with respect
to any continuation statements to be filed within such period); and

 

(i)                                     each quarter, except during any
Collateral Release Period, at the time of delivery of quarterly financial
statements with respect to the preceding Fiscal Quarter pursuant to
Section 5.01(a) or (b), as applicable, the Parent shall deliver to the
Collateral Agent a certificate of its Responsible Officer (i) either confirming
that there has been no change in the information relating to the Intellectual
Property Rights of each Obligor contained in the Perfection Certificate since
the Effective Date or the date of the most recent certificate delivered pursuant
to this Section and/or identifying such changes in the form of a Security
Supplement delivered pursuant to Section 4.2 of the Security Agreement.

 

The Borrower and other Obligors promptly will cooperate with requests by any
Agent, Lender or Issuing Bank with respect to providing “know-your-customer” or
similar information.

 

Following an IPO, information required to be delivered pursuant to
Section 5.01(a) or Section 5.01(b) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such information, or provides a link thereto on the Parent’s
website on the Internet at http://www.blueapron.com (or any successor page) or
at http://www.sec.gov; or (ii) on which such information is posted on the
Parent’s behalf on an Internet or intranet website, if any, to which the Lenders
and the Administrative Agent have been granted access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that, (x) to the extent the Administrative Agent or any Lender so requests, the
Parent shall deliver paper copies of such documents to the Administrative Agent
or such Lender until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (y) the Parent shall notify the
Administrative Agent (by facsimile or email) of the posting of any such
documents. The Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to herein, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

Section 5.02.                          Notices of Material Events. Promptly upon
obtaining knowledge thereof, the Parent will furnish to the Administrative Agent
(for distribution to each Lender) prompt written notice of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting any Obligor or any other Subsidiary thereof that would reasonably
be expected to result in a Material Adverse Effect; and

 

(c)                                  any other development that results in, or
would reasonably be expected to result in, a Material Adverse Effect.

 

83

--------------------------------------------------------------------------------


 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer or other executive officer of the Parent
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

Section 5.03.                          Existence; Conduct of Business. The
Borrower and each other Obligor will, and will cause each of their respective
Restricted Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence (with
respect to the Parent and the Borrower, in a United States jurisdiction) and the
rights (charter and statutory), licenses, permits, privileges, approvals,
franchises and Intellectual Property Rights material to the conduct of its
business; provided that (a) the foregoing shall not prohibit any merger,
consolidation, disposition, liquidation or dissolution permitted under
Section 6.03 and (b) none of the Borrower or any other Obligor or any of their
respective Restricted Subsidiaries shall be required to preserve, renew or keep
in full force and effect its rights (charter and statutory), licenses, permits,
privileges, approvals, franchises or Intellectual Property Rights where failure
to do so would not reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.04.                          Payment of Taxes and Other Claims. The
Borrower and each other Obligor will, and will cause each of their respective
Restricted Subsidiaries to, pay all Tax liabilities, including all Taxes imposed
upon it or upon its income or profits or upon any properties belonging to it
that, if not paid, would reasonably be expected to result in a Material Adverse
Effect, before the same shall become delinquent or in default, and all lawful
claims other than Tax liabilities which, if unpaid, have or would become a Lien
upon any properties of the Borrower or any other Obligor or any of their
respective Restricted Subsidiaries not otherwise permitted under Section 6.02,
in each case except where (a) in the case of any Tax or claim, (i) the validity
or amount thereof is being contested in good faith by appropriate proceedings
and (ii) to the extent required by GAAP, the Borrower, any other Obligor or such
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (b) except during any Collateral Release
Period, in the case of any Tax or claim which has or would become a Lien against
any of the Collateral, such contest proceedings operate to stay the sale of any
portion of the Collateral to satisfy such Tax or Claim.

 

Section 5.05.                          Maintenance of Properties; Insurance. The
Borrower and each other Obligor will, and will cause each of their respective
Restricted Subsidiaries to, (a) keep and maintain all property used in the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty events excepted, except to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect, and
(b) maintain insurance with financially sound and reputable insurance companies
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations, including any Flood Insurance as required by Section 5.10.
Except as otherwise agreed by the Collateral Agent, except during a Collateral
Release Period, (i) each such policy shall (a) name the Collateral Agent, on
behalf of the Secured Parties, and in the case of any liability insurance
policy, each Secured Party, as an additional insured thereunder as its interests
may appear and (b) in the case of each casualty insurance policy, contain a loss
endorsement, reasonably satisfactory in form and substance to the Collateral
Agent, that names the Collateral Agent, on behalf of the Secured Parties, as the
loss payee thereunder and provides for at least thirty days’ prior written
notice to the Collateral Agent of cancellation of such policy

 

84

--------------------------------------------------------------------------------


 

and (ii) promptly deliver evidence reasonably satisfactory to the Collateral
Agent of the requirements set forth in clause (i), but in any event, for
policies required to be in effect on the Effective Date, within 30 days of the
Effective Date (or such later date as may be agreed to by the Administrative
Agent).

 

Section 5.06.                          Books and Records; Inspection Rights. The
Borrower and each other Obligor will, and will cause each of their respective
Restricted Subsidiaries to, keep proper books of record and account in which
entries full, true and correct in all material respects are made and are
sufficient to prepare financial statements in accordance with GAAP. The Borrower
and each other Obligor will, and will cause each of their respective Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender (pursuant to a request made through the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts of its books and records, and to discuss its affairs,
finances and condition with its officers and independent accountants (provided
that the Borrower, such other Obligor or such Restricted Subsidiary shall be
afforded the opportunity to participate in any discussions with such independent
accountants), all at such reasonable times and as often as reasonably requested
(but no more than once annually if no Event of Default exists). Notwithstanding
anything to the contrary in this Agreement, none of the Borrower, the other
Obligors or any of their respective Subsidiaries shall be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non-financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives) is prohibited by applicable law or (c) is subject to
attorney, client or similar privilege or constitutes attorney work-product.

 

Section 5.07.                          Compliance with Laws and Agreements.

 

(a)                                 The Borrower and each Obligor will, and will
cause each of their respective Restricted Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property and all Contractual Obligations binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 The Company has, and will maintain in effect
and enforce (and, on and after a Holdco Transaction, Holdings will have and will
maintain) policies and procedures designed to promote compliance by the Parent,
the Borrower, their respective Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Terrorism Laws,
Anti-Corruption Laws and Sanctions.

 

Section 5.08.                          ERISA-Related Information.  The Parent
and/or the Company shall supply to the Administrative Agent (in sufficient
copies for all the Lenders, if the Administrative Agent so requests):
(a) promptly, and in any event within 30 days, after the Borrower, any
Guarantor, any Restricted Subsidiary or any ERISA Affiliate knows or has reason
to know that any ERISA Event that would reasonably be expected to result in a
Material Adverse Effect has occurred, a certificate of the most senior Financial
Officer of the Parent describing such ERISA Event and the action, if any,
proposed to be taken with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received

 

85

--------------------------------------------------------------------------------


 

by such Borrower, Guarantor, Restricted Subsidiary or ERISA Affiliate from the
PBGC or any other governmental agency with respect thereto; provided that, in
the case of ERISA Events under paragraph (b) of the definition thereof that
would reasonably be expected to result in a Material Adverse Effect, in no event
shall notice be given later than the occurrence of the ERISA Event; and
(b) promptly, and in any event within 30 days, after becoming aware that there
has been (i) a material increase in unfunded pension liabilities that would
reasonably be expected to result in a Material Adverse Effect, (ii) the
existence of potential withdrawal liability under Section 4201 of ERISA that
would reasonably be expected to result in a Material Adverse Effect, if the
Borrower, any Guarantor, any Restricted Subsidiary or any ERISA Affiliates
withdraw from any Multiemployer Plan, or (iii) the adoption of, or commencement
of contributions to, or any amendment to, a Plan subject to Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA that would reasonably be
expected to result in a Material Adverse Effect, a detailed written description
thereof from the most senior Financial Officer of the Parent.

 

Section 5.09.                          Use of Proceeds. The proceeds of the
Loans or the Letters of Credit will be used only for working capital and general
corporate purposes including, without limitation, to finance Permitted
Acquisitions. No part of the proceeds of any Loan or Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X or any
other violations of any/and rule or regulation of any Governmental Authority.
The Borrower will not request any Borrowing or Letter of Credit, and the
Obligors shall not use, directly or indirectly, and shall procure that their
respective Subsidiaries and its and their respective directors, officers,
employees and agents shall not use, directly or indirectly, the proceeds of any
Borrowing or Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other Person, (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Person, or in any country or territory that, at the time of such
funding, financing or facilitating, is, or whose government is, a Sanctioned
Person or Sanctioned Entity or (c) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.

 

Section 5.10.                          Further Assurances.

 

(a)                                 At any time or from time to time upon the
reasonable request of the Administrative Agent, the Borrower and each other
Obligor will, at its expense, promptly execute, acknowledge and deliver such
further documents and take such further actions as the Administrative Agent or
Collateral Agent may reasonably request in order to effect fully the purposes of
the Loan Documents. In furtherance and not in limitation of the foregoing, the
Borrower and each other Obligor shall take such actions as the Administrative
Agent or Collateral Agent may reasonably request from time to time to ensure
that the Obligations are (i) guaranteed by the Guarantors and (ii) except during
a Collateral Release Period, are secured by (x) substantially all of the assets
of the Obligors and their respective Domestic Restricted Subsidiaries (whether
now owned or hereafter acquired) and (y) all of the outstanding Equity Interests
of the Subsidiaries of the Obligors (subject, in each case to the limitations
and exceptions contained in the Loan Documents and the Collateral Documents,
including that only 65% of the outstanding voting Equity Interests of any CFC or
Foreign Subsidiary need be

 

86

--------------------------------------------------------------------------------


 

pledged). If at any time the Collateral Agent receives a notice from a Lender or
otherwise becomes aware that any Mortgaged Property has become a Flood Hazard
Property, the Collateral Agent shall, within 45 days of receipt of such notice,
deliver such notice to the Borrower, and the Borrower shall take, or shall cause
to be taken, all actions as described in Section 5.10(b)(iv) required as a
result of such change; provided that the Borrower shall not be required to take,
or cause to be taken, such actions during a Collateral Release Period; provided,
however, if a Collateral Redelivery Trigger subsequently occurs, the Borrower
shall take, or cause to be taken, all actions as described in
Section 5.10(b)(i) that have not been taken and would have been required if a
Collateral Release Date had not occurred.

 

(b)                                 Unless a Collateral Release Period is then
in effect, with respect to each Mortgaged Property, prior to the Collateral
Release Date, the Borrower or such other Obligor (as applicable) shall deliver
or cause to be delivered to the Collateral Agent, within 90 days of the date
upon which the Mortgaged Property is acquired or becomes a Mortgaged Property:

 

(i)                                     a fully executed Mortgage encumbering
the Mortgaged Property in form suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected Lien on the
property and/or rights described therein in favor of the Collateral Agent for
the benefit of the Secured Parties;

 

(ii)                                  an opinion of counsel (which counsel shall
be reasonably satisfactory to the Collateral Agent) in the state in which the
Mortgaged Property is located with respect to the enforceability of the Mortgage
to be recorded and such other matters as are customary and as the Collateral
Agent may reasonably request, in each case in form and substance reasonably
satisfactory to the Collateral Agent;

 

(iii)                               (A) a lender’s policy or policies or marked
up unconditional binder of title insurance issued by a nationally recognized
title insurance company (each, a “Title Insurance Company”) insuring the Lien of
the Mortgage as a valid first Lien on the Mortgaged Property described therein,
free of any other Liens except Permitted Encumbrances, in an amount acceptable
to the Collateral Agent (but not to exceed the fair market value), together with
such customary endorsements, coinsurance and reinsurance as the Collateral Agent
may request and which are available at commercially reasonable rates in the
jurisdiction where such Mortgaged Property is located (each, a “Title Policy”),
and (B) evidence satisfactory to the Collateral Agent that the Borrower or such
Obligor has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgage for the Mortgaged Property;

 

(iv)                              (A) a completed standard “life of loan” flood
hazard determination form, (B) if the improvement(s) to the Mortgaged Property
is located in a special flood hazard area as set forth by FEMA (any such
Mortgaged Property, a “Flood Hazard Property”) a notification to the Borrower or
such Obligor, countersigned by the Borrower or such Obligor, that such
improvement(s) is located in a special flood hazard

 

87

--------------------------------------------------------------------------------


 

area and (if applicable) notification that flood insurance coverage under the
National Flood Insurance Program (“NFIP”) is not available because the community
where the Mortgaged Property is located does not participate in the NFIP, and
(C) if the notice described in clause (B) is required to be given and flood
insurance is available in the community in which the property is located, a copy
of one of the following: a flood insurance policy with such coverage reasonably
acceptable to the Collateral Agent (“Flood Insurance”), the Borrower’s or such
Obligor’s application for Flood Insurance plus proof of premium payment, a
declaration page confirming that Flood Insurance has been issued, or such other
evidence of Flood Insurance reasonably satisfactory to the Collateral Agent;

 

(v)                                 a survey of the Mortgaged Property showing
all improvements, easements and other customary matters for which all necessary
fees (where applicable) have been paid and which is complying in all material
respects with the minimum detail requirements of the American Land Title
Association and American Congress of Surveying and Mapping as such requirements
are in effect on the date of preparation of such survey, certified to the
Collateral Agent and the Title Insurance Company and in a form sufficient for
the Title Insurance Company to delete the standard survey exception; and

 

(vi)                              if requested by the Collateral Agent and
required to comply with the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, an appraisal of the Mortgaged Property.

 

Section 5.11.                          Guarantors. (a) If any Person shall have
become a Domestic Restricted Subsidiary that is a Wholly-Owned Subsidiary of the
Parent (other than an Excluded Subsidiary), then the Parent, as applicable,
shall, within 45 days thereafter (or such longer period of time as the
Administrative Agent may agree in its sole discretion), cause such Domestic
Restricted Subsidiary to (i) enter into a joinder agreement (a “Joinder
Agreement”) in substantially the form of Exhibit J hereto, (ii) become a Grantor
under the Security Agreement and enter into a Joinder Agreement (as defined in
the Security Agreement) and (iii) take all such actions and execute and deliver,
or cause to be executed and delivered, all such documents, instruments,
agreements and certificates reasonably requested by the Administrative Agent or
the Collateral Agent or required under the Loan Documents. If requested by the
Administrative Agent, the Administrative Agent shall receive an opinion of
counsel for the Parent in form and substance reasonably satisfactory to the
Administrative Agent in respect of matters reasonably requested by the
Administrative Agent relating to any Joinder Agreement delivered pursuant to
this Section 5.11, dated as of the date of such Joinder Agreement.

 

(b)                                 Substantially simultaneously upon the
consummation of a Holdco Transaction, Holdings shall become a Guarantor
hereunder, in which case (i) Holdings shall pledge its interest in the
Collateral, including without limitation 100% of the Equity Interests in the
Company, and (ii) thereafter, each reference in this Agreement to the Parent
shall be deemed to be a reference to Holdings.

 

88

--------------------------------------------------------------------------------


 

Section 5.12.                          Designation of Restricted and
Unrestricted Subsidiaries.

 

(a)                                 The Board of Directors may designate any
Subsidiary of the Parent (other than the Borrower), including a newly acquired
or created Subsidiary, to be an Unrestricted Subsidiary if it meets the
following qualifications:

 

(i)                                     such Subsidiary does not own any Equity
Interest of any Obligor or any other Restricted Subsidiary;

 

(ii)                                  the Parent would be permitted to make an
Investment at the time of the designation in an amount equal to the aggregate
fair market value of all Investments of the Obligors and their Restricted
Subsidiaries in such Subsidiary;

 

(iii)                               any guarantee or other credit support
thereof by any Obligor or any other Restricted Subsidiary is permitted under
Section 6.01 or Section 6.06;

 

(iv)                              none of the Obligors or their respective
Restricted Subsidiaries has any obligation to subscribe for additional Equity
Interests of such Subsidiary or to maintain or preserve its financial condition
or cause it to achieve specified levels of operating results except to the
extent permitted by Section 6.01 or Section 6.06;

 

(v)                                 immediately before and after such
designation, no Event of Default shall have occurred and be continuing or would
result from such designation; and

 

(vi)                              no Subsidiary may be designated as an
Unrestricted Subsidiary if it is a “restricted subsidiary” or a “guarantor” (or
any similar designation) for any other Indebtedness of the Obligors or their
respective Restricted Subsidiaries.

 

Once so designated, the Subsidiary will remain an Unrestricted Subsidiary,
subject to subsection (b).

 

(b)                                 A Subsidiary previously designated as an
Unrestricted Subsidiary which fails to meet the qualifications set forth in
subsections 5.12(a)(i), 5.12(a)(iii), 5.12(a)(iv) or 5.12(a)(vi) of this
Section 5.12 will be deemed to become at that time a Restricted Subsidiary,
subject to the consequences set forth in subsection (d). The Board of Directors
may designate an Unrestricted Subsidiary to be a Restricted Subsidiary if the
designation would not cause an Event of Default.

 

(c)                                  Upon a Restricted Subsidiary becoming an
Unrestricted Subsidiary,

 

(i)                                     all existing Investments of the Obligors
and their respective Restricted Subsidiaries therein (valued at the Borrower’s
proportional share of the fair market value of its assets less liabilities) will
be deemed made at that time;

 

(ii)                                  all existing Indebtedness of any Obligor
or its Restricted Subsidiaries held by it will be deemed incurred at that time,
and all Liens on property of any Obligor or its Restricted Subsidiaries held by
it will be deemed incurred at that time;

 

89

--------------------------------------------------------------------------------


 

(iii)                               all existing transactions between it and any
Obligor or any Restricted Subsidiary will be deemed entered into at that time;

 

(iv)                              it is released at that time from the Loan
Documents to which it is a party and all related security interests on its
property shall be released; and

 

(v)                                 it will cease to be subject to the
provisions of this Agreement as a Restricted Subsidiary.

 

(d)                                 Upon an Unrestricted Subsidiary becoming, or
being deemed to become, a Restricted Subsidiary pursuant to Section 5.12(b),

 

(i)                                     all of its Indebtedness will be deemed
incurred at that time for purposes of Section 6.01;

 

(ii)                                  Investments therein previously charged
under Section 6.06 will be credited thereunder;

 

(iii)                               if it is a Domestic Subsidiary and a
Wholly-Owned Subsidiary of the Parent (unless it is an Excluded Subsidiary), it
shall be required to become a Guarantor pursuant to this Agreement; and

 

(iv)                              it will thenceforward be subject to the
provisions of this Agreement as a Restricted Subsidiary.

 

(e)                                  Any designation by the Board of Directors
of a Subsidiary as an Unrestricted Subsidiary or a Restricted Subsidiary after
the Effective Date will be evidenced to the Administrative Agent by promptly
filing with the Administrative Agent a copy of the resolutions of the Board of
Directors giving effect to the designation and a certificate of an officer of
the Parent certifying that the designation complied with the foregoing
provisions.

 

Section 5.13.                          Collateral Release.  (a)  Following the
delivery of financial statements pursuant to Section 5.01 (a) or (b) (commencing
with the financial statements for the period ending December 31, 2016)
evidencing results for the most recent consecutive four Fiscal Quarter period of
which (i) Consolidated Adjusted EBITDA exceeds $100,000,000 and (ii) the Total
Net Leverage Ratio as of the last day of the Test Period covered by such
financial statements is less than 3.00:1.00, then, so long as no Default or
Event of Default shall have occurred and be continuing, the Parent shall have
the right, by written notice to the Collateral Agent, to request that all
Collateral then in effect be released from the security interest created by the
Collateral Documents and the Collateral Agent shall use commercially reasonable
efforts to cause such release to occur, and at the Obligors’ expense, execute
and deliver to the applicable Obligor such documents as such Obligor may
reasonably request to evidence the release of the Collateral from the assignment
and security interest granted pursuant to the Loan Documents, within 30 days of
the Parent’s request (the date of such request, the “Collateral Release Date”).

 

(b)                                 If, at any time following a Collateral
Release Date, financial statements delivered by the Borrower pursuant to
Section 5.01(a) or (b) demonstrate that (x) Consolidated Adjusted EBITDA is
equal to or below $100,000,000 and (ii) the Total Net Leverage Ratio as of the
last

 

90

--------------------------------------------------------------------------------


 

day of the Test Period covered by such financial statements is equal to or
greater than 3.00:1.00, (any such failure, event or condition, a “Collateral
Redelivery Trigger”) each Obligor shall, at the Obligors’ expense, execute,
acknowledge and deliver all instruments, agreements and other documents as the
Administrative Agent and/or the Collateral Agent shall reasonably request in
order to cause the Obligations to be secured by a first priority perfected Lien
on (x) substantially all of the assets of the Obligors and their respective
Domestic Restricted Subsidiaries (whether now owned or hereafter acquired) and
(y) all of the outstanding Equity Interests of the Subsidiaries of the Parent
(subject, in each case to the limitations and exceptions contained in the Loan
Documents and the Collateral Documents, including that only 65% of the
outstanding voting Equity Interests of any CFC or Foreign Subsidiary need be
pledged), including, without limitation, any actions described in Section 5.10
that were not previously taken by the Borrower or another Obligor due to the
existence of a Collateral Release Period, in each case, within 60 days of the
occurrence of such Collateral Redelivery Trigger unless such Collateral is
foreign Collateral, in which case, each Obligor shall comply with clauses
(x) and (y) within 90 days of the occurrence of such Collateral Redelivery
Trigger.

 

Section 5.14.                          Deposit Accounts. On and following the
Amendment No. 4 Effective Date, each Grantor shall enter into a Deposit Account
Control Agreement for any Deposit Account of such Grantor (other than an
Excluded Deposit Account) that is fully executed by each party thereto
(a) within 45 days of the Amendment No. 4 Effective Date (as such date may be
extended by the Collateral Agent in its sole discretion) for any such Deposit
Account that exists of as of the Fourth Amendment Effective Date and (b) for any
other such Deposit Account, at or prior to the time such account is opened by,
or in the name of, such  Grantor, or any such Deposit Account ceases to be an
Excluded Deposit Account.

 

Section 5.15.                          Excluded Deposit Accounts. All deposits
into any Excluded Deposit Account described in clause (a) of the definition
thereof shall be made in the ordinary course of business consistent with past
practice. On and following the date that the requirement in Section 5.14(a) has
been satisfied, all Cash on deposit in the Excluded Deposit Accounts described
in clause (a) of the definition thereof shall be swept into a Deposit Account
that is the subject of an effective Deposit Account Control Agreement at the end
of each Business Day.

 

ARTICLE 6
NEGATIVE COVENANTS

 

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees and expenses and other
amounts payable hereunder shall have been paid in full and the cancellation or
expiration or Cash Collateralization of all Letters of Credit on terms
reasonably satisfactory to the applicable Issuing Bank in an amount equal to the
Agreed L/C Cash Collateral Amount (or other credit support reasonably
satisfactory to the applicable Issuing Bank has been provided), the Borrower and
each other Obligor covenants and agrees with the Lenders that:

 

Section 6.01.                          Indebtedness. The Borrower and each other
Obligor will not, and will not permit any of its Restricted Subsidiaries to,
create, incur or assume, or otherwise become or remain directly or indirectly
liable with respect to any Indebtedness, except:

 

91

--------------------------------------------------------------------------------


 

(a)                                 Obligations of the Obligors under the Loan
Documents;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Section 6.01 of the Borrower Disclosure Letter and any refinancing,
refundings, renewals or extensions thereof;

 

(c)                                  Capital Lease Obligations, purchase money
Indebtedness and loans incurred to acquire or improve equipment or other
physical plant or real property of the Parent or any Restricted Subsidiary;
provided that (i) such Indebtedness does not exceed the purchase price plus
expenses of the asset or assets acquired (or the improvement thereon, as
applicable) and (ii) any Lien that secures such Indebtedness does not apply to
any other property or assets of the Parent or its Restricted Subsidiaries;
provided, further the aggregate principal amount of Indebtedness permitted by
this clause (c) shall not exceed, at any time outstanding, the greater of
(x) $100,000,000 or (y) the amount of such Indebtedness and purchase money
Indebtedness, if, immediately after giving effect thereto, the Total Net
Leverage Ratio determined on a Pro Forma Basis, is less than 3.00:1.00.

 

(d)                                 Indebtedness of (i) any Restricted
Subsidiary to any Obligor or to any other Restricted Subsidiary or (ii) any
Obligor to any other Obligor or any other Restricted Subsidiary; provided that
(i) except during a Collateral Release Period, all such Indebtedness shall be
evidenced by the Intercompany Note, and, if owed to an Obligor, shall be subject
to a Lien under the Collateral Documents, (ii) all such Indebtedness shall be
unsecured and, if owed by an Obligor, subordinated in right of payment to
payment in full of the Obligations, as set forth in the Intercompany Note, and
(iii) such Indebtedness is permitted as an Investment under Section 6.06(c);

 

(e)                                  Indebtedness incurred by the Borrower or
any Restricted Subsidiary arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including, Indebtedness
consisting of the deferred purchase price of property acquired in an Acquisition
permitted hereunder), or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of the Borrower or any such
Restricted Subsidiary pursuant to such agreements, in connection with
Acquisitions permitted hereunder or permitted dispositions of any business or
assets (including stock of a Subsidiary);

 

(f)                                   Indebtedness in respect of any Hedging
Transaction entered into for the purpose of hedging risks associated with the
operations of the Obligors and their respective Subsidiaries and not for
speculative purposes;

 

(g)                                  Indebtedness of the Obligors and their
respective Restricted Subsidiaries which may be deemed to exist pursuant to any
Guarantees, performance, statutory or similar obligations (including in
connection with workers’ compensation) or obligations in respect of letters of
credit, surety bonds, bank guarantees or similar instruments related thereto
incurred in the ordinary course of business, or pursuant to any appeal
obligation, appeal bond or letter of credit in respect of judgments that do not
constitute an Event of Default under clause (j) of Section 9.01;

 

(h)                                 Guarantees by the Parent of Indebtedness of
a Restricted Subsidiary or Guarantees by a Restricted Subsidiary of Indebtedness
of the Parent or any Restricted Subsidiary

 

92

--------------------------------------------------------------------------------


 

with respect, in each case, to Indebtedness otherwise permitted to be incurred
pursuant to this Section 6.01; provided, that (i) if the Indebtedness that is
being guaranteed is unsecured and/or subordinated to the Obligations, the
Guarantee shall also be unsecured and/or subordinated to the Obligations and
(ii) in the case of Guarantees by an Obligor of the obligations of a Restricted
Subsidiary that is not a Guarantor, such Guarantees shall be permitted by
Section 6.06(c);

 

(i)                                     Indebtedness of any Person that becomes
a Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the date hereof, and refinancing of such Indebtedness in respect thereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary (or is so merged or consolidated) and is not created in contemplation
of or in connection with such Person becoming a Subsidiary (or such merger or
consolidation) and (ii) the aggregate principal amount of all such outstanding
Indebtedness permitted by this clause (i) shall not exceed $25,000,000 at any
time;

 

(j)                                    other Indebtedness of the Borrower and
the other Restricted Subsidiaries not otherwise permitted by this Section 6.01
so long as, immediately after giving effect thereto, the Total Net Leverage
Ratio determined on a Pro Forma Basis, would not exceed 2.50:1.00;

 

(k)                                 (i) Indebtedness owing to insurance
companies to finance insurance premiums or (ii) take or pay obligations
contained in supply arrangements, in each case under clause (i) or (ii), in the
ordinary course of business;

 

(l)                                     Indebtedness under or in connection with
(i) any commercial credit card program, (ii) purchasing or “p-card” program  or
(iii) similar programs, arising in the ordinary course of business;

 

(m)                             Indebtedness consisting of incentive,
non-compete, consulting, deferred compensation or other similar arrangements
entered  into in the ordinary course of business with an officer or employee of
any Obligor or its Subsidiaries;

 

(n)                                 Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with Deposit Accounts;

 

(o)                                 Indebtedness in respect of letters of
credit, bank guarantees or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business and consistent with past
practice;

 

(p)                                 other unsecured Indebtedness not permitted
by the foregoing in an aggregate principal amount outstanding at any one time
not exceeding $15,000,000;

 

(q)                                 Indebtedness in respect of letters of credit
or bankers’ acceptances supporting facility leases in an aggregate principal or
face amount not exceeding $5,000,000 at any time outstanding;

 

(r)                                    Refinancing Indebtedness in respect of
Sections 6.01(b), 6.01(c), 6.01(h), 6.01(j), 6.01(p), 6.01(t) and 6.01(u);

 

93

--------------------------------------------------------------------------------


 

(s)                                   Disqualified Equity Interests in an
aggregate principal amount not exceeding $5,000,000;

 

(t)                                    Indebtedness incurred by the Parent or
its Restricted Subsidiary to acquire, construct or improve the New Fulfillment
Center; provided that (i) such Indebtedness does not exceed the purchase price
of the New Fulfillment Center (or improvement thereon, as applicable) plus
expenses, and (ii) any Lien that secures such Indebtedness does not apply to
property or assets of the Parent or its Restricted Subsidiaries other than
assets that are or will be a part of the New Fulfillment Center; provided,
further that the aggregate principal amount of Indebtedness permitted by this
clause (t) shall not exceed, at any time outstanding, $50,000,000; and

 

(u)                                 Convertible Debt issued pursuant to the
Convertible Debt Documents in an aggregate principal amount not exceeding
$100,000,000 at any time outstanding; provided such amount shall be incurred
within 45 days of the Amendment No. 1 Effective Date, and no Convertible Debt
shall be permitted to be incurred pursuant to this clause (u) after the date
that is 45 days after the Amendment No. 1 Effective Date.

 

Section 6.02.                          Liens. The Borrower and each other
Obligor will not, and will not permit any of its Restricted Subsidiaries to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 any Lien on any property or asset of the
Parent or any Restricted Subsidiary existing on the date hereof and set forth in
Section 6.02 of the Borrower Disclosure Letter and any modifications, renewals
and extensions thereof and any Lien granted as a replacement or substitute
therefor; provided that (i) such Lien shall not apply to any other property or
asset of the Borrower or any Restricted Subsidiary other than improvements
thereon or proceeds thereof and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and any Refinancing Indebtedness
in respect thereof;

 

(c)                                  any Lien existing on any property or asset
prior to the acquisition thereof by the Parent or any Restricted Subsidiary or
existing on any property or asset of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Restricted Subsidiary, as the case may be, (ii) such Lien shall not apply to
any other property or assets of the Parent or any Restricted Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be, and any Refinancing Indebtedness in respect thereof;

 

(d)                                 Liens on fixed or capital assets acquired,
constructed or improved by the Parent or any Restricted Subsidiary; provided
that (i) such Liens secure Indebtedness permitted under Section 6.01(c),
(ii) such security interests and the Indebtedness secured thereby are incurred
prior to or within 180 days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed
capital assets plus expenses, and (iv) such

 

94

--------------------------------------------------------------------------------


 

security interests shall not apply to any other property or assets of the Parent
or any Restricted Subsidiary;

 

(e)                                  (i) non-exclusive licenses, non-exclusive
sublicenses, leases or subleases and (ii) licenses of intellectual property that
are exclusive as to territory only as to geographical areas outside of the
United States, granted to others in the ordinary course of business not
interfering in any material respect with the business of the Obligors or any of
their respective Subsidiaries;

 

(f)                                   the interest and title of a lessor under
any lease, license, sublease or sublicense entered into by the Parent or any
Restricted Subsidiary in the ordinary course of its business and other statutory
and common law landlords’ Liens under leases;

 

(g)                                  in connection with the sale or transfer of
any assets in a transaction not prohibited hereunder, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

 

(h)                                 in the case of any Joint Venture, any put
and call arrangements related to its Equity Interests set forth in its
organizational documents or any related Joint Venture or similar agreement, in
each case, in favor of the other parties to such Joint Venture;

 

(i)                                     Liens securing Indebtedness to finance
insurance premiums owing in the ordinary course of business to the extent such
financing is not prohibited hereunder;

 

(j)                                    Liens on earnest money deposits of Cash
or Cash Equivalents made in connection with any Acquisition not prohibited
hereunder;

 

(k)                                 bankers’ Liens, rights of setoff and other
similar Liens existing solely with respect to Cash and Cash Equivalents on
deposit in one or more accounts maintained by the Parent or any Restricted
Subsidiary, in each case granted in the ordinary course of business in favor of
the bank or banks with which such accounts are maintained, securing amounts
owing to such bank or banks with respect to cash management and operating
account arrangements;

 

(l)                                     Liens in the nature of the right of
setoff in favor of counterparties to contractual agreements not otherwise
prohibited hereunder with the Parent or any Restricted Subsidiaries in the
ordinary course of business;

 

(m)                             any Lien existing on any property or asset prior
to the acquisition thereof by the Parent or any Restricted Subsidiary or
existing on any property or assets of any Person that becomes a Restricted
Subsidiary after the date hereof prior to the time such Person becomes a
Restricted Subsidiary, as the case may be; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Restricted Subsidiary, (ii) such Lien does not apply to any
other property or assets of any Obligor or any Restricted Subsidiary, and
(iii) such Lien secures only (x) those obligations which it secures on the date
of such acquisition or the date such Person becomes a Restricted Subsidiary, as
the case may be and (y) any Refinancing Indebtedness with respect thereto;

 

(n)                                 Liens on cash deposits in respect of rental
agreements in the ordinary course of business;

 

95

--------------------------------------------------------------------------------


 

(o)                                 Liens securing the Obligations;

 

(p)                                 Liens securing Indebtedness incurred
pursuant to Section 6.01(j); provided that (i) the Obligations shall be equally
and ratably secured (or secured on a senior basis) by the collateral securing
such Indebtedness on terms reasonably satisfactory to the Administrative Agent,
and (ii) the agreements governing such Indebtedness shall provide that such
Indebtedness shall be unsecured at any time that a Collateral Release Period is
in effect;

 

(q)                                 Liens consisting of restricted cash balances
not exceeding $5,000,000 at any time to secure merchant credit card processing
and similar services in the ordinary course of business;

 

(r)                                    Liens on cash pledged to secure
obligations in respect of letters of credit or bankers’ acceptances permitted
under Section 6.01(q);

 

(s)                                   Liens arising out of consignment or
similar arrangements for the sale of goods in the ordinary course of business;

 

(t)                                    Liens on goods in favor of customs and
revenues authorities imposed by applicable law arising in the ordinary course of
business in connection with the importation of such goods;

 

(u)                                 Liens arising by operation of law under
Article 2 of the UCC in favor of a reclaiming seller of goods or buyer of goods;

 

(v)                                 Liens on securities that are the subject of
repurchase agreements constituting Permitted Investments;

 

(w)                               Liens on amounts deposited to secure
obligations in connection with the making or entering into of bids, tenders,
agreements or leases in the ordinary course of business and not in connection
with the borrowing of money;

 

(x)                                 Liens on the New Fulfillment Center or
improvements thereon; provided that (i) such Liens secure Indebtedness permitted
under Section 6.01(t) (and Refinancing Indebtedness in relation to such
Indebtedness), (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 180 days after such acquisition or the
completion of such construction or improvement, (iii) the Indebtedness secured
thereby does not exceed 100% of the cost of acquiring, constructing or improving
the New Fulfillment Center plus expenses, and (iv) such security interests shall
not apply to property or assets of the Parent or any Restricted Subsidiary other
than assets that are or will be a part of the New Fulfillment Center; and

 

(y)                                 Liens not otherwise permitted by the
foregoing provisions of this Section 6.02 securing Indebtedness permitted by
this Agreement or other obligations of the Obligors or their respective
Restricted Subsidiaries in an aggregate amount not to exceed $10,000,000
outstanding at any one time.

 

96

--------------------------------------------------------------------------------


 

Section 6.03.                          Fundamental Changes; Asset Sales; Conduct
of Business.

 

(a)                                 The Borrower and each other Obligor will
not, and will not permit any of its Restricted Subsidiaries to, (x) merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, (y) sell, transfer, lease, enter into any sale-leaseback
transactions with respect to, or otherwise dispose of (in one transaction or in
a series of transactions) all or substantially all of the assets of the Obligors
and their respective Restricted Subsidiaries, taken as a whole, or all or
substantially all of the Equity Interests of any of its Restricted Subsidiaries
(in each case, whether now owned or hereafter acquired), or (z) liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), except that,
if at the time thereof and immediately after giving effect thereto no Default or
Event of Default shall have occurred and be continuing:

 

(i)                                     any Subsidiary or any other Person
(other than Holdings) may merge into or consolidate with the Borrower in a
transaction in which the Borrower is the surviving entity; provided that any
such merger or consolidation involving the Company must result in the Company as
the surviving entity;

 

(ii)                                  any Person (other than the Borrower or
Holdings) may merge into or consolidate with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary; provided that any such merger or
consolidation involving a Guarantor must result in a Guarantor as the surviving
entity;

 

(iii)                               any Subsidiary that is an Obligor may sell,
transfer, lease or otherwise dispose of its assets to another Subsidiary that is
not an Obligor; provided that the aggregate amount of sales, transfers, leases
and other dispositions under this clause (a)(iii), plus the aggregate amount of
Investments pursuant to Section 6.06(c) and the aggregate amount of Acquisition
Consideration paid pursuant to clause (vi) of the definition “Permitted
Acquisition”, shall not exceed $40,000,000; provided, further, that any such
sale, transfer, lease or other disposal must comply with Section 6.05;

 

(iv)                              (x) any Obligor may sell, transfer, lease or
otherwise dispose of its assets to any other Obligor, and (y) any Subsidiary
that is not an Obligor may sell, transfer, lease or otherwise dispose of its
assets to any Obligor or any other Subsidiary;

 

(v)                                 in connection with any Acquisition permitted
hereunder, any Subsidiary may merge into or consolidate with any other Person,
so long as the Person surviving such merger or consolidation shall be a
Subsidiary; provided that (x) any such merger or consolidation involving an
Obligor must result in an Obligor as the surviving entity, and (y) any such
merger or consolidation involving the Borrower must result in the Borrower as
the surviving entity;

 

(vi)                              any Subsidiary (other than the Borrower) may
liquidate or dissolve if the Parent determines in good faith that such
liquidation or dissolution is in the best interests of Parent and is not
materially disadvantageous to the Lenders; provided that if such Subsidiary is
an Obligor, the entity receiving the assets of such Subsidiary upon such
liquidation or dissolution shall also be an Obligor; and

 

(vii)                           a Holdco Transaction may be consummated.

 

97

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, including the foregoing, no
sale or other disposition of all or substantially all assets of the Obligors and
their respective Restricted Subsidiaries taken as a whole shall be permitted.

 

(b)                                 The Borrower and each other Obligor will
not, and will not permit any of their respective Restricted Subsidiaries to,
sell, lease (as lessor or sublessor), sell and leaseback or license (as licensor
or sublicensor), exchange, transfer or otherwise dispose to, any Person, in one
transaction or a series of transactions any property of the Obligors or any of
their respective Restricted Subsidiaries (including receivables and leasehold
interests), whether now owned or hereafter acquired, including, in the case of
any Restricted Subsidiary, issuing or selling any shares of such Restricted
Subsidiary’s Equity Interests to any Person, except for:

 

(i)                                     any sale, transfer, license, lease or
other disposition not constituting an Asset Sale;

 

(ii)                                  dispositions of assets acquired pursuant
to a Permitted Acquisition consummated within 12 months of the date of such
Permitted Acquisition is consummated; provided that (v) the consideration for
such assets shall be in an amount at least equal to the fair market value
thereof, (w) no less 75% of the consideration received shall be in Cash or Cash
Equivalents, (x) the assets to be so disposed are not necessary or economically
desirable in the reasonable business judgement of the Parent in connection with
the business of the Obligors and their respective Subsidiaries, taken as a
whole, (y) the assets to be so disposed are readily identifiable as assets
acquired pursuant to such Permitted Acquisition, and (z) such Obligor or such
Restricted Subsidiary shall comply with its obligations, if any, in respect of
Asset Sales under Section 2.12; and

 

(iii)                               any other sale, lease (as lessor or
sublessor), sale and leaseback or license (as licensor or sublicensor),
exchange, transfer or otherwise disposition pursuant to this clause (ii) by the
Parent or any Restricted Subsidiary, so long as (w) the Net Asset Sale Cash
Proceeds of all such Asset Sales since the Effective Date do not exceed
$150,000,000, (x) the consideration for such assets shall be in an amount at
least equal to the fair market value thereof, (y) no less than 75% of the
consideration received shall be in Cash or Cash Equivalents, and (z) the Parent
or such Restricted Subsidiary shall comply with its obligations, if any, in
respect of Asset Sales under Section 2.12.

 

(c)                                  The Borrower and each other Obligor will
not, and will not permit any of their respective Restricted Subsidiaries to,
engage to any material extent in any business other than the type conducted by
the Obligors and their respective Restricted Subsidiaries on the Effective Date
or businesses reasonably related or complementary thereto.

 

Section 6.04.                          Restricted Payments. The Borrower and
each other Obligor will not, and will permit any of its Restricted Subsidiaries
to, declare, make, order, pay any sum for, or set apart assets for a sinking or
other analogous fund for, directly or indirectly, any Restricted Payment except
for:

 

(a)                                 in the case of the Borrower or any
Restricted Subsidiary, the declaration and payment of dividends or other
distributions to its equity holders, so long as any such dividends or

 

98

--------------------------------------------------------------------------------


 

other distributions to the Obligors and other Restricted Subsidiaries that are
equity holders are at least pro rata to the relevant portion of equity held by
such Obligor and such other Restricted Subsidiaries;

 

(b)                                 in the case of the Parent and any of its
Subsidiaries, the declaration and payment of dividends or other distributions
payable solely in its Equity Interests;

 

(c)                                  [reserved];

 

(d)                                 [reserved];

 

(e)                                  the Company or any Restricted Subsidiary
may make Restricted Payments to the Parent, the other Restricted Subsidiaries of
the Parent and other holders of its equity securities, provided that the portion
of any Restricted Payments paid to holders of its equity securities other than
the Obligors and their respective Restricted Subsidiaries is not greater than
the percentage of equity securities of such Obligor or such Restricted
Subsidiary, as applicable, owned by such other Persons;

 

(f)                                   the Parent may (i) repurchase Equity
Interests upon the exercise of stock options if such Equity Interests represent
a portion of the exercise price of such options, (ii) make cash payments in lieu
of the issuance of fractional shares representing insignificant interests in the
Parent in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests in the Parent and
(iii) “net exercise” or “net share settle” warrants or options; provided that
the aggregate principal amount of all such Restricted Payments permitted by this
clause (f) shall not exceed $5,000,000; and

 

(g)                                  so long as no Default or Event of Default
shall have occurred and be continuing or be caused thereby, other Restricted
Payments not permitted by the foregoing provisions of this Section 6.04 in an
aggregate amount not to exceed $7,500,000.

 

Section 6.05.                          Transactions with Affiliates. The
Borrower and each other Obligor will not, and will not permit any of its
Restricted Subsidiaries to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates
except:

 

(a)                                 any such transaction on terms and conditions
not less favorable to such Obligor or such Restricted Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; provided that
after an IPO, any such transaction or series of transactions with an aggregate
fair market value exceeding $5,000,000 shall be approved by a majority of the
disinterested members of the Board of Directors;

 

(b)                                 payment of reasonable directors’ fees,
customary out-of-pocket expense reimbursement, indemnities (including the
provision of directors and officers insurance) and compensation arrangements for
members of the board of directors, officers or other employees of any Obligor or
any of its Subsidiaries;

 

(c)                                  transactions between or among Obligors;

 

99

--------------------------------------------------------------------------------


 

(d)                                 transactions with customers, clients,
suppliers, joint venture partners or purchasers or sellers of goods and
services, in each case in the ordinary course of business and otherwise not
prohibited hereby;

 

(e)                                  Restricted Payments permitted by
Section 6.04 and Investments permitted by Section 6.06;

 

(f)                                   following an IPO, the distribution or
dividend of Equity Interests (other than Disqualified Equity Interests permitted
by Section 6.01(s)) of the Parent to the management of any Obligor or any of its
Subsidiaries; and

 

(g)                                  any other transactions involving payments
in an aggregate amount not to exceed $2,000,000 at any time.

 

Section 6.06.                          Investments. The Borrower and each other
Obligor will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, make or own any Investment in any Person, including any
Joint Venture, except:

 

(a)                                 Investments existing on the date hereof or
made pursuant to binding commitments in effect on the date hereof and, except in
the case of Investments by the Obligors and their respective Restricted
Subsidiaries in their respective Subsidiaries, set forth on Section 6.06 of the
Borrower Disclosure Letter;

 

(b)                                 Investments in any Subsidiary Guarantor or
Additional Borrower and, in the case of Holdings, following the consummation of
a Holdco Transaction, the Company;

 

(c)                                  Investments in Joint Ventures, Unrestricted
Subsidiaries and Restricted Subsidiaries that are not Guarantors; provided that
the aggregate amount for all Investments under this clause (c), plus the
aggregate amount of sales, transfers, leases and other dispositions pursuant to
Section 6.03(a)(iii) and the aggregate amount of Acquisition Consideration paid
pursuant to clause (vi) of the definition “Permitted Acquisition”, shall not
exceed $40,000,000;

 

(d)                                 payroll, travel and similar advances to
directors and employees of any Obligor or any of its Subsidiaries to cover
matters that are expected at the time of such advances to be treated as expenses
of such Obligor or such Subsidiary for accounting purposes and that are made in
the ordinary course of business;

 

(e)                                  loans or advances to directors and
employees of any Obligor or any of its Subsidiaries made in the ordinary course
of business; provided that the aggregate amount of such loans and advances
outstanding at any time shall not exceed $500,000;

 

(f)                                   Permitted Acquisitions; provided that the
total Acquisition Consideration (other than any Acquisition Consideration paid
by issuance or exchange of Equity Interests, or with the net proceeds from a
substantially concurrent sale of Equity Interests) paid in connection with all
Permitted Acquisitions occurring on or after the Effective Date shall not
exceed, from the date of this Agreement, an amount equal to $100,000,000;

 

100

--------------------------------------------------------------------------------


 

(g)                                  Investments in an aggregate amount pursuant
to this clause (g) not to exceed the Available Amount; provided that immediately
prior to, and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

 

(h)                                 (i) in the event that any Obligor or any of
its Subsidiaries forms any Subsidiary in accordance with the terms
hereof, Investments consisting of the Equity Interests issued by such Person to
such Obligor or such Subsidiary; and (ii) Investments consisting of any
additional Equity Interests issued by a Wholly-Owned Subsidiary of a Person to
such Person;

 

(i)                                     non-cash loans and advances to
employees, officers, and directors of any Obligor or any of its Subsidiaries for
the purpose of purchasing Equity Interests in the Parent so long as the proceeds
of such loans are used in their entirety to purchase such Equity Interests in
the Parent;

 

(j)                                    Investments acquired in connection with
the settlement of delinquent accounts in the ordinary course of business or in
connection with the bankruptcy or reorganization of suppliers or customers;

 

(k)                                 Investments in the ordinary course of
business consisting of endorsements of negotiable instruments for collection or
deposit;

 

(l)                                     Investments consisting of Guarantees or
other contingent obligations permitted under Section 6.01;

 

(m)                             Investments which are required by law to
maintain a minimum net capital requirement or as may be otherwise required by
applicable law;

 

(n)                                 extensions of trade credit in the ordinary
course of business;

 

(o)                                 the Specified Acquisition; and

 

(p)                                 Investments not otherwise permitted by the
foregoing provisions of this Section 6.06 in an aggregate amount in an aggregate
amount for all such Investments under this clause (p) not to exceed $35,000,000
at any time outstanding.

 

Notwithstanding anything herein to the contrary, the Borrower and each other
Obligor will not, and will not permit any of its Restricted Subsidiaries to,
allow or cause any Domestic Subsidiary to be a subsidiary of a Foreign
Subsidiary (other than any Domestic Subsidiary that is an existing subsidiary of
an acquired Foreign Subsidiary at the time of the Permitted Acquisition).

 

Section 6.07.                          Restrictive Agreements. The Borrower and
each other Obligor will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Parent or any Restricted Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets to
secure the Obligations or (b) the ability of (i) any Restricted Subsidiary to
pay dividends or other distributions with respect to any shares of its Equity
Interests or to make or repay loans or advances to any Obligor or any other
Restricted

 

101

--------------------------------------------------------------------------------


 

Subsidiary, (ii) on and after the consummation of a Holdco Transaction, Holdings
to repay loans or advances to the Borrower or (iii) any Obligor or any other
Restricted Subsidiary to Guarantee Indebtedness of the Borrower or any other
Obligor under the Loan Documents (other than Indebtedness with respect to which
such Person is the primary obligor); provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by this Agreement or any
other Loan Document, (ii) the foregoing shall not apply to prohibitions,
restrictions and conditions existing on the date hereof identified on
Section 6.07 of the Borrower Disclosure Letter (and any amendments or
modifications thereof that do not materially expand the scope of any such
prohibition, restriction or condition), (iii) the foregoing shall not apply to
customary prohibitions, restrictions and conditions contained in agreements
relating to the sale of a Subsidiary (other than the Borrower) or assets of any
Obligor or any of its Subsidiaries pending such sale; provided such restrictions
and conditions apply only to the Subsidiary or assets to be sold and such sale
is not prohibited hereunder, (iv) the foregoing shall not apply to any
agreement, prohibition, or restriction or condition in effect at the time any
Restricted Subsidiary becomes a Restricted Subsidiary, so long as such agreement
was not entered into solely in contemplation of such Person becoming a
Restricted Subsidiary (and any amendments or modifications thereof that do not
materially expand the scope of any such prohibition restriction or condition),
(v) the foregoing shall not apply to customary provisions in joint venture
agreements and other similar agreements applicable to Joint Ventures,
(vi) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to purchase money Indebtedness or Capital
Lease Obligations permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, (vii) clause
(a) of the foregoing shall not apply to customary provisions in leases,
licenses, sub-leases and sub-licenses and other contracts restricting the
assignment thereof, (viii) the foregoing shall not apply to restrictions or
conditions set forth in any agreement governing Indebtedness not prohibited by
Section 6.01; provided that such restrictions and conditions are customary for
such Indebtedness and are not materially more restrictive, taken as a whole,
than the comparable restrictions and provisions in the Loan Documents; provided,
further, that such restrictions and prohibitions do not prohibit the Obligations
from being equally and ratably secured as required by this Agreement (or secured
on a senior basis) on terms reasonably satisfactory to the Administrative Agent,
(ix) the foregoing shall not apply to restrictions on cash or other deposits
(including escrowed funds) imposed under contracts entered into in the ordinary
course of business or restrictions imposed by the terms of a Lien permitted
under Section 6.02 on the property subject to such Lien and (x) the foregoing
shall not apply to any consents or approvals required by the Organizational
Documents (as defined in the Security Agreement) of the Parent or any
stockholder’s or investor’s rights or similar agreements of the Parent.

 

Section 6.08.                          Use of Proceeds.  The Borrower will not
request any Borrowing, and the Obligors shall not use, and shall procure that
their respective Subsidiaries and its and their respective directors and senior
officers shall not use, the proceeds of any Loan or issuance of any Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any applicable Anti-Corruption Laws or Anti-Terrorism
Laws, (b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Person, or in any country or territory
that, at the time of such funding, financing or facilitating, is, or whose
government is, a Sanctioned Person or Sanctioned Entity or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.

 

102

--------------------------------------------------------------------------------


 

Section 6.09.                          Convertible Debt; PIPE Transactions.

 

(a)                                 Convertible Debt.  (i) Each Obligor shall
not (x) prepay, redeem, purchase, defease or otherwise satisfy at any time
(including on the scheduled maturity thereof), in any manner, any Indebtedness
under any Convertible Debt Document, or (y) make any payment in violation of any
subordination terms of, or subordination or intercreditor agreement applicable
to, any Indebtedness under any Convertible Debt Document, except, in the case of
clauses (x) and (y), for payments solely consisting of the Equity Interests
(other than Disqualified Equity Interests) of Holdings, or otherwise as the
Administrative Agent and the Required Lenders may agree in their sole
discretion.

 

(ii)          Each Obligor shall not, and such Obligor shall not permit any of
its Restricted Subsidiaries to, directly or indirectly enter into any
Convertible Debt Document whose terms, when compared with the terms of the
Initial Convertible Debt Notes and the Initial Convertible Debt Purchase
Agreement are materially adverse to the Administrative Agent or Lenders, or
amend, supplement, waive or otherwise modify any provision of any Convertible
Debt Document in a manner that is materially adverse to the Administrative Agent
or Lenders, in each case, except as the Administrative Agent and the Required
Lenders may otherwise agree in their sole discretion; provided that, (x) with
respect to any Convertible Debt Document entered into following the Amendment
No. 1 Effective Date, any changes in the provisions with respect to interest
rate, maturity and subordination that result in such provisions being
inconsistent with Section 1, 2 (other than an extension of the stated maturity
date thereof or a reduction in the cash interest rate stated therein) and/or 7
of the Initial Convertible Debt Note shall be deemed materially adverse to the
Administrative Agent and the Lenders and (y) any amendment, supplement, waiver
or other modification with respect to Section 1, 2 (other than an extension of
the stated maturity date thereof or a reduction in the cash interest rate stated
therein) and/or 7 of any Initial Convertible Debt Note shall be deemed
materially adverse to the Administrative Agent and the Lenders.

 

(b)                                 PIPE Transactions.  Notwithstanding anything
to the contrary in this Agreement, in no event shall any Obligor or any
Restricted Subsidiary enter into any private investment in public equity or
similar transaction unless the Company complies with Section 2.12(b).

 

Section 6.10.                          Financial Covenants.

 

(a)                                 The Borrower will not permit, as of each
Liquidity Test Date, the aggregate amount of Liquidity to be less than
$50,000,000.

 

(b)                                 The Borrower agrees to a financial
maintenance covenant whereby it will not permit Quarterly Consolidated Adjusted
EBITDA, as of any Compliance Date, measured on a quarterly basis for each
applicable Fiscal Quarter ending on the date listed below, to be in an amount
less than the dollar amount set forth in the grid below.

 

103

--------------------------------------------------------------------------------


 

Fiscal Quarter Ending

 

Minimum Financial Covenant Quarterly
Consolidated Adjusted EBITDA

 

 

 

 

 

September 30, 2018

 

$(27,500,000)

 

 

 

 

 

December 31, 2018

 

$(15,000,000)

 

 

 

 

 

March 31, 2019

 

$(12,500,000)

 

 

 

 

 

June 30, 2019

 

$(7,500,000)

 

 

 

 

 

September 30, 2019

 

$(10,000,000)

 

 

 

 

 

December 31, 2019

 

$7,500,000

 

 

 

 

 

March 31, 2020

 

$(4,300,000)

 

 

 

 

 

June 30, 2020

 

$400,000

 

 

 

 

 

September 30, 2020

 

$(2,700,000)

 

 

 

 

 

December 31, 2020

 

$16,600,000

 

 

ARTICLE 7
[RESERVED]

 

ARTICLE 8
GUARANTY

 

Section 8.01.                          Guaranty of the Obligations. The
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to the Administrative Agent for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations (other than, in the case of any
Guarantor, any such Obligations with respect to which such Person is the primary
obligor) when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of any automatic stay or similar
provision of any Debtor Relief Law) (collectively, the “Guaranteed
Obligations”).

 

Section 8.02.                          Payment by Guarantors. The Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrower to
pay any of the Guaranteed Obligations when and as the same shall

 

104

--------------------------------------------------------------------------------


 

become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of any automatic stay or similar provision of any Debtor
Relief Law), Guarantors will upon demand pay, or cause to be paid, in Cash, to
the Administrative Agent for the ratable benefit of Beneficiaries, an amount
equal to the sum of the unpaid principal amount of all Guaranteed Obligations
then due as aforesaid, accrued and unpaid interest on such Guaranteed
Obligations (including interest which, but for the Borrower’s becoming the
subject of a case under any Debtor Relief Law, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against the Borrower
for such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

 

Section 8.03.                          Liability of Guarantors Absolute. Each
Guarantor agrees that its obligations hereunder are irrevocable, absolute,
independent and unconditional and shall not be affected by any circumstance that
constitutes a legal or equitable discharge of a guarantor or surety other than
payment in full of the Guaranteed Obligations. In furtherance of the foregoing
and without limiting the generality thereof, each Guarantor agrees as follows:

 

(a)                                 this Guaranty is a guaranty of payment when
due and not of collectability and this Guaranty is a primary obligation of each
Guarantor and not merely a contract of surety;

 

(b)                                 the Administrative Agent may enforce this
Guaranty during the continuation of an Event of Default notwithstanding the
existence of any dispute between the Borrower and any Beneficiary with respect
to the existence of such Event of Default;

 

(c)                                  the obligations of each Guarantor hereunder
are independent of the obligations of the Borrower and the obligations of any
other guarantor (including any other Guarantor), and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against the Borrower or any of such other guarantors and
whether or not the Borrower is joined in any such action or actions;

 

(d)                                 payment by any Guarantor of a portion, but
not all, of the Guaranteed Obligations shall in no way limit, affect, modify or
abridge any Guarantor’s liability for any portion of the Guaranteed Obligations
which has not been paid. Without limiting the generality of the foregoing, if
the Administrative Agent is awarded a judgment in any suit brought to enforce
any Guarantor’s covenant to pay a portion of the Guaranteed Obligations, such
judgment shall not be deemed to release such Guarantor from its covenant to pay
the portion of the Guaranteed Obligations that is not the subject of such suit,
and such judgment shall not, except to the extent satisfied by such Guarantor,
limit, affect, modify or abridge any other Guarantor’s liability hereunder in
respect of the Guaranteed Obligations;

 

(e)                                  any Beneficiary, upon such terms as it
deems appropriate under the relevant Loan Document, without notice or demand and
without affecting the validity or enforceability hereof or giving rise to any
reduction, limitation, impairment, discharge or termination of any Guarantor’s
liability hereunder, from time to time may (i) renew, extend, accelerate,
increase the rate of interest on, or otherwise change the time, place, manner or
terms of payment of the Guaranteed Obligations; (ii) settle, compromise, release
or discharge, or accept or refuse any offer of performance with respect to, or
substitutions for, the Guaranteed Obligations or any

 

105

--------------------------------------------------------------------------------


 

agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales, whether or not every
aspect of any such sale is commercially reasonable, and even though such action
operates to impair or extinguish any right of reimbursement or subrogation or
other right or remedy of any Guarantor against any other Obligor or any security
for the Guaranteed Obligations; and (vi) exercise any other rights available to
it under the Loan Documents; and

 

(f)                                   this Guaranty and the obligations of
Guarantors hereunder shall be valid and enforceable and shall not be subject to
any reduction, limitation, impairment, discharge or termination for any reason
(other than payment in full of the Guaranteed Obligations (other than contingent
indemnification obligations for which no claim has been made and the
cancellation or expiration or Cash Collateralization of all Letters of Credit in
the Agreed L/C Cash Collateral Amount on terms reasonably satisfactory to the
applicable Issuing Bank (or other credit support satisfactory to the applicable
Issuing Bank has been provided))), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Loan
Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations; (ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Document or any agreement relating to such other guaranty or
security; (iii) the Guaranteed Obligations, or any agreement relating thereto,
at any time being found to be illegal, invalid or unenforceable in any respect;
(iv) the application of payments received from any source (other than payments
received pursuant to the other Loan Documents or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of the
Borrower or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in

 

106

--------------------------------------------------------------------------------


 

any collateral which secures any of the Guaranteed Obligations; (vii) any
defenses, set offs or counterclaims which the Borrower may allege or assert
against any Beneficiary in respect of the Guaranteed Obligations, including
failure of consideration, breach of warranty, payment, statute of frauds,
statute of limitations, accord and satisfaction and usury; and (viii) any other
act or thing or omission, or delay to do any other act or thing, which may or
might in any manner or to any extent vary the risk of any Guarantor as an
obligor in respect of the Guaranteed Obligations.

 

Anything contained in this Agreement to the contrary notwithstanding, the
obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations under this Agreement subject to avoidance as a fraudulent transfer
or conveyance under applicable law.

 

Section 8.04.                          Waivers by Guarantors. Each Guarantor
hereby waives, for the benefit of Beneficiaries: (a) any right to require any
Beneficiary, as a condition of payment or performance by such Guarantor, to
(i) proceed against the Borrower, any other guarantor (including any other
Guarantor) of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrower, any such other guarantor
or any other Person, (iii) proceed against or have resort to any balance of any
Deposit Account or credit on the books of any Beneficiary in favor of any
Obligor or any other Person, or (iv) pursue any other remedy in the power of any
Beneficiary whatsoever; (b) any defense arising by reason of the incapacity,
lack of authority or any disability or other defense of the Borrower or any
other Guarantor including any defense based on or arising out of the lack of
validity or the unenforceability of the Guaranteed Obligations or any agreement
or instrument relating thereto or by reason of the cessation of the liability of
the Borrower or any other Guarantor from any cause other than payment in full of
the Guaranteed Obligations (other than contingent indemnification obligations
for which no claim has been made and the cancellation or expiration or Cash
Collateralization of all Letters of Credit in the Agreed L/C Cash Collateral
Amount on terms reasonably satisfactory to the applicable Issuing Bank (or other
credit support satisfactory to the applicable Issuing Bank has been provided));
(c) any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in other respects
more burdensome than that of the principal; (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith, gross negligence or
willful misconduct (as determined by a court of competent jurisdiction by final
and non-appealable judgment); (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set offs,
recoupments and counterclaims, (iv) promptness, diligence and any requirement
that any Beneficiary protect, secure, perfect or insure any security interest or
lien or any property subject thereto, and (v) notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance hereof, notices of default hereunder or any
agreement or instrument related thereto, notices of any renewal, extension or
modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the Borrower and notices of any of the
matters referred to in Section 8.03 and any right to consent to any thereof; and
(f) any defenses or benefits that may be derived from or afforded by law which
limit the liability of or exonerate guarantors or sureties, or which may
conflict with the terms hereof.

 

107

--------------------------------------------------------------------------------


 

Section 8.05.                          Guarantors’ Rights of Subrogation,
Contribution, Etc. Until the Guaranteed Obligations shall have been paid in full
(other than contingent indemnification obligations for which no claim has been
made) and the Revolving Commitments shall have terminated and all Letters of
Credit shall have expired without being drawn or been cancelled or Cash
Collateralized (or other credit support satisfactory to the applicable Issuing
Bank has been provided), each Guarantor hereby waives any claim, right or
remedy, direct or indirect, that such Guarantor now has or may hereafter have
against the Borrower or any other guarantor (including the Guarantors) or any of
its assets in connection with this Guaranty or the performance by such Guarantor
of its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (i) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against the Borrower or any other
guarantor (including the Guarantors) with respect to the Guaranteed Obligations,
(ii) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against the Borrower or any other
guarantor (including the Guarantors), and (iii) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by any
Beneficiary. In addition, until the Guaranteed Obligations shall have been paid
in full (other than contingent indemnification obligations for which no claim
has been made and the cancellation or expiration or Cash Collateralization of
all Letters of Credit in the Agreed L/C Cash Collateral Amount on terms
reasonably satisfactory to the applicable Issuing Bank (or other credit support
satisfactory to the applicable Issuing Bank has been provided)) and the
Revolving Commitments shall have terminated and all Letters of Credit shall have
expired without being drawn or been cancelled or Cash Collateralized in the
Agreed L/C Cash Collateral Amount on terms reasonably satisfactory to the
applicable Issuing Bank (or other credit support satisfactory to the applicable
Issuing Bank has been provided), each Guarantor shall withhold exercise of any
right of contribution such Guarantor may have against any other guarantor
(including any other Guarantor) of the Guaranteed Obligations. Each Guarantor
further agrees that, to the extent the waiver or agreement to withhold the
exercise of its rights of subrogation, reimbursement, indemnification and
contribution as set forth herein is found by a court of competent jurisdiction
to be void or voidable for any reason, any rights of subrogation, reimbursement
or indemnification such Guarantor may have against the Borrower or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor (including the Guarantors), shall be junior and
subordinate to any rights any Beneficiary may have against the Borrower, to all
right, title and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification or contribution rights at any time
when all Guaranteed Obligations (other than contingent indemnification
obligations for which no claim has been made) shall not have been paid in full,
such amount shall be held in trust for the Administrative Agent on behalf of
Beneficiaries and shall forthwith be paid over to the Administrative Agent for
the benefit of Beneficiaries to be credited and applied against the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.

 

Section 8.06.                          Subordination of Other Obligations. Any
Indebtedness of the Borrower or any Guarantor now or hereafter held by any
Guarantor is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such Indebtedness collected or received by  such Guarantor
after an Event of Default has occurred and is continuing shall be held in trust
for the Administrative Agent on behalf of Beneficiaries and shall forthwith be
paid over to the

 

108

--------------------------------------------------------------------------------


 

Administrative Agent for the benefit of Beneficiaries to be credited and applied
against the Guaranteed Obligations but without affecting, impairing or limiting
in any manner the liability of such Guarantor under any other provision hereof.

 

Section 8.07.                          Continual Guaranty. This Guaranty is a
continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been paid in full and the Revolving Commitments shall
have terminated and all Letters of Credit shall have expired without being drawn
or been cancelled or Cash Collateralized in the Agreed L/C Cash Collateral
Amount (or other credit support satisfactory to the applicable Issuing Bank has
been provided). Each Guarantor hereby irrevocably waives any right to revoke
this Guaranty as to future transactions giving rise to any Guaranteed
Obligations.

 

Section 8.08.                          Authority of Guarantors or the Borrower.
It is not necessary for any Beneficiary to inquire into the capacity or powers
of any Guarantor or the Borrower or the officers, directors or any agents acting
or purporting to act on behalf of any of them.

 

Section 8.09.                          Financial Condition of the Borrower. Any
Credit Extension may be made to the Borrower or continued from time to time
without notice to or authorization from any Guarantor regardless of the
financial or other condition of the Borrower at the time of any such grant or
continuation, as the case may be. No Beneficiary shall have any obligation to
disclose or discuss with any Guarantor its assessment, or any Guarantor’s
assessment, of the financial condition of the Borrower. Each Guarantor has
adequate means to obtain information from the Borrower on a continuing basis
concerning the financial condition of the Borrower and its ability to perform
its obligations under the Loan Documents, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
Borrower and of all circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any duty
on the part of any Beneficiary to disclose any matter, fact or thing relating to
the business, operations or conditions of the Borrower now known or hereafter
known by any Beneficiary.

 

Section 8.10.                          Bankruptcy, Etc.

 

(a)                                 So long as any Guaranteed Obligations remain
outstanding, no Guarantor shall, without the prior written consent of the
Administrative Agent acting pursuant to the instructions of Required Lenders,
commence or join with any other Person in commencing any bankruptcy,
reorganization or insolvency case or proceeding of or against the Borrower or
any Guarantor. The obligations of Guarantors hereunder shall not be reduced,
limited, impaired, discharged, deferred, suspended or terminated by any case or
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation or arrangement of the Borrower or any
other Guarantor or by any defense which the Borrower or any other Guarantor may
have by reason of the order, decree or decision of any court or administrative
body resulting from any such proceeding.

 

(b)                                 Each Guarantor acknowledges and agrees that
any interest on any portion of the Guaranteed Obligations which accrues after
the commencement of any case or proceeding referred to in Section 8.10(a) above
(or, if interest on any portion of the Guaranteed Obligations ceases to accrue
by operation of law by reason of the commencement of such case or proceeding,

 

109

--------------------------------------------------------------------------------


 

such interest as would have accrued on such portion of the Guaranteed
Obligations if such case or proceeding had not been commenced) shall be included
in the Guaranteed Obligations because it is the intention of Guarantors and
Beneficiaries that the Guaranteed Obligations which are guaranteed by Guarantors
pursuant hereto should be determined without regard to any rule of law or order
which may relieve the Borrower of any portion of such Guaranteed Obligations.
Guarantors will permit any trustee in bankruptcy, receiver, debtor in
possession, assignee for the benefit of creditors or similar Person to pay the
Administrative Agent, or allow the claim of the Administrative Agent in respect
of, any such interest accruing after the date on which such case or proceeding
is commenced.

 

(c)                                  In the event that all or any portion of the
Guaranteed Obligations are paid by the Borrower, the obligations of Guarantors
hereunder shall continue and remain in full force and effect or be reinstated,
as the case may be, in the event that all or any part of such payment(s) are
rescinded or recovered directly or indirectly from any Beneficiary as a
preference, fraudulent transfer or otherwise, and any such payments which are so
rescinded or recovered shall constitute Guaranteed Obligations for all purposes
hereunder.

 

ARTICLE 9
EVENTS OF DEFAULT

 

Section 9.01.                          Events of Default. If any of the
following events (each, an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay (i) any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof, the Maturity Date, or at a date fixed for prepayment
thereof or otherwise (as applicable) or (ii) when due any amount payable to any
Issuing Bank in reimbursement of any drawing under any Letter of Credit;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section 9.01) payable under any of the Loan Documents, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Parent or any Subsidiary in or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall prove to
have been incorrect in any material respect when made or deemed made or, in the
case of any such representation or warranty qualified by materiality, incorrect
in any respect;

 

(d)                                 The Borrower or any other Obligor shall fail
to observe or perform any covenant, condition or agreement contained in
Section 5.02, Section 5.03, Section 5.09, Section 5.14,  Section 5.15 or
Article 6, other than Section 6.10(a). With respect to Section 6.10(a), if the
Borrower or any Obligor fails to maintain Liquidity of at least $50,000,000 as
of any Liquidity Test Date, the Borrower shall have five (5) Business Days from
such Liquidity Test Date to

 

110

--------------------------------------------------------------------------------


 

achieve Liquidity of at least $50,000,000 (the “Liquidity Grace Period”);
provided, that no Credit Extension shall be made during any Liquidity Grace
Period.

 

(e)                                  The Borrower or any other Obligor shall
fail to observe or perform any covenant, condition or agreement contained in any
of the Loan Documents (other than those specified in clause (a), (b) or (d) of
this Section 9.01), and such failure shall continue unremedied for a period of
30 days after the earlier of (i) notice thereof from the Administrative Agent to
the Borrower (which notice will be given at the request of any Lender) or
(ii) receipt by the Administrative Agent of the notice required to be given by
the Borrower pursuant to Section 5.02(a);

 

(f)                                   The Parent or any Restricted Subsidiary
shall (i) fail to pay any principal, interest or other amount, regardless of
amount, due in respect of any Material Indebtedness (other than the
Obligations), when and as the same shall become due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise)
beyond any applicable grace period or (ii) after giving effect to any grace
period, fail to observe or perform any other term, covenant, condition or
agreement contained in any agreement or instrument evidencing or governing any
such Material Indebtedness, if the failure referred to in this clause (ii) is to
cause, or to permit the holder or holders of such Material Indebtedness or a
trustee or other representative on its or their behalf (with or without the
giving of notice, the lapse of time or both) to cause, such Material
Indebtedness to become due prior to its stated maturity (or in the case of any
such Indebtedness constituting a Guarantee in respect of Indebtedness to become
payable) or become subject to a mandatory offer purchase by the obligor.

 

(g)                                  an involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Parent or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Debtor Relief Law or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(h)                                 the Parent or any Restricted Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (g) of this
Section 9.01, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the Parent
or any Restricted Subsidiary or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any binding action for the purpose of effecting any of the
foregoing;

 

(i)                                     the Parent or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(j)                                    one or more judgments for the payment of
money in excess of $15,000,000 in the aggregate shall be rendered against the
Parent, any Restricted Subsidiary or any combination thereof (to the extent not
paid or covered by a reputable and solvent independent third-party

 

111

--------------------------------------------------------------------------------


 

insurance company which has not disputed coverage) and the same shall remain
undischarged or unpaid for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Parent or any
Restricted Subsidiary to enforce any such judgment and such action shall not be
stayed;

 

(k)                                 a Change in Control shall occur;

 

(l)                                     one or more ERISA Events or Non-U.S.
Plan Events shall have occurred, other than as would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect; or

 

(m)                             at any time after the execution and delivery
thereof, (i) the Guaranty for any reason, other than the satisfaction in full of
all Obligations (other than contingent indemnification obligations for which no
claim has been made and the cancellation or expiration or Cash Collateralization
of all Letters of Credit in the Agreed L/C Cash Collateral Amount on terms
reasonably satisfactory to the applicable Issuing Bank (or other credit support
reasonably satisfactory to the applicable Issuing Bank has been provided)) shall
cease to be in full force and effect (other than in accordance with its terms)
or shall be declared to be null and void or any Guarantor shall repudiate its
obligations thereunder, (ii) this Agreement or any Collateral Document ceases to
be in full force and effect (other than by reason of a release of Collateral in
accordance with the terms hereof or thereof or the satisfaction in full of the
Obligations (other than contingent indemnification obligations for which no
claim has been made and the cancellation or expiration or Cash Collateralization
of all Letters of Credit in the Agreed L/C Cash Collateral Amount on terms
reasonably satisfactory to the applicable Issuing Bank (or other credit support
reasonably satisfactory to the applicable Issuing Bank has been provided)) in
accordance with the terms hereof) or shall be declared null and void, or at any
time other than during a Collateral Release Period, Collateral Agent shall not
have or shall cease to have a valid and perfected Lien in any material portion
of the Collateral purported to be covered by the Collateral Documents with the
priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Obligor shall contest the validity
or enforceability of any Loan Document in writing or deny in writing that it has
any further liability, including with respect to future advances by the Lenders
or Letters of Credit to be issued, under any Loan Document to which it is a
party or shall contest in writing the validity or perfection of any Lien in any
material portion of the Collateral purported to be covered by the Collateral
Documents;

 

then, and in every such event (other than an event with respect to any Obligor
described in clause (g), (h) or (i) of this Section 9.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments and the obligations of the Issuing Banks
to issue any Letter of Credit, and thereupon the Revolving Commitments shall
terminate immediately, (ii)(A) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued

 

112

--------------------------------------------------------------------------------


 

hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and (B) require that the Borrower Cash Collateralize the Letters of
Credit in the Agreed L/C Cash Collateral Amount; and in case of any event with
respect to the any Obligor described in clause (g), (h) or (i) of this
Section 9.01, the Revolving Commitments shall automatically terminate, each
Issuing Bank shall have no obligation to issue Letters of Credit hereunder and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower or such Guarantor
accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Obligor, and (iii) Administrative Agent may cause the
Collateral Agent to enforce any and all Liens and security interests created
pursuant to the Collateral Documents.

 

Section 9.02.                          Application of Funds. After the exercise
of remedies provided for in Section 9.01 (or after the Loans have automatically
become immediately due and payable), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including fees, charges and disbursements of counsel to the Agents and amounts
payable pursuant to Sections 2.17 and 2.18) payable to the Agents in their
capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and fees payable
to the Lenders and the Issuing Banks (including fees, charges and disbursements
of counsel to the respective Lenders and the Issuing Banks and amounts payable
pursuant to Sections 2.17 and 2.18)), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid fees and interest on the Loans, Letter of Credit Usage and other
Obligations, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal and Letter of Credit Usage, ratably among the Secured Parties, in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the applicable Issuing
Banks, to Cash Collateralize that portion of Letter of Credit Usage comprised of
the aggregate undrawn amount of Letters of Credit at the Agreed L/C Cash
Collateral Amount; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by applicable law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clauses Fifth above shall be
applied to satisfy drawings under such

 

113

--------------------------------------------------------------------------------


 

Letters of Credit or amounts due on account of such Obligations as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired without being drawn, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above, and thereafter applied as provided in clause “Last” above.

 

ARTICLE 10
THE AGENTS

 

Each of the Lenders (including in any Lender’s other capacity hereunder) and
each of the Issuing Banks (each of the foregoing referred to as the “Lenders”
for purposes of this Article 10) hereby irrevocably appoints Morgan Stanley
Senior Funding, Inc., as each of the Administrative Agent and Collateral Agent
and authorizes each Agent to take such actions on its behalf and to exercise
such powers as are delegated to any Agent by the terms of this Agreement or any
other Loan Document, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, each Agent
is hereby expressly authorized by the Lenders to (i) execute any and all
documents (including any release) with respect to the Collateral, as
contemplated by and in accordance with the provisions of this Agreement and any
other Loan Document, (ii) negotiate, enforce or settle any claim, action or
proceeding affecting the Lenders in their capacity as such, at the discretion of
the Required Lenders, which negotiation, enforcement or settlement will be
binding upon each Lender and (iii) to approve or disapprove of any transaction
described in Section 6.03. Except, in each case, as set forth in the sixth
paragraph of this Article 10, the provisions of this Article 10 are solely for
the benefit of the Agents and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any such provisions.

 

The Person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as an Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Parent or any Subsidiary or other Affiliate thereof as if it were not an
Agent hereunder and without any duty to account therefor to the Lenders.

 

Neither Agent shall have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither Agent: (a) shall be subject to any fiduciary or other
implied duties, regardless of whether a Default or Event of Default has occurred
and is continuing, (b) shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that such Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 11.02 or in the other Loan Documents);
provided that such Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose such Agent to liability or
that is contrary to any Loan Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief

 

114

--------------------------------------------------------------------------------


 

Law, and (c) shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, nor shall it be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as such Agent or any of its
Affiliates in any capacity. Neither Agent shall be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Agents shall be deemed not
to have knowledge of any Default or Event of Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and such
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or the occurrence of any Default or Event
of Default, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent.

 

Each Agent and each Arranger shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. Each
Agent and each Arranger may also rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. Each Agent and each Arranger may consult with legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Each Agent may perform any and all of its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by it. Each Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, either Agent may resign at any time by notifying the Lenders and
the Borrower; provided that in no event shall any such successor Administrative
Agent be a Defaulting Lender or a Disqualified Institution. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Parent, to appoint a successor, which shall be a bank with an office

 

115

--------------------------------------------------------------------------------


 

in the United States, or an Affiliate of any such bank with an office in the
United States; so long as no Event of Default shall have occurred and be
continuing, the Parent shall have the right to consent to such successor
Administrative Agent (such consent not to be unreasonably withheld or delayed).
If no successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Agent meeting the qualifications set forth
above. Upon the acceptance of its appointment as either Administrative Agent or
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
(or retired) Administrative Agent or Collateral Agent (as applicable), and the
retiring Administrative Agent or Collateral Agent (as applicable) shall be
discharged from its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Article 10). The fees payable by the Borrower to any successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After an Agent’s resignation hereunder, the
provisions of this Article 10 and Section 11.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as an Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender or any of their Related Parties and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

 

Anything herein to the contrary notwithstanding, none of the Arrangers shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, Collateral Agent, an Issuing Bank or a Lender hereunder.

 

Further, each Secured Party hereby irrevocably authorizes the Collateral Agent:

 

(a)                                 to release any Lien on any property granted
to or held by the Collateral Agent under any Loan Document (i) upon satisfaction
of any conditions to release specified in any Collateral Document, (ii) that is
disposed of or to be disposed of as part of or in connection with any
disposition permitted hereunder or under any other Loan Document to any Person
other than an Obligor, (iii) subject to Section 11.02, if approved, authorized
or ratified in writing by the Required Lenders or such other percentage of
Lenders required thereby, (iv) owned by a Guarantor upon release of such
Guarantor from its obligations under this Agreement, (v) in accordance with
Section 5.13(a) or (vi) as expressly provided in the Collateral Documents;

 

(b)                                 to release any Guarantor from its
obligations hereunder if such Person ceases to be a Domestic Restricted
Subsidiary that is a Wholly-Owned Subsidiary as a result of a transaction
permitted hereunder; and

 

116

--------------------------------------------------------------------------------


 

(c)                                  upon request of the Borrower, to take such
actions as shall be required to subordinate any Lien on any property granted to
the Collateral Agent to the holder of a Lien permitted by Section 6.02 or to
enter into any intercreditor agreement with the holder of any such Lien.

 

Upon request by the Collateral Agent at any time, the Required Lenders (or
Lenders, as applicable) will confirm in writing the Collateral Agent’s authority
to release its interest in particular types or items of property, or to release
any Guarantor from its obligations hereunder pursuant to this paragraph. In each
case as specified in this Article 10, the Collateral Agent will, at the
Borrower’s expense, execute and deliver to the applicable Obligor such documents
as such Obligor may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted pursuant to the
Loan Documents, or to release such Guarantor from its obligations hereunder, in
each case in accordance with the terms of this Article 10.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent, each Lender and
each other Secured Party hereby agree that (i) no Secured Party (other than the
Collateral Agent) shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder may be exercised solely by the Collateral
Agent, on behalf of the Secured Parties in accordance with the terms hereof and
thereof and all powers, rights and remedies under the Collateral Documents may
be exercised solely by the Collateral Agent and (ii) in the event of a
foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other disposition.

 

Any such release of Guaranteed Obligations or otherwise shall be deemed subject
to the provision that such Guaranteed Obligations shall be reinstated if after
such release any portion of any payment in respect of the Obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of Borrower
or any Guarantor, or upon or as a result of the appointment of a receiver,
intervenor or conservator of, or trustee or similar officer for, the Borrower or
any Guarantor or any substantial part of its property, or otherwise, all as
though such payment had not been made.

 

ARTICLE 11
MISCELLANEOUS

 

Section 11.01.                   Notices. Except in the case of notices and
other communications expressly permitted to be given by telephone, (and subject
to paragraph (b) below), all notices and other

 

117

--------------------------------------------------------------------------------


 

communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy (or other electronic image scan transmission (e.g., pdf via
email)), as follows:

 

(i)                                     if to the Borrower or any other Obligor,
to the Company at:

 

Blue Apron, LLC
40 W. 23rd Street, 5th Floor
New York, New York 10010
Attention: Timothy Bensley, Chief Financial Officer and Treasurer
Email Address: tim.bensley@blueapron.com
Telephone No.: 1.888.278.4349

 

with a copy (which shall not constitute notice) to:

 

Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention: Matthew Edward Schernecke
Email Address: matthew.schernecke@morganlewis.com
Telephone No.: 1.212.309.6135

 

(ii)                                  if to the Administrative Agent, to it at
Morgan Stanley Senior Funding, Inc., 1 New York Plaza, 41st Floor, New York, New
York, 10004, Attention: Agency Team, with a copy to Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036, Attention:
Stephanie L. Teicher; and

 

(iii)                               if to any Lender or Issuing Bank to it at
its address (or telecopy number) set forth in its Administrative Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in clause (b) below, shall be effective as provided in such clause (b).

 

(b)                                 Notices and other communications to the
Lenders or any Issuing Bank hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender or Issuing Bank. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

118

--------------------------------------------------------------------------------


 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto. All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

The Borrower and each other Obligor agrees that the Administrative Agent and the
Collateral Agent may make the Communications (as defined below) available to the
Lenders or the Issuing Banks by posting the Communications on IntraLinks, the
Internet or another similar electronic system (the “Platform”). THE PLATFORM IS
PROVIDED “AS IS” AND “AS AVAILABLE”. The Agent Parties (as defined below) do not
warrant the adequacy of the Platform and expressly disclaim liability for errors
or omissions in the communications effected thereby (the “Communications”). No
warranty of any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent, the Collateral Agent or any of their respective
Related Parties (collectively, the “Agent Parties”) be responsible or liable for
damages arising from the unauthorized use by others of information or other
materials obtained through internet, electronic, telecommunications or other
information transmission, except to the extent that such damages have resulted
from the willful misconduct or gross negligence of such Agent Party (as
determined in a final, non-appealable judgment by a court of competent
jurisdiction).

 

Section 11.02.                   Waivers; Amendments. (a) No failure or delay by
the Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, the Issuing Banks and the Lenders hereunder are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by the Borrower or any other Obligor therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section 11.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which it is given. Without limiting
the generality of the foregoing, the making of a Loan shall not be construed as
a waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
have had notice or knowledge of such Default or Event of Default at the time.

 

(b)                                 None of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the other Obligors and the Required Lenders or by the Borrower and
the other Obligors and the Administrative Agent with the consent of the Required
Lenders; provided, however, that no such amendment, waiver or consent shall:
(i) extend or increase the Revolving Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
Letter of Credit or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender or Issuing Bank
directly affected thereby, (iii) postpone the scheduled date of payment of the

 

119

--------------------------------------------------------------------------------


 

principal amount of any Loan, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, postpone
the scheduled date of expiration of any Revolving Commitment, or extend the
expiration date for any Letter of Credit beyond the Maturity Date, without the
written consent of each Lender or Issuing Bank directly affected thereby;
provided, however, that notwithstanding clause (ii) or (iii) of this
Section 11.02(b), (x) only the consent of the Required Lenders shall be
necessary to waive any obligation of the Borrower to pay interest at the default
rate set forth in Section 2.08 and (y) any waiver of a Default or any
modification of the definition of “Total Net Leverage Ratio” or any component
thereof shall not constitute a reduction of interest for this purpose,
(iv) change Section 2.19(a), Section 2.19(b), or any other Section hereof
providing for the ratable treatment of the Lenders or change the definition of
“Pro Rata Share”, in each case in a manner that would alter the pro rata sharing
of payments required thereby, without the written consent of each Lender,
(v) release all or substantially all of the value of any Guaranty, or the
Collateral without the written consent of each Lender and each Issuing Bank,
except to the extent the release of any Guarantor or Collateral is permitted
pursuant to Section 5.13(a), Article 10 or Section 11.17 (in which case such
release may be made by the Collateral Agent and/or the Administrative Agent
acting alone), (vi) change any of the provisions of this Section or the
percentage referred to in the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender, (vii) waive
any condition set forth in Section 4.01 (other than as it relates to the payment
of fees and expenses of counsel), or, in the case of any Loans made or Letters
of Credit issued on the Effective Date, Section 4.02, without the written
consent of each Lender and each Issuing Bank (as applicable) and (viii) affect
the rights or duties of an Issuing Bank hereunder without the prior written
consent of such Issuing Bank.  Notwithstanding anything to the contrary herein,
(i) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or the Collateral Agent hereunder without the
prior written consent of the Administrative Agent or the Collateral Agent, as
applicable, (ii) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Revolving Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the consent of
such Defaulting Lender and (iii) this Agreement may be amended to provide for a
New Revolving Loan Commitment in the manner contemplated by Section 2.23 without
the consent of the Required Lenders.

 

Section 11.03.                   Expenses; Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
and documented out-of-pocket costs and expenses incurred by the Administrative
Agent, the Collateral Agent, the Lenders and the Arrangers in connection with
the syndication of the Loans and with the preparation, negotiation, execution
and delivery of the Loan Documents and any security arrangements in connection
therewith and any amendment, waiver or other modification (including proposed
amendments, waivers or other modifications) with respect thereto (including
reasonable fees, out-of-pocket

 

120

--------------------------------------------------------------------------------


 

expenses and disbursements of outside counsel (limited to one outside counsel
per applicable jurisdiction and, in the case of a conflict of interest where the
Person affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another outside counsel per applicable
jurisdiction for such affected Person)) for the Administrative Agent, the
Collateral Agent, the Arrangers and the Lenders, taken as a whole; provided that
the Borrower’s obligations under this clause (i), solely with respect to the
preparation, execution and delivery of the Loan Documents on the Effective Date,
shall be subject to the limitations provided for in the Engagement Letter and
(ii)  all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Collateral Agent, the Issuing Banks and the
Lenders (including reasonable fees, out-of-pocket expenses and disbursements of
outside counsel (limited to one outside counsel per applicable jurisdiction and,
in the case of a conflict of interest where the Person affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another outside counsel per applicable jurisdiction for such affected Person))
in connection with the enforcement or protection of its rights in connection
with this Agreement or any other Loan Document, including its rights under this
Section 11.03, or in connection with the Loans made hereunder, including all
such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, Arrangers, the Collateral Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities, reasonable out-of-pocket
costs or expenses, including the reasonable legal fees and expense of any
outside counsel (limited to one outside counsel per applicable local
jurisdiction and, in the case of an actual or potential conflict of interest
where the Person affected by such conflict informs the Borrower of such conflict
and thereafter retains its own counsel, of another outside counsel per
applicable jurisdiction for such affected Person) for any Indemnitee, incurred
by or asserted against any Indemnitee by any third party or by the Borrower or
any other Obligor arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, or, in the case of
the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Obligors or any of their respective Subsidiaries, or any
Environmental Liability related in any way to the Obligors or any of their
respective Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (and regardless of whether such matter is initiated by a third
party or the Borrower or any Affiliate of the Borrower); provided that such
indemnity shall not, as to any Indemnitee, be available (w) with respect to
Taxes (and amounts relating thereto) (other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim), the
indemnification for which shall be governed solely and exclusively by
Section 2.18, (x) with respect to such losses, claims, damages, liabilities,
costs or reasonable and documented expenses that are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee
and (y) resulting from any dispute between and among

 

121

--------------------------------------------------------------------------------


 

Indemnitees, that does not involve an act or omission by the Obligors or their
respective Subsidiaries (as determined by a court of competent jurisdiction in a
final non-appealable decision) (other than any proceeding against the Agents,
the Issuing Banks or the Arrangers or any other Person acting as an agent or
arranger with respect to the revolving credit facility provided hereunder, in
each case, acting in such capacity).

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Collateral Agent under paragraph (a) or (b) of this Section 11.03, each Lender
severally agrees to pay to the Administrative Agent or the Collateral Agent, as
applicable, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or the Collateral Agent, as
applicable, in its capacity as such.

 

(d)                                 Without limiting in any way the
indemnification obligations of the Borrower pursuant to Section 11.03(b) or of
the Lenders pursuant to Section 11.03(c), to the extent permitted by applicable
law, each party hereto shall not assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the Transactions or any Loan or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith or willful misconduct of such Indemnitee as
determined by a final and non-appealable judgment of a court of competent
jurisdiction.

 

(e)                                  All amounts due under this Section 11.03
shall be payable promptly after written demand therefor.

 

Section 11.04.                   Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) neither the Borrower,
nor, on and after the consummation of a Holdco Transaction, Holdings may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, each Lender and each Issuing
Bank (and any attempted assignment or transfer by the Borrower or Holdings
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 11.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby), Participants (to the extent
provided in paragraph (c) of this Section 11.04) and, to the extent expressly
contemplated hereby, the Related Parties of each

 

122

--------------------------------------------------------------------------------


 

of the Administrative Agent, the Issuing Banks and the Lenders, any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b) (ii) below, any Lender may assign to one or more assignees (but
not to any Obligor, any Subsidiary or an Affiliate thereof or any Disqualified
Institution or any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

 

(1)                                 the Company; provided that no consent of the
Company shall be required for an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund immediately prior to such assignment or, if an Event
of Default has occurred and is continuing, any other assignee; provided, further
that the Company shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within ten
(10) days after having received notice thereof;

 

(2)                                 the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to any
Lender, an Affiliate of a Lender or an Approved Fund; and

 

(3)                                 the Issuing Banks; provided that no consent
of the Administrative Agent shall be required for an assignment to any Lender,
an Affiliate of a Lender or an Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(1)                                 except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Revolving Commitment or Loans, the amount of
the Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 (or a greater amount that is an integral multiple of $1,000,000)
unless each of the Company and the Administrative Agent otherwise consent;
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing;

 

(2)                                 each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(3)                                 unless otherwise agreed to by the
Administrative Agent in its sole discretion, the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $3,500;

 

123

--------------------------------------------------------------------------------


 

(4)                                 the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Related Parties or its securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws;

 

(5)                                 no such assignment shall be made to (1) any
Obligor nor any Subsidiary or Affiliate of a Obligor, (2) any Defaulting Lender
or any of its subsidiaries, or (3) any Person, who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (5); and

 

(6)                                 in connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

For the purposes of this Section 11.04, the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 11.04, from and after the
effective date specified in each Assignment and Assumption the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released

 

124

--------------------------------------------------------------------------------


 

from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 2.16, Section 2.17, Section 2.18 and
Section 11.03); provided that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 11.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 11.04.

 

(iv)                              The Administrative Agent, acting for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices a copy of each Assignment and Assumption delivered to it and a Register
for the recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and amounts on the Loans owing to, each Lender pursuant to the
terms hereof from time to time. The entries in the Register shall be conclusive
(absent manifest error), and the Borrower, the Administrative Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice. The Borrower agrees to indemnify the
Administrative Agent from and against any and all losses, claims, damages and
liabilities of whatsoever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 11.04(b)(iv), except to the extent that such losses, claims, damages or
liabilities are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of the Administrative Agent. The Loans (including principal and
interest) are registered obligations and the right, title, and interest of any
Lender or its assigns in and to such Loans shall be transferable only upon
notation of such transfer in the Register. In no event shall the Administrative
Agent be obligated to ascertain, inquire into or monitor as to whether any
Lender or prospective assignee is a Disqualified Institution or enforce
compliance with the provisions hereof relating to Disqualified Institutions.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b)(ii)(C) of this Section 11.04 and any written consent to such
assignment required by paragraph (b)(i) of this Section 11.04, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.14(g), Section 2.19(c) or
Section 11.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such

 

125

--------------------------------------------------------------------------------


 

payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)                                  (i) Any Lender may, without the consent of,
or notice to, the Borrower or any other Obligor, the Administrative Agent or any
Issuing Bank, sell participations to one or more banks or other entities (but
not to the Parent, any Subsidiary or an Affiliate thereof or any natural person)
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Collateral Agent, the
Issuing Banks and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the first proviso to
Section 11.02(b) that affects such Participant. Subject to paragraph (c) (ii) of
this Section 11.04, the Borrower agrees that each Participant shall be entitled
to the benefits of Section 2.16, Section 2.17 (provided that it complies with
the obligations contained therein) and Section 2.18 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 11.04. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.19(b) as though it
were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.17 or Section 2.18 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

 

(iii)                               Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt,

 

126

--------------------------------------------------------------------------------


 

the Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or Central Bank, and
this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  (i)  No assignment shall be made to any
Person that was a Disqualified Institution as of the date (the “Trade Date”) on
which the assigning Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Company has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment).  For the avoidance
of doubt, with respect to any assignee that becomes a Disqualified Institution
after the applicable Trade Date (including as a result of the delivery of a
notice pursuant to, and/or the expiration of the notice period referred to in,
the definition of “Disqualified Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender, and (y) the execution by
the Company of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Disqualified
Institution. Any assignment in violation of this clause (e)(i) shall not be
void, but the other provisions of this clause (e) shall apply.

 

(f)                                   If any assignment is made to any
Disqualified Institution without the Company’s prior written consent in
violation of clause (e)(i) above, or if any Person becomes a Disqualified
Institution after the applicable Trade Date, the Borrower may, at its sole
expense and effort, upon notice to the applicable Disqualified Institution and
the Administrative Agent, terminate any Revolving Commitment of such
Disqualified Institution and repay all obligations of the Borrower owing to such
Disqualified Institution in connection with such Revolving Commitment.

 

(g)                                  Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (i) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Obligors, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (ii) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Plan, each Disqualified Institution party
hereto hereby agrees (1) not to vote on such Plan, (2) if such Disqualified
Institution does vote on such Plan notwithstanding the restriction in the
foregoing clause (1), such vote will be deemed not to be in good faith and shall

 

127

--------------------------------------------------------------------------------


 

be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws), and such vote shall not be
counted in determining whether the applicable class has accepted or rejected
such Plan in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by the Bankruptcy Court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

 

(h)                                 The Administrative Agent shall have the
right, and the Borrower hereby expressly authorizes the Administrative Agent, to
(i) post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (ii) provide the DQ List to each Lender requesting the same.

 

Section 11.05.                   Survival. All covenants, agreements,
representations and warranties made by the Obligors and their respective
Subsidiaries herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Collateral Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Revolving
Commitments have not expired or terminated. The provisions of Section 2.16,
Section 2.17, Section 2.18 and Section 11.03 and Article 10 shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Revolving Commitments or the Letters of Credit, the
resignation of the Administrative Agent or the Collateral Agent, the replacement
of any Issuing Bank, any Lender, or the termination of this Agreement or any
provision hereof.

 

Section 11.06.                   Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy or other electronic image scan
transmission (e.g., pdf via email) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

128

--------------------------------------------------------------------------------


 

Section 11.07.                   Severability. Any provision of this Agreement
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 11.07,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, then such provisions shall
be deemed to be in effect only to the extent not so limited.

 

Section 11.08.                   Right of Setoff. If an Event of Default shall
have occurred and be continuing, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other obligations
at any time owing by such Lender or Affiliate to or for the credit or the
account of the Borrower and each other Obligor against any of and all the
obligations of the Borrower and each other Obligor now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender under
this Section 11.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 11.09.                   Governing Law; Jurisdiction; Consent to Service
of Process.

 

(a)                                 THIS AGREEMENT ANY CLAIM, CONTROVERSY OR
DISPUTE UNDER, ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER BASED IN
CONTRACT (AT LAW OR IN EQUITY), TORT OR ANY OTHER THEORY, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICTS OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A
DIFFERENT GOVERNING LAW.

 

(b)                                 THE BORROWER AND EACH OTHER OBLIGOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR

 

129

--------------------------------------------------------------------------------


 

ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE
EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT AND ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
ISSUING BANK OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AND ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ANY OTHER OBLIGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE
BORROWER AND EACH OTHER OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION 11.09(B). EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(c)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.01. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 11.10.                   WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.10.

 

Section 11.11.                   Headings. Article and Section headings and the
Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

130

--------------------------------------------------------------------------------


 

Section 11.12.                   Confidentiality.

 

(a)                                 Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below) and to not use the Information for any purpose except in connection with
the Loan Documents, or other services provided to the Obligors or their
Subsidiaries except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees, legal counsel, independent auditors,
professionals and other experts, agent or advisors, or to any credit insurance
provider relating to the Borrower and its obligations, in each case whom it
reasonably determines needs to know such information in connection with this
Agreement and the transactions contemplated hereby (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and advised of their obligation to keep such
Information confidential), (ii) pursuant to the order of any court or
administrative agency or in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process or to the extent requested or required by governmental and/or regulatory
authorities, in each case based on the reasonable advice of their legal counsel
(in which case the Administrative Agent and/or the Lenders, as applicable, agree
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority or in cases where any governmental and/or regulatory
authority had requested otherwise), to the extent practicable and not prohibited
by applicable law, rule or regulation, to inform the Borrower promptly thereof
prior to disclosure), (iii) upon the request or demand of any regulatory
authority having or purporting to have jurisdiction over the Administrative
Agent or the Lenders or any of their respective affiliates (in which case the
Administrative Agent and/or the Lenders agree, as applicable, to the extent
practicable and not prohibited by applicable law, to inform the Borrower
promptly thereof prior to disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank regulatory
authority exercising examination or regulatory authority or in cases where any
governmental and/or regulatory authority had requested otherwise)), (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (vi) to the extent that such information
is received by the Administrative Agent or any Lender from a third party that is
not, to the Administrative Agent’s or such Lender’s knowledge, as applicable,
subject to contractual or fiduciary confidentiality obligations owing to the
Borrower or any of its Affiliates, (vii) to the extent that such information is
independently developed by the Administrative Agent or any Lender without use
of  the Information, (viii) to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; provided that the disclosure of any such information to any
assignee or prospective assignee or Participants or prospective Participants
shall be made subject to the acknowledgment and acceptance by such assignee or
prospective assignee or Participant or prospective Participant that the
Information is being disseminated on a confidential basis (on substantially the
terms set forth in this Section 11.12 or other provisions that are at least as
restricted as this Section 11.12 or as is otherwise reasonably acceptable to the
Borrower and the Administrative Agent or such Lender, as applicable, including,
without limitation, in accordance with customary market standards for
dissemination of such type of information), (ix) with the written consent of the
Borrower, or (x) to the extent such Information becomes publicly available other
than as a result of a breach of this Section 11.12. For the purposes of this
Section 11.12, “Information” means all written information received from the
Borrower, relating to the

 

131

--------------------------------------------------------------------------------


 

Borrower or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower. Any Person required to maintain the confidentiality
of Information as provided in this Section 11.12 shall be considered to have
complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information, but not less than a
reasonable degree of care.  In addition, the Agents and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agents and the Lenders in connection with the administration of
this Agreement and the Revolving Commitments.

 

(b)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 11.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT
MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)                                  ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.
ACCORDINGLY, EACH LENDER AND EACH ISSUING BANK REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

 

Section 11.13.                   Interest Rate Limitation. Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which are treated as
interest on such Loan under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section shall be cumulated and the interest and
Charges payable to such Lender in respect of other Loans or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender.

 

132

--------------------------------------------------------------------------------


 

Section 11.14.                   No Advisory or Fiduciary Responsibility.

 

(a)                                 In connection with all aspects of each
Transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), the Obligors
acknowledge and agree, and acknowledge their respective Subsidiaries’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, the Issuing Banks
and the Lenders are arm’s-length commercial transactions between the Obligors
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Collateral Agent, the Arrangers, the Issuing Banks and the Lenders, on the
other hand, (ii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and
(iii) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the Transactions contemplated hereby and by the
other Loan Documents; (b) (i) each of the Administrative Agent, the Collateral
Agent, the Arrangers, the Issuing Banks and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Obligor or any of its Subsidiaries, or any other Person and
(ii) none of the Administrative Agent, the Collateral Agent, any Arranger, the
Issuing Banks nor any Lender has any obligation to any Obligor or any of its
Affiliates with respect to the Transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Collateral Agent, the Arrangers, the Issuing
Banks and the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Obligors and their respective Affiliates, and none of the Administrative Agent,
the Collateral Agent, any Arranger, the Issuing Banks nor any Lender has any
obligation to disclose any of such interests to any Obligor or its Affiliates.
Each of the Borrower and other Obligors agrees that it will not claim that any
of the Administrative Agent, the Arrangers, the Issuing Banks, the Lenders and
their respective affiliates has rendered advisory services of any nature or
respect or owes a fiduciary duty or similar duty to it in connection with any
aspect of any transaction contemplated hereby.

 

(b)                                 The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into or monitor as to whether any Participant, Lender or prospective assignee or
Participant is a Disqualified Institution or enforce compliance with the
provisions hereof relating to Disqualified Institutions. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, inquire into or monitor as to whether any Participant, Lender or
prospective assignee or Participant is a Disqualified Institution or enforce
compliance with the provisions hereof relating to Disqualified Institutions or
(y) have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Disqualified Institution.

 

Section 11.15.                   Electronic Execution of Assignments and Certain
Other Documents. The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and

 

133

--------------------------------------------------------------------------------


 

National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

Section 11.16.                   USA PATRIOT Act. Each Issuing Bank and each
Lender that is subject to the requirements of the USA Patriot Act hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act,
it is required to obtain, verify and record information that identifies the
Borrower and each other Obligor, which information includes the name and address
of the Borrower and each other Obligor and other information that will allow
such Lender to identify the Borrower and each other Obligor in accordance with
the USA Patriot Act. The Borrower shall, promptly following a request by the
Administrative Agent, such Issuing Bank or such Lender, provide all
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

 

Section 11.17.                   Release of Guarantors. In the event that all
the Equity Interests in any Guarantor are sold, transferred or otherwise
disposed of to a Person that is not, and is not required to become, an Obligor,
in a transaction permitted under this Agreement, the Administrative Agent shall,
at the Borrower’s expense, promptly take such action and execute such documents
as the Borrower may reasonably request to terminate the guarantee of such
Guarantor.

 

Section 11.18.                   Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any party hereto that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

 

134

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BLUE APRON, LLC,

 

as the Company

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent, as Collateral Agent, as Issuing Bank and as Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Schedules

 

[Attached]

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Revolving Commitments

 

Lender

 

Revolving Commitment

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

$

21,250,000.00

 

 

 

 

 

Citibank, N.A.

 

$

10,625,000.00

 

 

 

 

 

Goldman Sachs Lending Partners LLC

 

$

10,625,000.00

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

10,625,000.00

 

 

 

 

 

SunTrust Bank

 

$

10,625,000.00

 

 

 

 

 

Barclays Bank PLC

 

$

10,625,000.00

 

 

 

 

 

BLH Mortgage Holdings, LLC

 

$

10,625,000.00

 

 

 

 

 

Total

 

$

85,000,000.00

 

 

Issuing Bank

 

Letter of Credit Sublimit

 

 

 

 

 

Morgan Stanley Senior Funding, Inc.

 

$

5,000,000.00

 

 

 

 

 

Citibank, N.A.

 

$

2,500,000.00

 

 

 

 

 

Goldman Sachs Lending Partners LLC

 

$

2,500,000.00

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

2,500,000.00

 

 

 

 

 

SunTrust Bank

 

$

2,500,000.00

 

 

 

 

 

Barclays Bank PLC

 

$

2,500,000.00

 

 

 

 

 

BLH Mortgage Holdings, LLC

 

$

2,500,000.00

 

 

 

 

 

Total

 

$

20,000,000.00

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Exhibits

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF
COMPLIANCE CERTIFICATE

 

[Date]

 

This Compliance Certificate is delivered to you pursuant to Section 5.01(c) of
the Revolving Credit and Guaranty Agreement, dated as of August 26, 2016 (as
amended by Amendment No. 1, dated as of May 3, 2017, Amendment No. 2, dated as
of May 11, 2017, Amendment No. 3, dated as of June 23, 2017, and Amendment
No. 4, dated as of September [ ], 2018, and as further amended, restated,
amended and restated, supplemented, and/or otherwise modified from time to time,
the “Credit Agreement”; the capitalized terms used but not defined herein being
used herein as therein defined), among Blue Apron, LLC, a Delaware limited
liability company (the “Company”), the other Obligors party thereto from time to
time, the Lenders and the Issuing Banks from time to time party thereto and
Morgan Stanley Senior Funding, Inc., as the Administrative Agent and the
Collateral Agent.

 

1.              I am the duly elected, qualified and acting [Chief Financial
Officer][Principal Accounting Officer][Treasurer][Controller] of Holdings (the
“Parent”).

 

2.              I have reviewed and am familiar with the contents of this
Certificate. I am providing this Compliance Certificate solely in my capacity as
a Financial Officer of the Parent and not in an individual capacity.

 

3.              [I have reviewed the terms of the Credit Agreement and the other
Loan Documents. The financial statements for the Fiscal [Quarter] [Year] of the
Parent ended [                      ] attached hereto as ANNEX 1 or otherwise
delivered to the Administrative Agent pursuant to the requirements of
Section 5.01 of the Credit Agreement (the “Financial Statements”) present fairly
in all material respects as of the date of each such statement the financial
condition and results of operations of the Parent and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied](1)[, subject to normal year-end audit adjustments and the absence of
footnotes](2).

 

4.              No Default or Event of Default has occurred and is continuing as
of the date hereof[, except for               ](3).

 

5.              [There has been no material change in GAAP or in the application
thereof applicable to the Parent and its consolidated Subsidiaries since the
date of the most recent financial statements delivered under Section 5.01(a) or
(b) of the Credit Agreement that has had an impact on the Financial Statements
[, except for                        , the effect of which on the Financial
Statements has been [    ]](4)] (5).

 

--------------------------------------------------------------------------------

(1)     To be included only if the Compliance Certificate is certifying the
annual or quarterly financials.

 

(2)     To be included only if the Compliance Certificate is certifying the
quarterly financials.

 

(3)     Specify the details of any Default or Event of Default, if any, and any
action taken or proposed to be taken with respect thereto.

 

(4)     If and to the extent that any change in GAAP that has occurred since the
date of the audited financial statements referred to in Section 3.04(a) of the
Credit Agreement (or the most recent financial statements delivered under
Section 5.01(a) or (b) of the Credit Agreement) had an impact on such financial
statements, specify the effect of such change on the financial statements
accompanying this Compliance Certificate.

 

--------------------------------------------------------------------------------


 

6.              [The aggregate amount of Liquidity as of the most recent
Liquidity Test Date is $[  ][; provided, the aggregate amount of Liquidity as of
the date hereof is $[  ]] (6).](7)

 

7.              [Schedule I sets forth the current list of Unrestricted
Subsidiaries appropriately designated as such pursuant to Section 5.12(a).] (8)

 

8.              [Attached hereto as Schedule II is a calculation of the
Quarterly Consolidated Adjusted EBITDA as of the end of the most recent Fiscal
Quarter, which calculation is true and correct.](9)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(cont’d from previous page)

(5)     To be included only if the Compliance Certificate is certifying the
annual or quarterly financials.

 

(6)     To be included only if the aggregate amount of Liquidity as of the most
recent Liquidity Test Date is less than $50,000,000.

 

(7)     To be included only if the Compliance Certificate is certifying
Liquidity in accordance with Section 6.10(a) of the Credit Agreement.

 

(8)     To be included only if the Compliance Certificate is certifying the
annual or quarterly financials.

 

(9)     To be included only if a Compliance Date has occurred with respect to
the most recently ended Fiscal Quarter.

 

F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

 

PARENT:

 

 

 

 

 

[            ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

F-3

--------------------------------------------------------------------------------


 

ANNEX I
TO EXHIBIT F

 

[Financial Statements to be attached]

 

F-I-1

--------------------------------------------------------------------------------


 

SCHEDULE I

TO EXHIBIT F

 

Unrestricted Subsidiaries

 

--------------------------------------------------------------------------------


 

SCHEDULE II
TO EXHIBIT F

 

The descriptions of the calculations set forth in this certificate are sometimes
abbreviated for simplicity, but are qualified in their entirety by reference to
the full text of the calculations provided in the Credit Agreement. In the event
of any conflict between the terms of this Compliance Certificate and the Credit
Agreement, the Credit Agreement shall control, and any Schedule attached to an
executed Compliance Certificate shall be revised as necessary to conform in all
respects to the requirements of the Credit Agreement in effect as of the
delivery of such executed Compliance Certificate.

 

 

Quarterly Consolidated Adjusted EBITDA for the Fiscal Quarter ending []:

 

 

 

 

 

 

 

 

 

(a)

Consolidated Net Income:

 

 

 

 

 

 

 

 

 

 

 

i.

net income or loss of the Parent and its Subsidiaries determined on a
consolidated basis in conformity with GAAP:

 

$

 

 

 

 

 

 

 

 

 

 

ii.

minus (a) the income of any Person (other than Parent) that is not a Subsidiary
except to the extent of the amount of cash dividends or similar cash
distributions actually paid by such Person to the Company or, subject to clauses
(b) and (c) below, any Subsidiary (other than, following the consummation of a
Holdco Transaction, the Company) during such period, (b) the income of, and any
amounts referred to in clause (a) above paid to, any Subsidiary (other than,
following the consummation of a Holdco Transaction, the Company) to the extent
that, on the date of determination, the declaration or payment of cash dividends
or similar cash distributions by such Subsidiary is not permitted without any
prior approval of any Governmental Authority that has not been obtained or is
not permitted by the operation of the terms of the organizational documents of
such Subsidiary, any agreement or other instrument binding upon such Subsidiary
or any law applicable to such Subsidiary, unless such restrictions with respect
to the payment of cash dividends and other similar cash distributions have been
legally and effectively waived, and (c) the income or loss of, and any amounts
referred to in clause (a) above paid to, any Subsidiary that is not a
Wholly-Owned Subsidiary of the Parent to the extent such income or loss or such
amounts are attributable to the noncontrolling interest in such Subsidiary:

 

$

 

 

 

 

 

 

 

 

 

(b)

plus (without duplication and to the extent reflected as a charge in the
statement of Consolidated Net Income for such period):

 

 

 

 

 

 

 

 

 

 

 

i.

income tax expense:

 

$

 

 

 

 

 

 

 

 

 

 

ii.

interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans):

 

$

 

 

 

 

 

 

 

 

 

 

iii.

depreciation and amortization expense:

 

$

 

 

 

 

 

 

 

 

 

 

iv.

amortization of intangibles (including, but not limited to, goodwill) and
organization costs:

 

$

 

 

 

 

 

 

 

 

 

 

v.

any extraordinary charges or losses determined in accordance with GAAP

 

$

 

 

 

 

 

 

 

 

 

 

vi.

non-cash stock option and other equity-based compensation expenses:

 

$

 

 

F-II-2

--------------------------------------------------------------------------------


 

 

 

vii.

non-cash costs or expenses resulting from purchase accounting adjustments and
non-cash costs or expenses resulting from Build to Suit Obligations:

 

$

 

 

 

 

 

 

 

 

 

 

viii.

proceeds from business interruption insurance not otherwise included in
Consolidated Net Income and to the extent offsetting lost operating income
received during such period:

 

$

 

 

 

 

 

 

 

 

 

 

ix.

all customary fees, costs and expenses incurred or paid in connection with
(A) Investments permitted under the Credit Agreement (including Permitted
Acquisitions) whether or not such Investment is consummated, (B) Asset Sales
permitted under the Credit Agreement and (C) the issuance, prepayment or
amendment or refinancing of Indebtedness permitted under the Credit Agreement or
the issuance of Equity Interests of the Parent (including costs and expenses
(including exploratory and preparatory costs) in connection with any IPO):

 

$

 

 

 

 

 

 

 

 

 

 

x.

non-recurring signing costs, retention or completion bonuses and costs related
to curtailments or modifications to pension and post-retirement employee benefit
plans (including any settlement of pension liabilities):

 

$

 

 

 

 

 

 

 

 

 

 

xi.

the aggregate amount of one-time, non-recurring and extraordinary settlements of
legal proceedings and regulatory matters; provided that the aggregate amount
that may be added back pursuant to this item (b)(xi) may not exceed $25,000,000
for any period:

 

$

 

 

 

 

 

 

 

 

 

 

xii.

non-recurring restructuring and similar charges, severance, relocation costs,
integration and facilities opening costs and other business optimization
expenses, transition costs, costs related to closure and consolidation of
facilities; provided that the aggregate amount that may be added back pursuant
to this item (b)(xii) and the following item (b)(xiii) shall not exceed 25% of
aggregate Consolidated Adjusted EBITDA for any period (determined without giving
effect to any such adjustment pursuant to this item (b)(xii) and the following
item (b)(xiii)):

 

$

 

 

F-II-3

--------------------------------------------------------------------------------


 

 

 

xiii.

the amount of net cost savings and synergies projected in good faith to be
realized as a result of actions taken after the Effective Date that are
otherwise permitted under the Credit Agreement (including pursuant to internal
procedures), in each case, no later than the date that is 18 months following
the consummation of such action (calculated on a pro forma basis as though such
cost savings, synergies had been realized on the first day of such period), net
of the amount of actual benefits realized during such period from such actions;
provided that (i) a duly completed certificate signed by a Responsible Officer
of the Parent shall be delivered to the Administrative Agent certifying that
such cost savings and synergies are reasonably identifiable, factually
supportable and reasonably expected to have a continuing impact, (ii) the
benefits resulting therefrom are reasonably anticipated to be realized not later
than 18 months of such actions having been taken, (iii) the aggregate amount
that may be added back pursuant to the preceding item (b)(xii) and this item
(b)(xiii) shall not exceed 25% of aggregate Consolidated Adjusted EBITDA for any
period (determined without giving effect to any such adjustment pursuant to the
preceding item (b)(xii) and this item (b)(xiii)), and (iv) no cost savings or
synergies shall be added pursuant to this item (b)(xiii) to the extent
duplicative of any expenses or charges otherwise added to Consolidated Adjusted
EBITDA, whether through a pro forma adjustment or otherwise, for such period:

 

$

 

 

 

 

 

 

 

 

 

 

xiv.

all costs, charges, fees and expenses related to the Transactions (including,
for the avoidance of doubt, all costs, charges, fees (including any extension
fees) and expenses payable in connection with the execution, delivery and
performance by the Obligors of Amendment No. 4):

 

$

 

 

 

 

 

 

 

 

 

 

xv.

any other non-cash charges, non-cash expenses or non-cash losses of Obligors or
any of their respective Subsidiaries for such period, including, for the
avoidance of doubt, non-cash foreign currency translation losses and any
unrealized losses in respect of Swap Agreements (including non-cash losses
related to currency remeasurement of Indebtedness) (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of, or a reserve for, cash charges for any future period); provided,
however, that cash payments made in such period or in any future period in
respect of such non-cash charges, expenses or losses (excluding any such charge,
expense or loss incurred in the ordinary course of business that constitutes an
accrual of, or a reserve for, cash charges for any future period) shall be
subtracted from Consolidated Net Income in calculating Consolidated Adjusted
EBITDA in the period when such payments are made:

 

$

 

 

 

 

 

 

 

 

 

(c)

minus (to the extent included in the statement of such Consolidated Net Income
for such period the sum of:

 

 

 

 

 

 

 

 

 

 

 

i.

income tax benefit:

 

$

 

 

 

 

 

 

 

 

 

 

ii.

interest income:

 

$

 

 

F-II-4

--------------------------------------------------------------------------------


 

 

 

iii.

any extraordinary income or gains determined in accordance with GAAP:

 

$

 

 

 

 

 

 

 

 

 

 

iv.

any other non-cash income (excluding any items that represent the reversal of
any accrual of, or cash reserve for, anticipated cash charges in any prior
period that are described in the parenthetical to item (b)(vii) above), all as
determined on a consolidated basis:

 

$

 

 

 

 

 

 

 

 

Consolidated Adjusted EBITDA (item (a)(1) minus item (a)(ii) plus the sum of
items (b)(i) through (b)(vii) minus the sum of items (c)(i) through (c)(iv)):

 

$

 

 

 

 

 

Minimum Financial Covenant Quarterly Consolidated Adjusted EBITDA pursuant to
Section 6.10(b) of the Credit Agreement for the Fiscal Quarter ending []:

 

 

 

 

F-II-5

--------------------------------------------------------------------------------